 

Exhibit 10.9

 

LOAN AGREEMENT

 

among

 

MAGUIRE PROPERTIES-355 S. GRAND, LLC, a Delaware limited liability company,

as Borrower

 

And

 

LANDESBANK HESSEN- THÜRINGEN GIROZENTRALE,

as Administrative Agent,

 

BARCLAYS BANK PLC,

as Syndication Agent,

 

LANDESBANK HESSEN- THÜRINGEN GIROZENTRALE, BARCLAYS BANK PLC,

and NATIXIS, NEW YORK BRANCH

as Joint Lead Arrangers,

 

LANDESBANK HESSEN- THÜRINGEN GIROZENTRALE,

as Hedge Coordinator

 

And

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.12, as Lenders

 

Entered into as of November 5, 2018

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 1       Section 1.1. DEFINED TERMS 1
Section 1.2. SCHEDULES AND EXHIBITS INCORPORATED 28 Section 1.3. PRINCIPLES OF
CONSTRUCTION 28       ARTICLE 2 LOAN 29       Section 2.1. LOAN 29 Section 2.2.
INTENTIONALLY DELETED 29 Section 2.3. LOAN DOCUMENTS 29 Section 2.4. EFFECTIVE
DATE 30 Section 2.5. MATURITY DATE 30 Section 2.6. OPTION TO EXTEND TERM OF THE
LOAN. 30 Section 2.7. INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES 30 Section
2.8. PAYMENTS 33 Section 2.9. FULL REPAYMENT AND RECONVEYANCE 35 Section 2.10.
LENDERS’ ACCOUNTING 36 Section 2.11. DEFAULTING LENDERS 36 Section 2.12. TAXES;
FOREIGN LENDERS 38 Section 2.13. ADDITIONAL COSTS; CAPITAL ADEQUACY 43 Section
2.14. COMPENSATION 45 Section 2.15. TREATMENT OF AFFECTED LOANS 45 Section 2.16.
PRO RATA TREATMENT 46 Section 2.17. SHARING OF PAYMENTS 46       ARTICLE 3
DISBURSEMENT 47       Section 3.1. FUTURE FUNDING FACILITY 47 Section 3.2.
ACCOUNT, PLEDGE AND ASSIGNMENT 51 Section 3.3. FUNDS TRANSFER DISBURSEMENTS 51  
    ARTICLE 4 AFFIRMATIVE COVENANTS 52       Section 4.1. PRESERVATION OF
EXISTENCE AND SIMILAR MATTERS 52 Section 4.2. COMPLIANCE WITH APPLICABLE LAW 52
Section 4.3. MAINTENANCE OF PROPERTY 52 Section 4.4. PAYMENT OF TAXES AND CLAIMS
53 Section 4.5. INSPECTIONS 53 Section 4.6. USE OF PROCEEDS 53 Section 4.7.
MATERIAL CONTRACTS 54 Section 4.8. DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS
54

 

i

 

 

Section 4.9. THE IMPROVEMENTS 59 Section 4.10. UPGRADE WORK 60 Section 4.11.
RECIPROCAL EASEMENT AGREEMENT 60 Section 4.12. ESTOPPEL STATEMENT 60      
ARTICLE 5 INSURANCE 61       Section 5.1. REQUIRED INSURANCE 61 Section 5.2.
GENERAL INSURANCE REQUIREMENTS 64       ARTICLE 6 REPRESENTATIONS AND WARRANTIES
66       Section 6.1. AUTHORITY/ENFORCEABILITY 66 Section 6.2. BINDING
OBLIGATIONS 66 Section 6.3. FORMATION AND ORGANIZATIONAL DOCUMENTS 67 Section
6.4. NO VIOLATION 67 Section 6.5. COMPLIANCE WITH LAWS 67 Section 6.6.
LITIGATION 67 Section 6.7. FINANCIAL CONDITION 68 Section 6.8. NO MATERIAL
ADVERSE CHANGE 68 Section 6.9. SURVEY 68 Section 6.10. ACCURACY 68 Section 6.11.
TAX LIABILITY 68 Section 6.12. TITLE TO ASSETS; NO LIENS 69 Section 6.13.
MANAGEMENT AGREEMENT 69 Section 6.14. UTILITIES 69 Section 6.15. FEDERAL RESERVE
REGULATIONS 69 Section 6.16. LEASES 69 Section 6.17. BUSINESS LOAN 69 Section
6.18. PHYSICAL CONDITION 70 Section 6.19. FLOOD ZONE 70 Section 6.20.
CONDEMNATION 70 Section 6.21. NOT A FOREIGN PERSON 70 Section 6.22. SEPARATE
LOTS 70 Section 6.23. AMERICANS WITH DISABILITIES ACT COMPLIANCE 70 Section
6.24. ERISA 70 Section 6.25. INVESTMENT COMPANY ACT 71 Section 6.26. NO
PROHIBITED PERSON, OFAC 71 Section 6.27. SOLVENCY 71 Section 6.28. ASSESSMENTS
71 Section 6.29. USE OF PROPERTY 72 Section 6.30. NO OTHER OBLIGATIONS 72
Section 6.31. SANCTIONS, ANTI-CORRUPTION AND ANTI-MONEY LAUNDERING LAWS 72
Section 6.32. LABOR 72 Section 6.33. INTENTIONALLY DELETED 72 Section 6.34.
INSURANCE CERTIFICATES 72

 

ii

 

 

ARTICLE 7 HAZARDOUS MATERIALS 73       Section 7.1. SPECIAL REPRESENTATIONS AND
WARRANTIES 73 Section 7.2. HAZARDOUS MATERIALS COVENANTS 73 Section 7.3.
INSPECTION BY ADMINISTRATIVE AGENT 74 Section 7.4. HAZARDOUS MATERIALS INDEMNITY
75       ARTICLE 8 CASH MANAGEMENT 75       Section 8.1. ESTABLISHMENT OF
ACCOUNTS 75 Section 8.2. DEPOSITS INTO PROPERTY ACCOUNT 76 Section 8.3. ACCOUNT
NAME 76 Section 8.4. ELIGIBLE ACCOUNTS 76 Section 8.5. DISBURSEMENTS FROM THE
PROPERTY ACCOUNT 76 Section 8.6. SWEEP ACCOUNT 77 Section 8.7. SOLE DOMINION AND
CONTROL 78 Section 8.8. SECURITY INTEREST 78 Section 8.9. RIGHTS ON DEFAULT 78
Section 8.10. FINANCING STATEMENT; FURTHER ASSURANCES 79 Section 8.11.
BORROWER’S OBLIGATION NOT AFFECTED 79 Section 8.12. DEPOSIT ACCOUNTS 79 Section
8.13. ADDITIONAL PROVISIONS RELATING TO ACCOUNTS 80       ARTICLE 9 ADDITIONAL
COVENANTS OF BORROWER 81       Section 9.1. EXPENSES 80 Section 9.2. ERISA
COMPLIANCE 81 Section 9.3. LEASING 82 Section 9.4. APPROVAL OF LEASES 84 Section
9.5. OFAC 86 Section 9.6. FURTHER ASSURANCES 86 Section 9.7. ASSIGNMENT 86
Section 9.8. MANAGEMENT AGREEMENT 87 Section 9.9. COMPLIANCE WITH APPLICABLE LAW
87 Section 9.10. SPECIAL COVENANTS; SINGLE PURPOSE ENTITY 87 Section 9.11.
SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT 90 Section 9.12.
PAYMENT OF PROPERTY TAXES, ETC 93 Section 9.13. DEBT YIELD 93 Section 9.14.
INTENTIONALLY DELETED 94 Section 9.15. ESCROW FUND 94 Section 9.16. INTEREST
RATE PROTECTION AGREEMENTS 95 Section 9.17. GUARANTOR COVENANTS 96 Section 9.18.
RESTRICTED PAYMENTS 97 Section 9.19. SANCTIONS 97 Section 9.20. INTENTIONALLY
DELETED 97 Section 9.21. TCO 97

 

iii

 

 

ARTICLE 10 REPORTING COVENANTS 98       Section 10.1. FINANCIAL INFORMATION 98
Section 10.2. BOOKS AND RECORDS 100 Section 10.3. KNOWLEDGE OF DEFAULT; ETC 100
Section 10.4. LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION 101 Section
10.5. ENVIRONMENTAL NOTICES 101       ARTICLE 11 DEFAULTS AND REMEDIES 101      
Section 11.1. DEFAULT 101 Section 11.2. ACCELERATION UPON DEFAULT; REMEDIES 104
Section 11.3. DISBURSEMENTS TO THIRD PARTIES 107 Section 11.4. COSTS OF
ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED 107 Section 11.5. RIGHTS CUMULATIVE, NO
WAIVER 108       ARTICLE 12 THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
108       Section 12.1. APPOINTMENT AND AUTHORIZATION 108 Section 12.2. Helaba
AS A LENDER 109 Section 12.3. COLLATERAL MATTERS; PROTECTIVE ADVANCES 109
Section 12.4. POST-FORECLOSURE PLANS 111 Section 12.5. APPROVALS OF LENDERS 112
Section 12.6. NOTICE OF EVENTS OF DEFAULT 113 Section 12.7. ADMINISTRATIVE
AGENT’S RELIANCE 113 Section 12.8. INDEMNIFICATION OF ADMINISTRATIVE AGENT 114
Section 12.9. LENDER CREDIT DECISION, ETC 115 Section 12.10. SUCCESSOR
ADMINISTRATIVE AGENT 116 Section 12.11. WITHHOLDING TAX 116 Section 12.12.
TITLED AGENTS 117 Section 12.13. LENDER ACTION 117 Section 12.14. SETOFF 117
Section 12.15. PAYMENTS 117       ARTICLE 13 MISCELLANEOUS PROVISIONS 118      
Section 13.1. INDEMNITY 118 Section 13.2. FORM OF DOCUMENTS 119 Section 13.3. NO
THIRD PARTIES BENEFITED 119 Section 13.4. NOTICES 119 Section 13.5.
ATTORNEY-IN-FACT 119 Section 13.6. ACTIONS 119 Section 13.7. RELATIONSHIP OF
PARTIES 120 Section 13.8. DELAY OUTSIDE LENDER’S CONTROL 120 Section 13.9.
ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT 120 Section 13.10. IMMEDIATELY
AVAILABLE FUNDS 120

 

iv

 

 



Section 13.11. AMENDMENT AND WAIVERS 121 Section 13.12. SUCCESSORS AND ASSIGNS
123 Section 13.13. STAMP, INTANGIBLE AND RECORDING TAXES 127 Section 13.14.
LENDER’S DISCRETION 127 Section 13.15. ADMINISTRATIVE AGENT 127 Section 13.16.
TAX SERVICE 128 Section 13.17. WAIVER OF RIGHT TO TRIAL BY JURY 128 Section
13.18. SEVERABILITY 128 Section 13.19. TIME 128 Section 13.20. HEADINGS 128
Section 13.21. GOVERNING LAW 129 Section 13.22. USA PATRIOT ACT NOTICE;
COMPLIANCE 130 Section 13.23. ELECTRONIC DOCUMENT DELIVERIES 130 Section 13.24.
INTEGRATION; INTERPRETATION 131 Section 13.25. JOINT AND SEVERAL LIABILITY 131
Section 13.26. COUNTERPARTS 131 Section 13.27. LIMITED RECOURSE 131 Section
13.28. REMEDIES OF BORROWER 131 Section 13.29. CONFLICTS 132 Section 13.30.
CONSTRUCTION OF DOCUMENTS 132 Section 13.31. ACKNOWLEDGEMENT AND CONSENT TO
BAIL-IN OF EEA FINANCIAL INSTITUTIONS 132



 

v

 

 

EXHIBITS AND SCHEDULES

 

SCHEDULE I – PRO RATA SHARES

SCHEDULE II – EXISTING LEASES/RENT ROLL

SCHEDULE III – LITIGATION DISCLOSURE

SCHEDULE IV – ENVIRONMENTAL REPORTS

SCHEDULE V – EXISTING LEASES LEASING COSTS

SCHEDULE VI – UPGRADE WORK

SCHEDULE VII – COMPLIANCE WITH LAWS DISCLOSURE

SCHEDULE VIII- CERTAIN VACANT SPACE

 

EXHIBIT A – DESCRIPTION OF PROPERTY

EXHIBIT B – DOCUMENTS

EXHIBIT C – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT D – FORM OF DISBURSEMENT REQUEST

EXHIBIT E – NOTICE OF BORROWING

EXHIBIT F – TENANT DIRECTION LETTER

EXHIBIT G – ORGANIZATIONAL CHART

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT I-1 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-2 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-3 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-4 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT J – FORM OF COMPLETION GUARANTY

 

vi

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) dated as of November 5, 2018 (the “Effective
Date”), by and among MAGUIRE PROPERTIES-355 S. GRAND, LLC, a Delaware limited
liability company, as Borrower (“Borrower”), each of the financial institutions
initially a signatory hereto together with their assignees under Section 13.12
(“Lenders”), LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, New York Branch
(“Helaba”), as contractual representative of the Lenders to the extent and in
the manner provided in Article 12 (in such capacity, the “Administrative
Agent”), BARCLAYS BANK PLC, a public company registered in England and Wales
(“Barclays”), as Syndication Agent, Helaba, Barclays, and NATIXIS, NEW YORK
BRANCH, a direct branch of Natixis S.A., a société anonyme à conseil
d’administration (public limited company) organized and existing under the laws
of France (“Natixis”) as joint lead arrangers (collectively, the “Joint Lead
Arrangers”), and Helaba as Hedge Coordinator, and the Lenders party hereto from
time to time.

 

RECITALS

 

A.Borrower owns the real property (together with the improvements now or
hereafter existing thereon, collectively, the “Property”), commonly known as
Wells Fargo South Tower and located at 355 S. Grand Avenue, Los Angeles,
California, and more particularly described in Exhibit A.

 

B.Borrower desires to obtain the Loan (as hereinafter defined) from Lenders, and
Lenders are willing to make the Loan to Borrower subject to, and in accordance
with, the terms of this Agreement and the other Loan Documents (as hereinafter
defined) for the purpose of, inter alia, (i) refinancing existing financing
encumbering the Property, (ii) paying costs and expenses incurred in connection
with the closing of the Loan, and (c) distributing the balance, if any, to
Borrower and its owners to use in a manner consistent with Applicable Laws.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.          DEFINED TERMS. The following capitalized terms generally
used in this Agreement shall have the meanings defined or referenced below.
Certain other capitalized terms used only in specific sections of this Agreement
are defined in such sections.

 

“Acceptable Counterparty” means a financial institution reasonably acceptable to
Administrative Agent with a (a) long term unsecured debt or issuer credit rating
of at least “A-” from S&P or (b) long term senior unsecured debt or counterparty
rating of at least “A3” from Moody’s. For purposes of clarity, if an Affiliate
of the financial institution that is party to an Interest Rate Protection
Agreement meets the foregoing requirements and provides an Acceptable
Counterparty Guaranty, then such financial institution that is party to an
Interest Rate Protection Agreement shall constitute an Acceptable Counterparty
for purposes of this Agreement.

 

 

 

 

“Acceptable Counterparty Guaranty” means a guaranty in favor of Administrative
Agent, delivered pursuant to Section 9.16 hereof, in form and substance
reasonably satisfactory to Administrative Agent, from an Affiliate of a
counterparty to an Interest Rate Protection Agreement, which Affiliate meets the
requirements set forth in the first sentence of the definition of Acceptable
Counterparty.

 

“Account Agreement” shall have the meaning set forth in Section 8.1(b).

 

“Account Collateral” means: (i) the Property Account, the Cash Management
Account (and each subaccount thereof pursuant to the Cash Management Agreement,
including, without limitation, the Escrow Fund Account and the Sweep Account),
the Termination Payment Account, the Security Deposit Account, and all Cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such accounts from time to time; (ii) all interest,
dividends, Cash, instruments and other property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing; and (iii) to the extent not covered by clauses (i) and (ii)
above, all “proceeds” (as defined under the UCC as in effect in the jurisdiction
in which any of such accounts is located) of any or all of the foregoing.

 

“ADA” shall have the meaning given to such term in Section 6.23.

 

“Additional Costs” has the meaning given that term in Section 2.13(b).

 

“Additional Transfer” shall have the meaning given in Section 13.12(g).

 

“Administrative Agent” or “Agent” means Helaba or any successor Administrative
Agent appointed pursuant to Section 12.10.

 

“Advance” or “Advances” means any disbursement of the proceeds of the Loan by
Lenders pursuant to the terms of this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person which is
directly or indirectly Controlled by, Controls or is under common Control with
such Person; provided, however, in no event shall the Administrative Agent, the
Lenders or any of their Affiliates be an Affiliate of Borrower.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Alteration Threshold” shall mean $10,000,000.

 

“Alternate Rate” is a rate of interest per annum equal to three percent (3%) in
excess of the applicable Effective Rate in effect from time to time.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures and leasing costs, for the Property prepared by the Borrower for
the applicable fiscal year or other period.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; (c) any
anti-bribery or anti-corruption laws, regulations or ordinances in the European
Union; and (d) any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which Borrower or any member of the Borrowing
Group is located or doing business.

 

2

 

 

“Anti-Money Laundering Laws” means applicable laws, regulations or ordinances in
(i) the European Union or (ii) any jurisdiction in which Borrower or any member
of the Borrowing Group is located or doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators and shall include,
as to any entity, the charter and by-laws, partnership agreement or other
organizational or governing documents of such entity, and any law, rule or
regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such entity
or any of its property or to which such entity or any of its property is
subject, including without limitation, applicable securities laws, any
certificate of occupancy and any zoning ordinance, building, environmental or
land use requirement or Permit or occupational safety or health law, rule or
regulation applicable to the Property.

 

“Applicable LIBOR Rate” means the rate of interest equal to the sum of: (a) one
and eight-tenths percent (1.80%) plus (b) LIBOR.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under FIRREA, and determining the “as is”
market value of the Property as between a willing buyer and a willing seller.

 

“Approved Annual Budget” shall have the meaning given in Section 10.1(e).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Approved Lease” means any Future Lease which (a) if such Future Lease is a
Major Lease or a Minor Lease, satisfies the requirements for Lease Approval, (b)
is for a minimum base term of at least five (5) years, and (c) covers only
Vacant Space.

 

“Assignee” shall have the meaning given in Section 13.12(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit C.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAM” Brookfield Asset Management Inc., a Canada corporation.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330) as
now or hereafter amended or recodified.

 

“Base Rate” means an interest rate per annum equal to the FBR as of the
applicable date of determination, plus 0.5% per annum.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Borrower” shall have the meaning given in the preamble hereto and shall include
the Borrower’s successors and permitted assigns.

 

“Borrowing Group” means, individually and collectively: (a) Borrower, (b) any
Affiliate or subsidiary of Borrower including, without limitation, any such
Affiliate or subsidiary that owns any collateral securing any part of the Loan,
any Guaranty or any Loan Document, (c) any Guarantor, (d) any officer, director
or employee of any of the foregoing and (e) any Person who owns a direct or
indirect ownership interest in Borrower of ten percent (10%) or more (other than
public shareholders).

 

“BPO” means Brookfield Office Properties, Inc., a Canada corporation.

 

“BPY” means Brookfield Property, L.P., a Bermuda limited partnership.

 

“Business Day” means (a) a day (other than a Saturday or Sunday) on which
commercial national banks are not authorized or required to close in New York,
New York, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, any day that is
a Business Day described in clause (a) and that is also a day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
(excluding Leases) that are required to be capitalized for financial reporting
purposes in accordance with GAAP or International Financial Reporting Standards.
The amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP or International Financial
Reporting Standards.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

 

“Cash Management Account” shall have the meaning given to such term in Section
8.1(a).

 

4

 

 

“Cash Release Event” shall mean, provided that there shall be no Default then
existing, such time as the Debt Yield has been restored to a level above the
Minimum Debt Yield for at least two consecutive calendar quarters following the
occurrence of a Triggering Event.

 

“Casualty” shall have the meaning given to such term in Section 4.8(a).

 

“Casualty Consultant” shall have the meaning given such term in Section
4.8(c)(v).

 

“Casualty Retainage” shall have the meaning given to such term in Section
4.8(c)(vi).

 

“Casualty Threshold” means $15,000,000.

 

“CERCLA” shall have the meaning given in Section 7.1(b).

 

“Change of Control” means any event (whether by management changes in Borrower
or Guarantor or in any direct or indirect owner thereof, contractual agreement
or otherwise) which causes Sponsor to no longer Control Borrower.

 

“Collateral” means the Property, Improvements and any personal property or other
collateral with respect to which a Lien or security interest is granted to
Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.

 

“Commitment” means, as to each Lender, the amount of the Loan allocated to such
Lender set forth on Schedule I, as the same may be reduced or adjusted from time
to time pursuant to the terms hereof.

 

“Completion Guaranty” means any completion guaranty from Guarantor substantially
in the form attached hereto as Exhibit J guarantying the completion of
Restoration of the Property (to the extent permitted pursuant to Section
4.8(c)(iii)(D)).

 

“Condemnation” shall have the meaning given to such term in Section 4.8(b).

 

“Condemnation Proceeds” shall have the meaning given to such term in Section
4.8(c)(ii).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” (and the correlative terms “Controlled by” and “Controlling”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise (notwithstanding that other Persons may have the right to participate
in or veto significant management decisions).

 

“Debt Yield” shall mean the percentage yielded, determined by the Administrative
Agent, by dividing (a) the NOI by (b) the sum of (i) outstanding principal
balance of the Loan as of the relevant determination date, and (ii) the amount
of any unfunded portion of the Future Funding Facility anticipated to be used
for Leasing Costs associated with Leases included in the calculation of NOI.

 

5

 

 

“Debt Yield Certificate” shall mean a certificate from an officer of Borrower
setting forth in reasonable detail (including as to each such separate item of
Gross Operating Income and Operating Expenses) the calculation of Debt Yield for
the applicable fiscal quarter and any calculations related thereto.

 

“Debt Yield Collateral Amount” shall mean, as of any date of calculation, the
amount of any cash deposit and/or the amount guaranteed under any Optional
Minimum Debt Yield Payment Guaranty that has been delivered by Borrower and is
then held by Administrative Agent, for the benefit of the Lenders, as collateral
for the Loan pursuant to Section 9.13.

 

“Debt Yield Collateral Excess” shall have the meaning given to such term in
9.13(c).

 

“Debt Yield Event” means, at any time from and after June 1, 2020 until the
Maturity Date, the Debt Yield (the calculation of which shall include rental
income from any Tenants then currently under a “free rent” period pursuant to
their Leases) calculated as of the last day of each fiscal quarter of the
Borrower being less than the Minimum Debt Yield.

 

“Default” shall have the meaning given to such term in Section 11.1.

 

“Defaulting Lender” shall have the meaning given to such term in Section 2.11.

 

“Defaulting Pfandbrief Lender” shall have the meaning given to such term in
Section 2.11.

 

“Defaulting Pfandbrief Lender Consent Actions” shall have the meaning given to
such term in Section 2.11.

 

“Derivatives Termination Value” means, in respect of any one or more Interest
Rate Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Interest Rate Protection Agreement has been terminated or
closed out, the termination amount or value determined in accordance therewith,
and (b) for any date prior to the date such Interest Rate Protection Agreement
has been terminated or closed out, the then-current mark-to-market value for
such Interest Rate Protection Agreement, determined based upon one or more
mid-market quotations or estimates provided by any recognized dealer in
derivatives contracts (which may include any Lender, or any Affiliate thereof).

 

“Designated Account” shall have the meaning given to such term in Section
8.5(a).

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

6

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning given to such term in the preamble
hereto.

 

“Effective Rate” shall have the meaning given to such term in Section 2.7(e).

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (a) has total assets (in name or under management) in excess of Five
Hundred Million and No/100 Dollars ($500,000,000.00) (or the equivalent thereof
in another currency) and (except with respect to a pension advisory firm or
similar fiduciary) capital/statutory surplus or shareholder’s equity of not less
than Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00) (or the
equivalent thereof in another currency) and (b) is regularly engaged in the
business of making or owning commercial real estate loans (or direct or indirect
interests therein) or operating commercial mortgage properties.

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or State authority. An Eligible
Account will not be evidenced by a certificate of deposit, passbook or other
instrument.

 

“Eligible Assignee” means any Person other than a natural person that is any of
the following, provided that any such person shall at all times satisfy the
Eligibility Requirements: (i) a commercial bank organized under the laws of the
United States or any state thereof which bank regularly invests in or makes
commercial real estate loans; (ii) a commercial bank organized under the laws of
any other country that is a member of the Organization for Economic Cooperation
and Development (the “OECD”) or a political subdivision of any such country
which bank regularly invests in or makes commercial real estate loans (or direct
or indirect interests therein) (provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD); (iii) a commercial bank organized
under the laws of the People’s Republic of China or the Republic of China
(Taiwan); (iv) a Person that is engaged in the business of commercial real
estate banking and that is: (A) an Affiliate of a Lender, or (B) a Person of
which a Lender is a subsidiary; (v) an insurance company or pension fund
organized under the laws of the United States, any state thereof, or acting
through an office organized in any other country which is a member of the OECD
or acting through a political subdivision of any such country, which company or
fund regularly invests in or makes commercial real estate loans (or direct or
indirect interests therein); or (vi) an Affiliate of any one of the foregoing;
provided, however, that an “Eligible Assignee” shall not include (A) any Lender
that is a Defaulting Lender (so long as such Lender remains a Defaulting Lender)
or (B) any direct competitor of Guarantor or any of its Affiliates in the
business of owning or operating commercial real estate in the ordinary course;
provided, further, that for so long as any Default exists, clause (B) shall not
apply. Notwithstanding anything herein to the contrary, in no event shall
Borrower or its Affiliates be deemed to be an Eligible Assignee.

 

7

 

 

“Eligible Institution” means (i) Capital One, (ii) Bank of the West or (iii) a
depository institution or trust company, insured by the Federal Deposit
Insurance Corporation, (a) the short term unsecured debt obligations or
commercial paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1
by Fitch in the case of accounts in which funds are held for thirty (30) days or
less, or (b) the long term unsecured debt obligations of which are rated at
least “A+” by Fitch and S&P and “Aa3” by Moody’s in the case of accounts in
which funds are held for more than thirty (30) days.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Environmental Reports” means the environmental reports described on Schedule
IV.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, any successor statute and any applicable regulations or
guidelines promulgated thereunder.

 

8

 

 

“ERISA Group” means, at any time, the Borrower and each entity that is
considered a single employer with Borrower or is required to be aggregated with
Borrower, pursuant to Section 414 of the Internal Revenue Code or Section
4001(b) of ERISA.

 

“Escrow Fund” shall have the meaning given to such term in Section 9.15.

 

“Escrow Fund Account” shall have the meaning given to such term in Section 9.15.

 

“Escrow Fund Deficiency Amount” shall have the meaning given to such term in
Section 9.15.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Excess Cash Flow” shall have the meaning given to such term in Section 8.5(b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(g) and (d) any withholding Taxes
imposed under FATCA.

 

“Executive Order” shall have the meaning given to such term in the definition of
“Prohibited Person.”

 

“Existing Leases” means the Leases set forth on Schedule II.

 

“Existing Lease Loan Proceeds” means a portion of the Future Funding Facility of
up to $9,294,347.00, as detailed on Schedule V attached hereto to be used for
Leasing Costs in connection with the Existing Leases, which together with the
Future Leasing Loan Proceeds can never exceed the Future Funding Facility.

 

“Existing Lease Advance” means any advance of Existing Lease Loan Proceeds in
accordance with Section 3.1 hereof.

 

“Extension Conditions” has the meaning assigned in Section 2.6.

 

“Extension Date” has the meaning assigned in Section 2.6(c).

 

9

 

 

“Extension Fee” has the meaning assigned in Section 2.6(b).

 

“Extension Option” has the meaning assigned in Section 2.6.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FBR” means the per annum rate of interest equal to the greatest of (a) the
Prime Rate, (b) the Federal Funds Rate plus 0.50%, and (c) the 90-Day LIBOR plus
1.00%. Any change in the FBR due to a change in the Prime Rate, the Federal
Funds Rate or LIBOR shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Rate or LIBOR, respectively. The FBR is a
reference rate used by Administrative Agent in determining the interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
Administrative Agent or any Lender on any extension of credit to any debtor. At
no time shall the FBR be less than zero.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
however, that if the Federal Funds Rate determined as provided above with
respect to any period of calculation would be less than zero percent (0.0%),
then the Federal Funds Rate for such period shall be deemed to be zero percent
(0.0%).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“First Extended Maturity Date” shall have the meaning given to such term in
Section 2.6.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Future Funding Facility” shall have the meaning given to such term in Section
2.1.

 

10

 

 

“Future Lease” means any Lease entered into after the date hereof and which is
not an Existing Lease.

 

“Future Leasing Advance” means any advance of Future Leasing Loan Proceeds in
accordance with Section 3.1 hereof, provided that each such advance shall be
equal to the lesser of (i) actual Leasing Costs incurred that are due and
payable as of the date of Borrower’s draw request therefor, and (ii) an amount
which when added to the aggregate amount of Future Leasing Loan Proceeds
previously advanced, does not exceed the product of (A) the aggregate rentable
area of leases of Vacant Space executed after the date hereof and (B) $90.00 per
square foot.

 

“Future Leasing Loan Proceeds” means a portion of the Future Funding Facility of
up to $27,705,653.00. to be used for Leasing Costs in connection with any Future
Leases.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator, in each case with
authority and jurisdiction to bind (i) Borrower, its applicable Affiliate(s)
and/or the Property or (ii) any other Person, but solely with respect to the
express application of the term “Governmental Authority” to such Person under
this Agreement, in each case at law or in equity.

 

“Gross Operating Income” shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to the Borrower, income,
proceeds of business interruption insurance, interest and other monies directly
or indirectly received by or on behalf of or credited to Borrower from any
Person with respect to Borrower’s ownership, use, development, operation,
leasing, franchising, marketing or licensing of the Property and Improvements,
including, without limitation, from parking operations. With respect to all
financial reporting, Gross Operating Income shall be computed in accordance with
GAAP or International Financial Reporting Standards but without taking into
account straight-lining of rents.

 

“Guarantor” means Brookfield DTLA Holdings LLC, a Delaware limited liability
company, and any other Person which, in any manner, is or becomes obligated to
Lenders under any guaranty now or hereafter executed with respect to the Loan
(collectively or severally as the context thereof may suggest or require)
including, without limitation, any replacement guarantor pursuant to the terms
of Section 9.17 of this Agreement.

 

“Guarantor Related Parties” shall have the meaning given to such term in Section
13.27.

 

11

 

 

“Guaranty” means, collectively, the Limited Guaranty referred to in the list of
“Loan Documents” on Exhibit B, and, if required pursuant to the terms hereof,
any Completion Guaranty and/or, if delivered in compliance with the terms
hereof, any Optional Minimum Debt Yield Payment Guaranty.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances”, “related substances”, “industrial solid wastes” or
“pollutants”; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any radioactive materials; (d)
asbestos in any form; (e) toxic mold and (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Hazardous Materials Claims” shall have the meaning given to such term in
Section 7.1(c).

 

“Hazardous Materials Laws” shall have the meaning given to such term in Section
7.1(b).

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by the Borrower and Guarantor in favor of the Administrative
Agent and the Lenders.

 

“Helaba” shall have the meaning given to such term in the preamble hereto.

 

“Improvements” shall have the meaning given to such term in the Security
Instrument.

 

“Indemnifiable Amounts” shall have the meaning given to such term in Section
12.8.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Initial Advance” shall have the meaning given to such term in Section 2.1
hereof.

 

“Initial Maturity Date” means November 4, 2021, which is the day immediately
preceding the third anniversary of the date hereof, provided, that if such day
is not a Business Day, then the immediately preceding Business Day.

 

“Insurance Proceeds” shall have the meaning given to such term in Section
4.8(c)(ii).

 

“Interest Period” shall mean (a) for the initial interest period hereunder, the
period commencing on the Effective Date and ending on December 1, 2018, and (b)
for each interest period thereafter, the period commencing on the first (1st)
day of a calendar month and continuing to, but not including, the first (1st)
day of the next calendar month; provided, that (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day.

 

12

 

 

“Interest Rate Protection Agreement” means any rate cap entered into between
Borrower and an Acceptable Counterparty.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“International Union Agreement” means that certain Agreement, by and between the
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL NO. 501, including its
subordinate branches, AFL-CIO, and BUILDING OWNERS AND MANAGERS ASSOCIATION OF
GREATER LOS ANGELES, INCORPORATED, on behalf of the owners and operators of the
buildings listed in Exhibit I thereto, dated November 1, 2016 – October 31,
2021.

 

“Investment Grade” means a rating of at least BBB- by S&P or its equivalent by
Fitch and/or Moody’s.

 

“IRPA Termination Fees” shall have the meaning given such term in Section
2.8(c).

 

“IRS” means the Internal Revenue Service.

 

“ISDA” means the International Swaps and Derivatives Association.

 

“Joint Lead Arrangers” shall have the meaning given to such term in the preamble
hereto.

 

“Lease” means any agreement for the leasing, subleasing, licensing or other
occupancy of any portion of the Property.

 

“Lease Approval” means (A) if the Lease is a Major Lease, prior written approval
of the Requisite Lenders, and (B) if the Lease is a Minor Lease, prior written
approval of the Administrative Agent, in each case, such approval not to be
unreasonably withheld, conditioned or delayed.

 

“Leasing Commissions” means the leasing commissions required to be paid by
Borrower to Manager pursuant to the terms and provisions of the Management
Agreement (or any leasing agent pursuant to a leasing agreement entered into in
accordance with the terms and provisions hereof or reasonably approved by
Administrative Agent) for procuring Leases with respect to the Property.

 

“Leasing Costs” means, in connection with the Property, costs and expenses
associated with tenant improvements, tenant inducements (including cash
inducements), Leasing Commissions, common area improvements, and other landlord
costs and expenses related to leasing activities.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders (other than Defaulting Pfandbrief
Lenders) will be disregarded and excluded, and, for voting purposes only, “all
Lenders” shall be deemed to mean all Lenders other than Defaulting Lenders
(other than Defaulting Pfandbrief Lenders).

 

13

 

 

“Lender Interest Rate Protection Agreement” means any Interest Rate Protection
Agreement entered into with Administrative Agent, any Lender or an Affiliate of
Administrative Agent or any Lender as counterparty, and only for so long as such
counterparty remains Administrative Agent or a Lender (or an Affiliate of
Administrative Agent or a Lender).

 

“Liberty” shall have the meaning given to such term in Section 5.1(h).

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded to the nearest one-ten thousandth (1/10,000), obtained by dividing (i)
the rate of interest determined by the Administrative Agent on the basis of the
rate for United States dollar deposits for delivery on the first (1st) day of
each Interest Period, for a period equal to such Interest Period, as published
by the ICE Benchmark Administration Limited, a United Kingdom company, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of the Interest Period (or if not so published, then as determined by
Administrative Agent from another reputable recognized source or interbank
quotation); provided, however, that if LIBOR determined as provided above with
respect to any Interest Period would be less than zero percent (0.0%), then
LIBOR for such Interest Period shall be deemed to be zero percent (0.0%) by (ii)
a percentage equal to 1 minus the stated maximum rate (stated as a decimal) of
all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“LIBOR Loan” means the Loan, to the extent then bearing interest at the
Applicable LIBOR Rate.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge, lien
(statutory or other, including a mechanic’s, materialmen’s, landlord’s or
similar lien) or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income, rents
or profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment or performance of any
indebtedness or other obligation in priority to the payment of the general,
unsecured creditors of such Person; (c) the filing of any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

14

 

 

“Loan” means the loan that Lenders severally agree to make and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement in the maximum
aggregate principal amount of TWO HUNDRED NINETY MILLION AND NO/100 DOLLARS
($290,000,000).

 

“Loan Documents” means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

 

“Loan Party” means the Borrower, Guarantor, and any other person or entity that
is an Affiliate of the Borrower that is obligated under the Loan Documents or
Other Related Documents.

 

“Loan Register” shall have the meaning given to such term in Section 2.10.

 

“Major Lease” means any office Lease in excess of 70,000 net rentable square
feet, or multiple Leases to the same tenant or an Affiliate thereof which are in
excess of 70,000 net rentable square feet in the aggregate.

 

“Manager” means Brookfield Properties Management (CA) Inc., a Delaware
corporation.

 

“Management Agreement” shall have the meaning given to such term in Section
6.13.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower, (b) the ability of the Borrower or
Guarantor to perform their respective obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents, whether written or oral, to which Borrower is a party or is bound
(including recorded encumbrances upon Borrower’s Property), as to which (x) the
counterparty is an Affiliate of Borrower (unless the same is not binding upon
any successor owner of the Property and will not result in any Property-level
liability for which any such successor owner could be liable), (y) the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect, or (z) (i) there is an
obligation of Borrower to pay more than $3,000,000 per annum; and (ii) the term
thereof extends beyond industry standard for contracts of similar type at
properties reasonably comparable to the Property (unless cancelable on one
hundred eighty (180) days or less notice without requiring the payment of
termination fees or payments of any kind).

 

“Maturity Date” means the Initial Maturity Date, subject to extension to the
First Extended Maturity Date or the Second Extended Maturity Date as provided in
Section 2.6.

 

“Minimum Debt Yield” means a Debt Yield equal to at least 7.00%

 

15

 

 

“Minor Lease” means any (A) (i) office Lease in excess of 35,000 net rentable
square feet, or (ii) or multiple Leases to the same tenant or an Affiliate
thereof which are in excess of 35,000 net rentable square feet in the aggregate,
or (B) Lease to an Affiliate of Borrower.

 

“Modification” shall have the meaning given to such term in Section 9.3(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

 

“Multiple Employer Plan” means any Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common Control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

“Natixis” shall have the meaning given to such term in the preamble hereto.

 

“Net Proceeds” shall have the meaning set forth in Section 4.8(c)(ii).

 

“Net Proceeds Deficiency” shall have the meaning given to such term in Section
4.8(c)(viii).

 

“Net Worth” means, for any Person, on any date of determination, an amount equal
to the excess of the aggregate total assets of such Person (including, if
applicable, capital commitments made to such Person from investors not in
default of their funding obligations) at such time less the total aggregate
liabilities of such Person at such time, determined in accordance with GAAP,
International Financial Reporting Standards or other accounting methods
reasonably approved by Administrative Agent.

 

“NOI” means, as of any date of calculation, an amount obtained by subtracting
(a) budgeted Operating Expenses for the then-current year, annualized, from (b)
rental income from Leases in place, annualized, and budgeted recoveries for
executed leases for the then-current year for which the rental income is not
excluded pursuant to the terms of this definition, including any scheduled rent
abatement for the applicable period, but excluding any payments received under
any Interest Rate Protection Agreement and all other recurring sources of income
payable to Borrower or otherwise derived from Borrower’s operation of the
Property. Notwithstanding the foregoing, Administrative Agent shall, in
Administrative Agent’s reasonable discretion, adjust Operating Expenses, to
reflect any expenses, such as Taxes and insurance, which are paid unevenly
throughout the year.

 

16

 

 

For purposes of calculating NOI, rental income from in-place Leases shall be
adjusted (A) to exclude income from any Lease with a tenant (i) who is at least
sixty (60) days delinquent in (a) its base rental obligations under its Lease or
(b) except to the extent such obligations are subject to a bona fide, unresolved
dispute by such tenant, its additional recurring rental obligations, (ii) whose
Lease has expired on or prior to, or will expire within sixty (60) days after,
the date of calculation, and has not been renewed or extended (provided,
however, if a replacement Lease has been entered into by Borrower and a
replacement tenant in accordance with this Agreement for all or any portion of
the space covered by the expiring Lease, then the annualized rent for such
replacement lease shall be included), (iii) who has filed a petition for relief
under the Bankruptcy Code, or under any other present or future state or federal
law regarding bankruptcy, reorganization or other debtor relief law which has
not been dismissed or discharged unless such tenant has assumed its Lease in
such proceeding; (iv) who has filed any pleading (or filed an answer in any
involuntary proceeding under the Bankruptcy Code or other debtor relief law)
which admitted the petition’s material allegations regarding its insolvency
(unless the applicable proceeding has been dismissed or discharged); (v) who has
delivered a general assignment for the benefit of its creditors (unless the
applicable proceeding has been dismissed or discharged); or (vi) who has applied
for (or an appointment occurred of), a receiver, trustee, custodian or
liquidator of it or a substantial portion of its property (unless the applicable
proceeding has been dismissed or discharged); or (vii) who has failed to effect
a full dismissal of any involuntary petition under the Bankruptcy Code or under
any other debtor relief law that was filed against it and 60 days have passed
since such filing (and to the extent applicable in the case of each of
(iii)-(vii) such tenant has not assumed its Lease in the applicable proceeding)
and (B) subject to clause (A) of this paragraph and without duplication of
anything already included in such calculation, to include the estimated rent
income based on the full rental income under executed Leases with a tenant
entered into in accordance with this Agreement which remain in full force and
effect which have no default (beyond applicable notice, grace and cure periods)
thereunder, whether or not any rent abatement or “free rent” abatement period is
currently in effect or will be in effect during such period.

 

“Non-Pro Rata Advance” shall mean a Protective Advance with respect to which
fewer than all Lenders have funded their respective Pro Rata Shares in breach of
their obligations under this Agreement.

 

“Note” or “Notes” means each Promissory Note, collectively in the maximum
principal amount of the Loan executed by Borrower and payable to each Lender in
its Pro Rata Share of the applicable Advance, together with such other
replacement notes as may be issued from time to time pursuant to Section 13.12,
as hereafter amended, supplemented, replaced or modified.

 

“Notice Date” shall have the meaning given to such term in Section 2.6(a).

 

“Notice of Borrowing” means a form substantially in the form of Exhibit E to be
delivered to the Administrative Agent pursuant to Section 3.3, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; (b) all other
indebtedness, liabilities, obligations and covenants of Borrower owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note
and (c) all sums which may become due and payable by Borrower to the
counterparty pursuant to any Lender Interest Rate Protection Agreement,
including, without limitation, any sums payable by Borrower to such counterparty
in connection with the termination thereof.

 

17

 

 

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP or International Financial Reporting Standards, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation or duplication, the following expenses: (i) Taxes and assessments
imposed upon the Property and Improvements; (ii) bond assessments (if
applicable); (iii) insurance premiums for casualty insurance (including, without
limitation, earthquake, windstorm and terrorism coverage) and liability
insurance carried in connection with the Property and Improvements, provided,
however, if any, insurance is maintained as part of a blanket policy covering
the Property and Improvements and other properties, the insurance premium
included in this subparagraph shall be the premium fairly allocable to the
Property and Improvements; and (iv) operating expenses incurred by Borrower for
the management, operation, cleaning, leasing, maintenance and repair of the
Property and Improvements (including, without limitation, management fees equal
to the greater of (x) two and three-quarters of one percent (2.75%) of Gross
Operating Income from operations of the Property and (y) actual management fees
paid). Operating Expenses shall not include any interest payments on the Loan,
other amounts payable to Administrative Agent or Lenders under the Loan
Documents (other than repayments by Borrower to the Administrative Agent and
Lenders of Protective Advances made by the Administrative Agent or the Lenders
in respect of Operating Expenses), amounts paid or reserved for lease-up costs
or capital expenditures, any allowance for depreciation, extraordinary
non-recurring expenses, income and franchise Taxes of Borrower, amortization and
other non-cash expenditures, bank charges, corporate overhead costs allocated or
charged to the Property, or audit and other fees incurred in connection with the
requirements set forth in the Loan Documents, or national or regional marketing
expenses allocated to the Property (but not direct marketing expenses solely
attributable to the Property) or bad debt expenses not incurred during the
trailing six month period as of the applicable date of determination.

 

“Optional Minimum Debt Yield Payment Guaranty” shall have the meaning given to
such term in Section 9.13(a).

 

“Optional Minimum Debt Yield Prepayment” shall have the meaning given to such
term in Section 9.13(a).

 

“Organizational Documents” means (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and (iii) with respect to a limited liability company, such Person’s
certificate of formation and limited liability company agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Related Documents” means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

18

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent REIT” shall have the meaning given to such term in Section 9.18.

 

“Participant” shall have the meaning given to such term in Section 13.12.

 

“Participant Register” shall have the meaning given to such term in Section
13.12(b).

 

“Patriot Act” shall have the meaning ascribed to such term in Section 6.26.

 

“Payment” shall have the meaning given to such term in Section 12.15.

 

“Payment Date” shall have the meaning ascribed to such term in Section
2.7(a)(i).

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under Applicable Law.

 

“Permitted Easements” means easements and other similar encumbrances (or
amendments thereto) (i) approved by Administrative Agent, (ii) entered into by
Borrower in the ordinary course of business for use, access, water and sewer
lines, telephones and telegraph lines, electric lines or other utilities or for
other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the use, operation or value of the Property
or otherwise have a Material Adverse Effect, (iii) disclosed on the Title
Policy, (iv) contained in the REA, or (v) otherwise permitted pursuant to the
terms of the Loan Documents; provided that in no event shall a Permitted
Easement be deemed to include an “easement of light and air” or a transfer of
any air or development rights or, unless otherwise approved by the
Administrative Agent in its reasonable discretion, parking rights.

 

“Permitted Investments” means any one or more of the following “cash,” “cash
items,” or “government securities” within the meaning of Section 856(c)(4)(A) of
the Internal Revenue Code: (i) direct obligations of United States of America,
or any agency thereof, or obligations fully guaranteed as to payment of
principal and interest by the United States of America, or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts or certificates of deposit which are (a) fully
FDIC-insured issued by any bank or trust company organized under the laws of the
United States of America or any state thereof and short term unsecured
certificates of deposits and time deposits which are rated A 1 or better by
Standard & Poor’s Corporation or P-1 or better by Moody’s Investors Service,
Inc., in each case maturing not more than 90 days from the date of acquisition
thereof, and (b) in the case of certificates of deposit, are negotiable and have
a ready secondary market in which such investment can be disposed of; and (iii)
money market funds that are subject to regulation under the Investment Company
Act of 1940, 15 U.S.C. 80a-1 et seq., and comply with the requirements of Rule
2a-7 thereof.

 

19

 

 

“Permitted Liens” means:

 

(a)Liens (other than environmental Liens and any Lien imposed under ERISA) for
Taxes, assessments or charges of any Governmental Authority for claims not yet
delinquent or which are contested in accordance with Section 4.4 of this
Agreement;

 

(b)All matters of record shown on the Title Policy as exceptions to Lenders’
coverage thereunder;

 

(c)Customary equipment leases or financing with respect to equipment permitted
pursuant to Section 9.10(e);

 

(d)Liens in favor of Administrative Agent, for the benefit of Lenders, under the
Security Instrument or any other Loan Document;

 

(e)Leases of the Improvements existing as of the date hereof or entered into in
accordance with the terms hereof;

 

(f)Non-disturbance agreements with tenants or subtenants (i) entered into as of
the date hereof, (ii) required to be entered into under a Lease in effect on the
date hereof (or hereafter approved by Administrative Agent), and (iii) entered
into by Borrower (A) where if the sublease being non-disturbed became a direct
lease with Borrower, such lease would not be a lease requiring the consent of
the Administrative Agent or the Lenders, (B) where Administrative Agent has
consented in writing to Borrower entering into such non-disturbance or (C) where
Administrative Agent has entered into a non-disturbance agreement with respect
to the sublease in question;

 

(g)Permitted Easements; and

 

(i)Liens approved by the Requisite Lenders or otherwise permitted pursuant to
the terms of the Loan Documents, including Liens being contested in accordance
with the provisions hereof.

 

“Permitted Transfer” means:

 

(a)transfers of direct or indirect equity interests in the Borrower provided
that (a) Sponsor shall at all times control Borrower, (b) Sponsor shall at all
times following such transfer own, directly or indirectly, at least twenty-five
percent (25%) of the membership interests in Borrower, (c) Sponsor and/or one or
more Qualified Institutional Investors (defined below) shall at all times
following such transfer own, directly or indirectly, at least fifty-one percent
(51%) of the membership interests in Borrower, (d) Guarantor shall at all times
own, directly or indirectly, twenty-five percent (25%) of the membership
interests of Borrower, and (e) for each proposed transferee under this clause
(a) that, together with its Affiliates, will hold, directly or indirectly, ten
percent (10%) or more of the direct or indirect equity interests in the
Borrower, such transferee shall have satisfied each Lender’s “know your
customer” requirements;

 

20

 

 

(b)transfers of (A) direct or indirect ownership interests in Sponsor and (B)
ownership interests held by (x) the Series A Preferred Shareholders in
Brookfield DTLA Fund Office Trust, Inc. or (y) the accommodation shareholders of
any real estate investment trust in Borrower’s organizational structure;

 

(c)Transfers of worn out or obsolete Personal Property that is promptly replaced
with property of equivalent value and functionality if reasonably necessary or
which is no longer necessary in connection with the operation of the Property;

 

(f)Permitted Liens;

 

(g)Leases that have been approved by Administrative Agent or the Requisite
Lenders (or that do not require any such approval) in accordance with this
Agreement.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Pfandbrief Pledge” shall have the meaning given to such term in Section
13.12(g).

 

“Pfandbrief Transfer” shall have the meaning given to such term in Section
13.12(g).

 

“Pfandbrief Transferred Interest” shall have the meaning given to such term in
Section 13.12(g).

 

“Pfandbrief Trustee” shall have the meaning given to such term in Section
13.12(g).

 

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

“Plan Assets” shall have the meaning given to such term in Section 6.24.

 

“Pledging Lender” shall have the meaning given to such term in Section 13.12(g).

 

“Post-Foreclosure Plan” shall have the meaning given to such term in Section
12.4.

 

“Potential Default” means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

 

“Prepaid TI Rent” means any portion of gross rent under a Lease that is paid by
the applicable Tenant as a result of a tenant improvement allowance made
available to such Tenant or work performed for such Tenant, which such Tenant
elects to prepay (as opposed to amortizing over the term of the Lease) pursuant
to its rights under the terms of the applicable Lease.

 

21

 

 

“Prepayment Notice Cut Off Time” shall have the meaning given to such term in
Section 2.8(c).

 

“Prime Rate” shall mean the U.S. Prime Rate from time to time as published in
the “Money Rates” section of the Wall Street Journal (or if not so published,
then the “Prime Rate” as reasonably determined by Administrative Agent by
reference to an equivalent publication).

 

“Prohibited Person” shall mean any Person:

 

(a)listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b)that is owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

(c)with whom Administrative Agent or any Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including the Executive Order;

 

(d)who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

(e)that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list;

 

(f)a Person named on the consolidated list of asset freeze targets by the United
Nations, the European Union and the United Kingdom (maintained by the Asset
Freezing Unit of the United Kingdom Treasury:
http://www.hm-treasury.gov.uk/financialsanctions);

 

(g)a Person named on the most current lists pertaining to EU-Regulations Nos.
2580/2001 and/or 881/2002; or

 

(h)who is an Affiliate of or affiliated with a Person listed above.

 

“Property” shall have the meaning given to such term in Recital A.

 

“Property Account” shall have the meaning given to such term in Section 8.1(a).

 

“Property Account Bank” means Bank of the West or another Eligible Institution
acceptable to Administrative Agent.

 

22

 

 

“Property Condition Report” means that certain Property Condition Report, dated
September 20, 2018, prepared by EBI Consulting as Project No. 1118005130.

 

“Property Taxes” shall have the meaning given to such term in Section 9.12.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder.

 

“Protective Advance” means all sums expended as reasonably determined by the
Administrative Agent to be necessary: (a) to protect the validity,
enforceability, perfection or priority of the liens in any of the Collateral and
the instruments evidencing the Obligations; (b) during the continuance of a
Default, to prevent the value of any Collateral from being materially diminished
(assuming the lack of such a payment within the necessary time frame could
potentially cause such Collateral to lose value); or (c) during the continuance
of a Default, to protect any of the Collateral from being materially damaged,
impaired, mismanaged or taken.

 

“Qualified Institutional Investor” means any one of the following Persons:

 

(i)          a pension fund, pension trust or pension account or sovereign
wealth fund that (a) has total real estate assets of at least $1 billion and (b)
is managed by a Person who controls at least $1 billion of real estate equity
assets; or

 

(ii)         a pension fund advisor who (a) immediately prior to such transfer,
controls at least $1 billion of real estate equity assets and (b) is acting on
behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (i) of this definition; or

 

(iii)        an insurance company which is subject to supervision by the
insurance commissioner, or a similar official or agency, of a state or territory
of the United States (including the District of Columbia) (a) with a net worth,
as of a date no more than six (6) months prior to the date of the relevant
transfer, of at least $500 million and (b) who, immediately prior to such
transfer, controls real estate equity assets of at least $1 billion; or

 

(iv)         a corporation organized under the banking laws of the United States
or any state or territory of the United States (including the District of
Columbia) (a) with a combined capital and surplus of at least $500 million and
(b) who, immediately prior to such transfer, controls real estate equity assets
of at least $1 billion; or

 

(v)          any Person (a) with a long-term unsecured debt rating from rating
agencies of at least investment grade or (b) who (i) owns directly or indirectly
or operates at least eight (8) Class A office properties, totaling in the
aggregate no less than 2 million square feet of gross leasable space (exclusive
of the Property), (ii) has a net worth, as of a date no more than six (6) months
prior to the date of such transfer, of at least $500 million and (iii)
immediately prior to such transfer, has real estate equity investments of at
least $1 billion.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Administrative Agent in writing.

 

23

 

 

“REA” means that certain Amended and Restated Reciprocal Easement and Operating
Agreement, dated as of September 20, 2018, by and between North Tower, LLC and
Borrower, as hereafter amended, supplemented, replaced or modified.

 

“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.

 

“Register” shall have the meaning given to such term in Section 13.12(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the US or foreign regulatory authorities shall, in each
case, regardless of the date enacted, adopted, issued or implemented shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented.

 

“Replacement Rate” shall mean an interest rate per annum equal to the sum of (a)
the greater of (i) a reference index generally used by leading U.S. banks (as a
replacement for LIBOR) for floating-rate commercial mortgage loans, as
determined by Administrative Agent in good faith and quoted in the market for
such Replacement Rate interest period, as of the date of determination, or (ii)
twenty-five hundredths percent (0.25%), plus (b) one and eight-tenths percent
(1.80%). To the extent a Replacement Rate is designated by Administrative Agent,
the Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for Administrative Agent, such Replacement Rate shall
be applied as otherwise reasonably determined by Administrative Agent (it being
understood that any such modification by Administrative Agent shall not require
the consent of, or consultation with, any of the Lenders); provided, further,
that such administration by Administrative Agent shall in all events be
consistent with Administrative Agent’s administration of the Replacement Rate
for commercial mortgage loans for similarly situated borrowers.

 

“Replacement Rate Loan” means the Loan, to the extent then bearing interest at
the Replacement Rate.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount outstanding under the Loan, provided that (a) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Pro Rata Shares of the Lenders shall be
redetermined, for voting purposes only, to exclude the Pro Rata Shares of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

 

24

 

 

“Restoration” shall have the meaning given to such term in Section 4.8(a).

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock or other Equity Interest of Borrower now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any indebtedness (other than
the Loan or with respect to trade payables to unaffiliated third parties
incurred in the ordinary course of operating the Property); and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Borrower or any of its
Subsidiaries now or hereafter outstanding. For the avoidance of doubt, in no
event shall the payment of an Operating Expense be deemed a Restricted Payment.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by OFAC, the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other governmental authorities with
jurisdiction over any Person within the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Peron(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Second Extended Maturity Date” shall mean the first anniversary of the First
Extended Maturity Date.

 

“Security Deposit Account” shall have the meaning given to such term in Section
8.1(a).

 

“Security Instrument” means that certain Deed of Trust, Security Agreement and
Assignment of Leases and Rents, dated as of the date hereof, by Borrower to
Administrative Agent, as beneficiary for the benefit of the lenders, as
hereafter amended, supplemented, replaced or modified.

 

25

 

 

“Severed Loan Documents” shall have the meaning given to such term in Section
11.2(f)(i).

 

“SMBC” means SMBC Capital Markets, Inc.

 

“Sponsor” means any one or more of BPO, BAM and/or BPY.

 

“Sponsor Subsidiary” means a Subsidiary of Sponsor that owns a direct or
indirect interest in Borrower.

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment of principal on or before November 5, 2019, an amount equal to the
product of the following: (a) the amount of such prepayment, multiplied by (b)
1.80%, multiplied by (c) a fraction (expressed as a percentage) having a
numerator equal to the number of days difference between November 5, 2019 and
the date such prepayment occurs and a denominator equal to three hundred sixty
(360).

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or Controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP or International Financial Reporting Standards.

 

“Super Majority Lenders” means as of any date, Lenders having at least
seventy-five percent (75%) of the aggregate amount of the Commitments, or, if
the Commitments have been terminated or reduced to zero, Lenders holding at
least 75% of the principal amount outstanding under the Loan, provided that (a)
in determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Pro Rata Shares of the Lenders
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders, and (b) at all times when two or more Lenders are
party to this Agreement, the term “Super Majority Lenders” shall in no event
mean less than two Lenders.

 

“Survey” means that certain ALTA/NSPS Land Title Survey, prepared by Diamond
West Incorporated, and dated as of November 13, 2016.

 

“Sweep Account” means an account with Cash Management Bank and controlled by
Administrative Agent for the benefit of the Lenders into which all Excess Cash
Flow shall be transferred in accordance with Section 8.5(b), which Sweep Account
shall be a subaccount of the Cash Management Account.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

 

26

 

 

“Tenant Direction Letter” shall have the meaning given to such term in Section
8.2(b).

 

“Tenant Improvement Allowance” means the amount required to be paid by Borrower
to a tenant under a Lease on account of or in lieu of work performed by such
Tenant in the applicable space demised under such Lease.

 

“Tenant Improvements” means the improvements and/or other work affecting any
space at the Property required to be constructed and/or paid for by Borrower
pursuant to applicable Leases for such space (including, without limitation,
raising ceilings for tenants).

 

“Tenant Letter of Credit” means any letter of credit provided to Borrower, as
landlord, by a tenant under a Lease as security for, or payment of, any tenant
obligations under such Lease.

 

“Termination Payment” shall have the meaning given to such term in Section
9.3(d).

 

“Termination Payment Account” shall have the meaning given to such term in
Section 8.1(a).

 

“Titled Agent” shall have the meaning given to such term in Section 12.12.

 

“Title Policy” means ALTA Lender’s Policy of Title Insurance as issued by
Chicago Title Insurance Company (and co-insured by certain title insurers who
have issued endorsements thereto) to Administrative Agent for the benefit of the
Lenders, in respect of Reference Number CA-FBSC-IMP-72307-1-18-00097091.

 

“Transfer” shall have the meaning given to such term in Section 9.7.

 

“Triggering Event” means (a) the occurrence of and continuance of a Default or
(b) a Debt Yield Event and notice from the Administrative Agent to the Borrower,
Cash Management Bank, and Property Account Bank that the same has occurred and
is continuing; provided, that no such notice shall be required if Borrower shall
have (i) notified Administrative Agent in writing of the existence of such
Triggering Event or if (ii) otherwise delivered to Administrative Agent a Debt
Yield Certificate indicating that a Debt Yield Event exists.

 

“Triggering Event Termination” shall mean (a) with respect to a Triggering Event
caused by the occurrence and continuance of a Default, the cure of such Default
(or waiver by Administrative Agent) as determined by Administrative Agent in its
sole and absolute discretion and provided that no other Default shall then be
then existing; or (b) with respect to a Trigger Event caused by the occurrence
of a Debt Yield Event, provided that there shall be no Default then existing,
restoration of the Debt Yield to a level above the Minimum Debt Yield for one
calendar quarter following the occurrence of a Debt Yield Event; provided, that
such requirement for maintaining the Debt Yield above the applicable Minimum
Debt Yield shall not apply if a permitted partial prepayment of principal made
by Borrower following the related Debt Yield Event (or the Borrower executes and
delivers the Optional Minimum Debt Yield Payment Guaranty to Administrative
Agent and such credit support effectively) increases the Debt Yield to above the
applicable Minimum Debt Yield for the calendar quarter preceding the date of the
delivery of such security or making of such prepayment (for such purposes
determined as if the amount of the Loan had been reduced by the amount of such
security or prepayment at the beginning of such quarter, in which event the
Triggering Event Termination shall be deemed to have occurred immediately upon
the delivery of such security or the making of such prepayment).

 

27

 

 

“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2015,
as in effect on the date hereof.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning given to such term in
Section 2.12(g).

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York or any other State as may be applicable.

 

“Vacant Space” means all or any portion of the Property not subject to Existing
Leases, including without limitation, the portion of the Property described on
Schedule VIII.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.          SCHEDULES AND EXHIBITS INCORPORATED. All schedules and
exhibits attached hereto, are hereby incorporated into this Agreement.

 

Section 1.3.          PRINCIPLES OF CONSTRUCTION. Unless otherwise indicated,
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP or International Financial Reporting Standards as in
effect on the Effective Date; provided that, if at any time any change in GAAP
or International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Administrative Agent shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or International Financial Reporting Standards (subject to the approval of
the Requisite Lenders); provided further that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP or
International Financial Reporting Standards prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or International Financial Reporting Standards. References
in this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto, (b)
shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of Borrower or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means an Affiliate of Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Eastern time, adjusted for
Daylight Savings Time. The use of the phrases “a Default exists”, “upon and
during the continuance of a Default” or similar phrases in the Loan Documents
shall mean that a Default shall continue to exist until Borrower has cured (or
Administrative Agent has waived, in its sole and absolute discretion) all
Defaults existing at such time, which Defaults shall include, without
limitation, failure by Borrower to pay the entire unpaid principal amount of the
Loan and all other amounts payable under the Loan Documents following an
acceleration of the Loan as provided herein.

 

28

 

 

ARTICLE 2

 

LOAN

 

Section 2.1.          LOAN. By and subject to the terms of this Agreement, the
Lenders agree severally and not jointly to lend to the Borrower, and the
Borrower agrees to borrow from Lenders, the maximum aggregate principal sum of
TWO HUNDRED NINETY MILLION AND NO/100 DOLLARS ($290,000,000.00), said sum to be
evidenced by the Notes. The Notes shall be secured, in part, by the Security
Instrument encumbering certain real property and improvements as described
therein. Lenders have advanced, as of the Effective Date, to Borrower TWO
HUNDRED FIFTY-THREE MILLION AND NO/100 DOLLARS ($253,000,000.00) of the
principal amount of the Loan (the “Initial Advance”) and the balance of the
proceeds of the Loan in an amount equal to THIRTY-SEVEN MILLION AND NO/100
DOLLARS ($37,000,000.00) (the “Future Funding Facility”) shall be disbursed in
accordance with Section 3.1. No amounts repaid with respect to the Loan may be
re-borrowed. Except as set forth in Section 3.1, Lenders shall not be obligated
to make any additional Advances of the Loan after the Effective Date.

 

Section 2.2.          INTENTIONALLY DELETED.

 

Section 2.3.          LOAN DOCUMENTS. The Borrower shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

 

29

 

 

Section 2.4.          INTENTIONALLY OMITTED.

 

Section 2.5.          MATURITY DATE. All sums due and owing under this Agreement
and the other Loan Documents shall be repaid in full on or before the Maturity
Date. All payments due to Administrative Agent and Lenders under this Agreement,
whether at the Maturity Date or otherwise, shall be paid in Dollars in
immediately available funds.

 

Section 2.6.          OPTION TO EXTEND TERM OF THE LOAN. Borrower may extend the
term of the Loan for up to two (2) consecutive periods of one (1) year each
(each, an “Extension Option”), in each instance subject to and in accordance
with the following terms and conditions (the “Extension Conditions”):

 

(a)          Borrower shall give written notice to Administrative Agent of
Borrower’s election to extend the term of the Loan not earlier than one hundred
twenty (120) days and not later than thirty (30) days prior to the Initial
Maturity Date and/or the first anniversary of the Initial Maturity Date (the
“First Extended Maturity Date”), as applicable (each date of delivery of such a
notice, a “Notice Date”);

 

(b)          in connection with the second Extension Option, Borrower shall pay
to Administrative Agent on or before the second Extension Date a fully earned
and non-refundable fee equal to 0.15% of the maximum Loan amount (the “Extension
Fee”) on or before the Extension Date;

 

(c)          no Default shall exist on either the Notice Date or the
commencement date of the applicable Extension Option (each, an “Extension
Date”);

 

(d)          as of each of the Initial Maturity Date and the First Extended
Maturity Date, no Potential Default shall exist with respect to the provisions
of Section 4.8 hereof; and

 

(e)          as of each of the Initial Maturity Date and the First Extended
Maturity Date, Borrower shall have entered into an Interest Rate Protection
Agreement in accordance with Section 9.16, to the extent the then effective
Initial Rate Cap or Replacement Rate Cap, as applicable, will expire prior to
the end of the First Extended Maturity Date (with respect to the first Extension
Option) or the Second Extended Maturity Date (with respect to the second
Extension Option).

 

Provided that Borrower satisfies all of the foregoing conditions on or before
the applicable dates stated above, the Maturity Date shall be extended for the
relevant Extension Option upon all the terms and conditions set forth in the
Loan Documents.

 

Section 2.7.          INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES.

 

(a)          Payments. Borrower shall make the following payments of interest
and principal to Administrative Agent on behalf of the Lenders in the manner
provided for in Section 2.8:

 

(i)          Interest accrued on the outstanding principal balance of the Loan
shall be due and payable in arrears, in the manner provided in Section 2.8, on
the first day of each month (each, a “Payment Date”) commencing with the first
payment due on December 1, 2018.

 

30

 

 

(ii)         On the Maturity Date, the Borrower shall pay to the Administrative
Agent on behalf of the Lenders the entire outstanding principal amount of the
Loan, all accrued and unpaid interest thereon, and all other sums payable to the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents.

 

(b)          Default Interest. Notwithstanding the rates of interest specified
in Section 2.7(e) and the payment dates specified in Section 2.7(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.

 

(c)          Late Fee. Borrower acknowledges that late payment to Administrative
Agent will cause Administrative Agent and Lenders to incur costs not
contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date or on any
accelerated date of payment thereof, including as a result of the exercise of
any remedies by Administrative Agent or Lenders after a Default), unless waived
by Administrative Agent, a late charge of three cents ($.03) for each dollar of
any such principal payment, interest or other charge due hereunder and which is
not paid within fifteen (15) days (i) after such payment is due in the case of
regularly scheduled payments of interest or principal or (ii) after Borrower’s
receipt of notice from Administrative Agent, shall be charged by Administrative
Agent (for the benefit of Lenders) and paid by Borrower for the purpose of
defraying the expense incident to handling such delinquent payment. Borrower,
Lenders and Administrative Agent agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Administrative
Agent and Lenders will incur by reason of late payment. Borrower, Lenders and
Administrative Agent further agree that proof of actual damages would be costly
and inconvenient. Acceptance of any late charge shall not constitute a waiver of
the default with respect to the overdue installment, and shall not prevent
Administrative Agent or any Lender from exercising any of the other rights
available hereunder or any other Loan Document. Such late charge shall be paid
without prejudice to any other rights of Administrative Agent or any other
Lender.

 

(d)          Computation of Interest. Interest shall be computed on the basis of
the actual number of days elapsed in the period during which interest or fees
accrue and a year of three hundred sixty (360) days on the principal balance of
the Loan outstanding from time to time. In computing interest on the Loan, the
date of the making of a disbursement of the Loan shall be included and the date
of payment shall be excluded. Notwithstanding any provision in this Section 2.7,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

 

31

 

 

(e)          Effective Rate. The “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date, be one or more
of the following:

 

(i)          Provided no Default exists:

 

(A)         For those portions of the principal balance of the Loan which are
LIBOR Loans, which, for the avoidance of doubt, shall be one hundred percent
(100%) of the outstanding principal balance of the Loan at all times, except to
the extent the Loan is changed to a Base Rate Loan or a Replacement Rate Loan,
in each case pursuant to the terms of this Agreement, the Effective Rate for the
Interest Period thereof shall be the Applicable LIBOR Rate for the applicable
Interest Period set in accordance with the provisions hereof.

 

(B)         Subject to Section 2.7(f), if any of the transactions necessary for
the calculation of LIBOR should be or become prohibited or unavailable to
Administrative Agent, or, if in Administrative Agent’s good faith judgment, it
is not possible or practical for Administrative Agent to determine LIBOR for a
LIBOR Loan and Interest Period, and provided that LIBOR has not been replaced by
the Replacement Rate as reasonably determined by Administrative Agent, the
Effective Rate for such LIBOR Loan shall revert to the Base Rate until such time
as the circumstances set forth in this Section 2.7(e)(i)(B) are no longer in
effect (if ever).

 

For those portions of the principal balance of the Loan that shall constitute a
Base Rate Loan as provided in this Section 2.7(e)(i)(B), the Effective Rate
shall be the Base Rate.

 

(ii)         During such time as a Default exists; or from and after the date on
which all sums owing under the Notes become due and payable by acceleration or
otherwise; or from and after the Maturity Date, then at the option of Requisite
Lenders in each case, the interest rate applicable to the then outstanding
principal balance of the Loan shall be the Alternate Rate.

 

(f)          Discontinuation of LIBOR. If at any time Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that (i) the circumstances set forth in Section 2.7(e)(i)(B) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in Section 2.7(e)(i)(B) have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority having jurisdiction over
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans, then the Effective Rate for the Interest Period thereof shall be the
Replacement Rate. For the avoidance of doubt, if the events in clause (i) or
clause (ii) have occurred, until the Replacement Rate has been determined in
accordance with the terms hereof, the Loan shall accrue interest at, and the
Effective Rate shall be, the Base Rate. For the avoidance of doubt, if at any
time the circumstances giving rise to conversion of the Loan to a Base Rate Loan
or a Replacement Rate Loan pursuant to the terms hereof, as applicable, are no
longer in effect as reasonably determined by Administrative Agent, then the Loan
will be converted back to a LIBOR Loan pursuant to the terms hereof.

 

(g)          Purchase, Sale and Matching of Funds. Calculation of all amounts
payable to a Lender under this Article with respect to a LIBOR Loan shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

32

 

 

(h)          Standing LIBOR Election. Borrower hereby requests (and
Administrative Agent acknowledges and agrees) that the Applicable LIBOR Rate be
the Effective Rate for calculating interest on all portions of the Loan.
Accordingly, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, Borrower shall not be required to affirmatively request
that the Applicable LIBOR Rate be the Effective Rate for calculating interest on
any portion of the Loan. In addition, for the avoidance of doubt, Borrower shall
not have the right to affirmatively elect that any portion of the Loan be
treated as a Base Rate Loan.

 

Section 2.8.          PAYMENTS.

 

(a)          Manner and Time of Payment. All payments of principal, interest and
fees hereunder payable to Administrative Agent or the Lenders shall be made
without condition or reservation of right and free of set-off or counterclaim,
in Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 1:00 P.M. (Eastern
time) on the date due; and funds received by Administrative Agent after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.

 

(b)          Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

(c)          Voluntary Prepayment. Borrower shall be entitled to repay the
outstanding principal amount of the Loan in whole or in part at any time subject
to satisfaction of the following conditions precedent: (a) Borrower shall
provide Administrative Agent written notice of the date of the prepayment and
such notice shall have been received by Administrative Agent not later than 4:00
p.m. (Eastern time) at least five (5) Business Days prior to the date of such
prepayment, and Administrative Agent shall in turn notify each Lender not less
than three (3) Business Days prior to the date of such prepayment (the date
three (3) Business Days prior to the date of such prepayment being referred to
as the “Prepayment Notice Cut Off Time”), provided, however, that such notice by
Borrower may be revoked at any time prior to the date of, but not on the date
of, prepayment specified in such notice; if such notice is revoked after the
Prepayment Notice Cut Off Time, but prior to the specified prepayment date, or
Borrower otherwise fails to make the prepayment in the amount and on the date
specified in a notice that has not been revoked, then Borrower shall pay to
Administrative Agent, for the account of the Lenders, promptly upon demand any
amount due under Section 2.14 that would have been payable if the amount set
forth in such notice had been prepaid on the date specified in such notice; (b)
Borrower, at the time of such prepayment, shall have paid to Administrative
Agent, for the account of the Lenders, any amount due under Section 2.14
incurred by the Lenders in connection with such prepayment; and (c) if an
Interest Rate Protection Agreement is then in place, Borrower, at the time of
such prepayment, shall have paid any and all early termination fees and other
amounts due in connection with such prepayment to the applicable counterparty
(collectively, “IRPA Termination Fees”). Any partial prepayment of the Loan
pursuant to this Section 2.8(c) shall be in $1,000,000 increments and shall in
no event be less than $10,000,000 (except to that extent that Borrower is
prepaying the Loan in whole).

 

33

 

 

(d)          Mandatory Prepayments. If Administrative Agent has received any Net
Proceeds and is not required to make such Net Proceeds available to Borrower
pursuant to the terms of this Agreement or the other Loan Documents,
Administrative Agent shall first either (i) apply such Net Proceeds as a
prepayment of the outstanding principal balance of the Loan in an amount equal
to the lesser of (X) one hundred percent (100%) of such Net Proceeds and (Y) the
outstanding principal balance of the Loan, or (ii) upon receipt of written
request of Borrower and in lieu of applying such Net Proceeds as a prepayment of
the outstanding principal balance of the Loan, hold such Net Proceeds as
additional collateral for the Loan without applying such Net Proceeds to the
outstanding principal balance of the Loan in an amount equal to the lesser of
(X) one hundred percent (100%) of such Net Proceeds, and (Y) the outstanding
principal balance of the Loan; provided, that Administrative Agent shall not be
required to hold any such Net Proceeds in accordance with this clause (ii) (A)
during the continuance of a Default, in which event Administrative Agent shall
be permitted to apply such Net Proceeds in accordance with the immediately
preceding clause (i), (B) if at any time Administrative Agent does not believe
that Borrower is using commercially reasonable efforts to diligently pursue a
refinancing of the Loan or (C) in any event, for a period of more than 120 days
after Administrative Agent’s receipt of such Net Proceeds, and second, to the
extent any Net Proceeds remain after such application, pay such excess proceeds
to Borrower. If any such Net Proceeds are applied as a prepayment of the
outstanding principal balance of the Loan and an Interest Rate Protection
Agreement is then in place, Borrower, at the time of such prepayment, shall have
paid any and all IRPA Termination Fees.

 

(e)          Payments in Connection with a Prepayment.

 

(i)          On any date upon which any portion of the Loan is prepaid,
regardless of whether the prepayment shall be voluntary or mandatory, Borrower
shall pay to Administrative Agent (A) all unpaid and accrued interest on the
Loan as of the date of such prepayment, (B) all other sums then due under the
Note, this Agreement, the Security Instrument and the other Loan Documents,
including, without limitation, any amounts due under Section 2.14 below, if any
(provided, that, no Spread Maintenance Premium or any other penalty or premium
shall be due and payable in connection with a mandatory prepayment in connection
with a condemnation or casualty at the Property), (C) sums due under the
Interest Rate Protection Agreement and (D) all reasonable out-of-pocket costs
and expenses of Administrative Agent actually incurred in connection with the
prepayment (including any costs and expenses associated with a release of the
Lien of the Security Instrument, if applicable, and reasonable attorneys’ fees
and expenses).

 

(ii)         In the event of a voluntary or mandatory prepayment (except in
connection with a condemnation or casualty at the Property) of the Loan by
Borrower during the period commencing on the Effective Date until, and
including, November 5, 2019, Borrower shall pay to Administrative Agent, for the
benefit of the Lenders, on the date of such prepayment an amount equal to the
Spread Maintenance Premium.

 

34

 

 

(f)          Prepayments After Default. Other than with respect to any
application of Net Proceeds, if, following a Default, Administrative Agent shall
accelerate the Loan and Borrower thereafter tenders payment of all or any part
of the Loan, or if all or any portion of the Loan is recovered by Administrative
Agent after such Default, (a) payment shall be made on the next occurring
Business Day of all other fees and sums payable hereunder or under the Loan
Documents, including without limitation, interest that has accrued under
Sections 2.7(b) and 2.7(c) of this Agreement (b) such payment shall be deemed a
voluntary prepayment by Borrower, and (c) if such payment occurs prior to and
including November 5, 2019, Borrower shall pay, in addition to the Obligations,
an amount equal to the Spread Maintenance Premium with respect to the portion of
the principal amount being prepaid.

 

Section 2.9.          FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums
owing and outstanding under the Loan Documents, Administrative Agent shall
promptly issue a full satisfaction of the lien of the Security Instrument and
all of the Loan Documents shall terminate and Borrower shall have no further
obligations or liabilities thereunder, except any such obligations or
liabilities which by their express terms survive repayment in full of the Loan
and the termination of the Loan Documents. The Administrative Agent shall, at
Borrower’s expense, execute all instruments of termination, notices and other
documents reasonably requested by Borrower to evidence the same, to ensure that
all Property encumbrances related to the Security Instrument and Loan are
terminated and to put third parties on notice thereof. Any Collateral then held
by Administrative Agent shall promptly be delivered to the Borrower. Upon the
written request and at the sole cost and expense of Borrower, the Administrative
Agent shall cooperate with Borrower to effect an assignment of the Notes and the
Security Instrument in connection with the repayment in full of the Loan (in
lieu of satisfaction) in the following manner: (i) the Lenders shall assign the
Note (or an affidavit of lost Note, with respect to any Lender whose Note shall
have been lost, stolen, misplaced or destroyed) and the Security Instrument,
each without recourse, covenant or warranty of any nature, express or implied,
to such new lender designated by Borrower (other than that the applicable Lender
is the legal holder of its Note and that each Person signing such instruments is
authorized to execute and deliver such instruments); (ii) any such assignment
shall be conditioned on the following: (a) payment by Borrower of the reasonable
third-party costs and expenses of the Administrative Agent and the Lenders
incurred in connection therewith (including attorneys’ fees and expenses for the
preparation, delivery and performance of such an assignment); (b) such an
assignment is not then prohibited by any federal, state or local law, rule,
regulation or order or by any Governmental Authority; and (c) Borrower shall
provide such other documents and information which a prudent lender would
require to effectuate such assignment; (iii) Borrower shall be responsible for
all mortgage recording Taxes, recording fees and other similar charges payable
in connection with any such assignment and (iv) each Lender shall use
commercially reasonable efforts to cooperate with any reasonable requests from
the new lender’s title insurance company in connection with such assignment of
the Notes and the Security Instrument. The assignment of the Notes and the
Security Instrument to the new lender shall be accomplished by an escrow closing
conducted through an escrow agent satisfactory to Administrative Agent (it being
understood that a nationally recognized title company is satisfactory to the
Administrative Agent) and pursuant to an escrow agreement in form and substance
reasonably satisfactory to Administrative Agent. Provided each Lender shall have
been provided reasonable advance prior notice from Administrative Agent, each
Lender shall provide its respective Note (or a lost Note affidavit, as provided
above) to Administrative Agent, in escrow and with appropriate endorsements, for
the purpose of effectuating the foregoing assignment. Administrative Agent shall
have no liability to Borrower or any other Person for any Lender’s failure to
deliver its Note (or lost Note affidavit), and the failure to deliver such Note
or affidavit, or Assignment of the Note and Security Instrument as contemplated
hereby, shall not affect or limit Borrower’s obligations under this Agreement or
create any right, offset, defense or counterclaim for the benefit of Borrower or
any Guarantor with respect to the payment or performance of such obligations.

 

35

 

 

Section 2.10.        LENDERS’ ACCOUNTING. In addition to its requirements under
Section 13.12(c), Administrative Agent, on behalf of itself, the Lenders and the
Borrower, shall maintain a loan register (the “Loan Register”) on its books in
which shall be recorded (a) the names and addresses and the Pro Rata Shares of
the commitment of each of the Lenders, and principal amount of the Loan owing to
each Lender from time to time, and (b) all repayments of principal and payments
of accrued interest, as well as payments of fees required to be paid pursuant to
this Agreement. All entries in the Loan Register shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected therein
(absent manifest error). All entries in the Loan Register shall be made in
accordance with Administrative Agent’s customary accounting practices as in
effect from time to time. Monthly or at such other interval as is customary with
Administrative Agent’s practice, Administrative Agent will render a statement of
the Loan Register to Borrower and will deliver a copy thereof to each Lender.
Each such statement shall be deemed final, binding and conclusive upon Borrower
in all respects as to all matters reflected therein (absent manifest error).
Notwithstanding the foregoing, in the event of any conflict between the Loan
Register and the Register (as defined in Section 13.12(c)), the Register shall
prevail.

 

Section 2.11.        DEFAULTING LENDERS.

 

(a)          If for any reason any Lender (a “Defaulting Lender”) shall (x)
become the subject of a Bail-in Action or a bankruptcy or similar insolvency
proceeding or (y) fail or refuse to perform any of its obligations under this
Agreement or any other Loan Document to which it is a party, including, without
limitation, its obligation to fund its Pro Rata Share of any Advance, within the
time period specified for performance of such obligation or, if no time period
is specified, if such failure or refusal continues for a period of five (5)
Business Days after notice from the Administrative Agent, then, in addition to
the rights and remedies that may be available to the Administrative Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loan, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Administrative Agent or
to be taken into account in the calculation of Requisite Lenders, shall be
suspended during the pendency of such failure or refusal; provided, however,
with respect to any Defaulting Pfandbrief Lender (defined below), so long as
such Defaulting Pfandbrief Lender is not otherwise a Defaulting Lender pursuant
to the definition of “Defaulting Lender”, (i) such Defaulting Pfandbrief Lender
shall retain its consent rights with respect to the actions set forth in
Sections 11.2(b), 11.2(c), 11.2(d), 12.4 and 13.11(b) (collectively, the
“Defaulting Pfandbrief Lender Consent Actions”) and (ii) the portion of the
outstanding principal amount of the Loan allocated to such Defaulting Pfandbrief
Lender shall be included for such determination solely with respect to such
Defaulting Pfandbrief Lender Consent Actions. Notwithstanding the foregoing, a
Defaulting Lender must consent to any increase to its Commitment, except in
connection with any Protective Advance. If for any reason a Lender fails to make
timely payment to the Administrative Agent of any amount required to be paid to
the Administrative Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Administrative
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Administrative Agent shall be entitled (i) to collect interest
from such Defaulting Lender on such delinquent payment for the period from the
date on which the payment was due until the date on which the payment is made at
the Federal Funds Rate, (ii) to withhold or set off and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s (other than a Defaulting Pfandbrief Lender’s) interest in the Loan
shall not be paid to such Defaulting Lender and shall be held uninvested by the
Administrative Agent and either applied against the purchase price of such
interest under the following subsection (b) or paid to such Defaulting Lender
upon the Defaulting Lender’s curing of its default. Administrative Agent shall
promptly notify the non-Defaulting Lenders upon any Lender becoming a Defaulting
Lender hereunder in order to permit such non-Defaulting Lenders to purchase such
Defaulting Lender’s Loans under Section 2.11(b) hereof. “Defaulting Pfandbrief
Lender” shall mean a Lender that (i) is a Defaulting Lender solely due to clause
(x) of the first sentence of this Section 2.11(a) and (ii) has added its
interest in the Loan into the cover pool for a German Pfandbrief.

 

36

 

 

(b)          Purchase or Cancellation of Defaulting Lender’s Loans. Any Lender
who is not a Defaulting Lender shall have the right, but not the obligation, in
its sole discretion, to acquire by assignment all of a Defaulting Lender’s
interest in the Loan owing under this Agreement. Any Lender desiring to exercise
such right shall give written notice thereof to the Administrative Agent and the
Borrower no sooner than two (2) Business Days and not later than five (5)
Business Days after such Defaulting Lender became a Defaulting Lender and notice
thereof was provided to the non-Defaulting Lenders. If more than one Lender
exercises such right, each such Lender shall have the right to acquire an amount
of such Defaulting Lender’s interest in the Loan owing under this Agreement in
proportion to the Commitments of the Lenders exercising such right. If after
such fifth Business Day, the Lenders have not elected to acquire all of the
Defaulting Lender’s interest in the Loan, then the Borrower may (provided no
Default exists), by giving written notice thereof to the Administrative Agent,
such Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its interest in the Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.12 for the purchase price provided
for below. Upon any such assignment, the Defaulting Lender’s interest in the
Loan and its rights hereunder (but not its liability in respect thereof or under
the Loan Documents to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption Agreement and,
notwithstanding Section 13.12, shall pay to the Administrative Agent an
assignment fee in the amount of $10,000. The purchase price for the interest of
a Defaulting Lender in the Loan shall be equal to (i) the amount of the
principal balance of such Defaulting Lender’s interest in the Loan outstanding
and owed by the Borrower to such Defaulting Lender, plus (ii) accrued and unpaid
interest (without giving effect to the Alternate Rate, if applicable at such
time), less (iii) any amounts owing by such Defaulting Lender to the
Administrative Agent or any other Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Administrative Agent shall apply against such
purchase price, as a credit against amounts described in clause (iii) in the
immediately preceding sentence, any amounts retained by the Administrative Agent
pursuant to the second to last sentence of the immediately preceding subsection
(a). The Defaulting Lender shall be entitled to receive any amount owed to it by
the Borrower under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Administrative Agent from or on behalf of the Borrower. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loan.

 

37

 

 

(c)          Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Lender has funded its Pro Rata Share of a Protective
Advance or prior Loan disbursements which was previously a Non-Pro Rata Advance,
or all other Lenders have received payment in full (whether by repayment or
prepayment) of the amounts due in respect of such Non-Pro Rata Advance, all of
the indebtedness and obligations owing to such Defaulting Lender hereunder shall
be subordinated in right of payment, as provided in the following sentence, to
the prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares (recalculated for purposes hereof to
exclude the Defaulting Lender’s Pro Rata Share), until all Senior Loans have
been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower under this Agreement. The
provisions of this Section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrower as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. In addition, the Defaulting Lender shall
indemnify, defend and hold harmless Administrative Agent and each of the other
Lenders from and against any and all liabilities and costs, plus interest
thereon at the Alternate Rate, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

 

Section 2.12.        TAXES; FOREIGN LENDERS.

 

(a)          FATCA. For purposes of this Section, the term “Applicable Law”
includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

38

 

 

(c)          Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.12 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

39

 

 

(g)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)        executed copies of IRS Form W-8ECI;

 

40

 

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

41

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.12 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)          Status of Administrative Agent. If Administrative Agent is a U.S.
Person, it shall deliver to Borrower two executed originals of IRS Form W-9
certifying that it is exempt from U.S. federal backup withholding tax.
Otherwise, Administrative Agent (including any successor Administrative Agent
that is not a U.S. Person) shall deliver to Borrower two duly completed copies
of Form W-8IMY certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Loan Parties to be treated as a U.S.
Person with respect to such payments (and the Loan Parties and Administrative
Agent agree to so treat Administrative Agent as a U.S. Person with respect to
such payments), with the effect that the Loan Parties can make payments to
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States.

 

(j)          Survival. Each party’s obligations under this Section 2.12 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

42

 

 

Section 2.13.        ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)          Capital Adequacy. If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or such
Participant, or any corporation Controlling such Lender or such Participant, as
a consequence of, or with reference to, such Lender’s or such Participant’s or
such corporation’s Commitment or its making or maintaining its respective
portion of the Loan or participation (as applicable) below the rate which such
Lender or such Participant or such corporation Controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30)
calendar days after written demand by such Lender or such Participant, pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation Controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
respective interest in the Loan. This Section 2.13(a) shall not apply to Taxes
which shall be governed by Section 2.13(b).

 

(b)          Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) subjects any Recipient to any
Taxes under this Agreement or any of the other Loan Documents in respect of any
of such portions of the Loan or its Commitments (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on portions of the Loan is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by, such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)          Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or continue, or to
convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 2.15 shall apply).

 

43

 

 

(d)          Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Effective Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder; provided further, that Borrower shall not
be responsible for any such compensation incurred more than 180 days prior to
the date that such Lender, such Participant or Administrative Agent notifies the
Borrower of the event giving rise to such increased costs. The Administrative
Agent, each Lender and each Participant, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change and of the amount(s) payable pursuant to
this Section 2.13 shall be conclusive and binding for all purposes, absent
manifest error. Borrower’s obligations under Sections 2.13(a) and 2.13(b) shall
survive repayment of the Loan and termination of the Loan Documents.

 

(e)          Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period:

 

(i)          the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or

 

(ii)         Administrative Agent reasonably determines or the Requisite Lenders
reasonably determine (which determinations shall be conclusive) that the
relevant rates of interest referred to in the definition of LIBOR upon the basis
of which the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans for such Interest Period;

 

Then, subject to Section 2.7(f), the Administrative Agent shall give the
Borrower and each Lender prompt notice thereof and, so long as such condition
remains in effect, the Lenders shall be under no obligation to, and shall not,
make additional LIBOR Loans, continue LIBOR Loans or convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either prepay such LIBOR Loan or convert such
LIBOR Loan into a Base Rate Loan.

 

44

 

 

(f)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and,
subject to Section 2.7(f) hereof, such Lender’s obligation to make or continue,
or to convert any Base Rate Loans into, LIBOR Loans shall be suspended, until
such time as such Lender may again make and maintain its LIBOR Loans (in which
case the provisions of Section 2.15 shall be applicable).

 

(g)          Change in Branch Office. Each Lender will use reasonable efforts
(consistent with legal and regulatory restrictions and internal policies of such
Lender) to avoid or reduce any increased or additional costs payable by the
Borrower under Sections 2.12 and 2.13, including, if requested by the Borrower,
a transfer or assignment of such Lender’s interest in the Loan to a branch,
office or Affiliate of such Lender in another jurisdiction, or a redesignation
of its lending office with respect to such LIBOR Loans, provided that the
transfer or assignment or redesignation (A) would not result in any additional
costs, expenses or risk to such Lender that are not reimbursed by Borrower and
(B) would not be disadvantageous in any respect to a Lender as determined by
such Lender in its good faith discretion.

 

Section 2.14.        COMPENSATION. The Borrower shall pay to the Administrative
Agent for the account of each Lender, upon the request of the Administrative
Agent, such amount or amounts as Administrative Agent shall determine in its
sole discretion shall be sufficient to compensate such Lender for any loss, cost
or expense attributable to:

 

(a)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or conversion of a LIBOR Loan made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such LIBOR Loan; or

 

(b)          Not in limitation of the foregoing, such compensation shall
include, without limitation; in the case of a LIBOR Loan, an amount equal to the
then present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or converted or the date on which the Borrower failed
to borrow, convert into or continue such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date. Determinations by a Lender
of the amount payable pursuant to this Section 2.14 shall be conclusive and
binding for all purposes, absent manifest error. Borrower’s obligations under
Sections 2.14(a) and 2.14(b) shall survive repayment of the Loan and termination
of the Loan Documents.

 

Section 2.15.        TREATMENT OF AFFECTED LOANS.

 

(a)          Subject to Section 2.7(f) hereof, if the obligation of any Lender
to make LIBOR Loans or to continue, or to convert Base Rate Loans into, LIBOR
Loans shall be suspended then (i) such Lender’s LIBOR Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, such earlier date specified
herein and, unless and until such Lender gives notice as provided below that the
circumstances that gave rise to such conversion no longer exist); (ii) to the
extent that such Lender’s LIBOR Loans have been so converted, all payments and
prepayments of principal that would otherwise be applied to such Lender’s LIBOR
Loans shall be applied instead to its Base Rate Loans; and (iii) all interest in
the Loan that would otherwise be made or continued by such Lender as LIBOR Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into LIBOR Loans shall remain
as Base Rate Loans.

 

45

 

 

(b)          If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances that gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when LIBOR Loans made by other Lenders are outstanding, then such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all interests in the Loan held
by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts and Interest Periods) in accordance with their respective
Commitments.

 

Section 2.16.        PRO RATA TREATMENT. Except to the extent otherwise provided
herein: (a) each borrowing from Lenders under Section 2.1 shall be made from the
Lenders according to their Pro Rata Shares; (b) each payment or prepayment of
principal of the Loan by the Borrower shall be made for the account of the
Lenders in accordance with their Pro Rata Shares; (c) each payment of interest
on the Loan by the Borrower shall be made for the account of the Lenders in
accordance with their Pro Rata Shares; and (d) the conversion and continuation
of the Loan (other than conversions provided for by Section 2.15) shall be made
among the Lenders according to their Pro Rata Shares. Any payment or prepayment
of principal or interest made during the existence of a Default shall be made
for the account of the Lenders in accordance with the order set forth in Section
11.2(g).

 

Section 2.17.        SHARING OF PAYMENTS. If a Lender shall obtain payment of
any principal of, or interest on, the Loan under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.16 or Section 11.2, such
Lender shall promptly purchase from such other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the LIBOR Loans
made by the other Lenders or other Obligations owed to such other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 2.16 or Section 11.2, as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loan or other Obligations owed to such
other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with the respect to such participation as fully as if such Lender
were a direct holder of an interest in the Loan in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

46

 

 

ARTICLE 3

 

DISBURSEMENT

 

Section 3.1.          FUTURE FUNDING FACILITY.

 

Section 3.1.1.   Existing Lease Advances. Provided no Default exists, Borrower
shall have the right, after the date of this Agreement, at any time prior to the
Maturity Date (as the same may be extended pursuant to Section 2.6 hereof), to
request, and Administrative Agent and Lenders shall be required, severally and
not jointly, to advance, no more frequently than one (1) time per calendar
month, advances of proceeds of the Loan from the Future Funding Facility in
order to fund Existing Lease Advances, subject to and in accordance with the
following terms and conditions:

 

(a)          Each request for an Existing Lease Advance shall specify the amount
requested, shall be on the form attached hereto as Exhibit D, and (i) with
respect to any requests for Existing Lease Advances for any Existing Lease for
which the total budgeted Leasing Costs equal or exceed $2,500,000, shall be
accompanied by appropriate invoices, lien waivers (which may be conditional),
title updates and endorsements to the title insurance policy, and other
documents as may be reasonably required by Administrative Agent and (ii) with
respect to any request for Existing Lease Advances for any Existing Lease for
which the total budgeted Leasing Costs are less than $2,500,000, shall be
accompanied by an officer’s certificate from a responsible officer of Borrower
certifying that all invoices and expenses for the applicable Leasing Costs have
been paid or will be paid with the proceeds of such Existing Lease Advance. Such
Existing Lease Advance may be made, at Borrower’s election, either: (1) in
reimbursement for expenses paid by Borrower, or (2) for payment of expenses
incurred and invoiced but not yet paid by Borrower, or (3) by funding allowances
for Leasing Costs undertaken by tenants and completed in accordance with
Existing Leases. Administrative Agent, if requested by Borrower, shall advance
any funds to the Person to whom payment is due.

 

(b)          The applicable portion of any tenant improvements to be funded by
the requested Existing Lease Advance shall be substantially completed (or
completed to the extent of the requested Existing Lease Advance) substantially
in accordance with the plans therefor under the applicable Existing Lease or
pursuant to applicable building requirements for the Property, as applicable;

 

(c)          The minimum amount of any individual Existing Lease Advance shall
be at least $2,000,000, except for the final Existing Lease Advance;

 

(d)          In no event shall the aggregate amount of all Existing Lease
Advances previously made by Lenders hereunder plus the proposed Existing Lease
Advance exceed the aggregate amount of $9,294,347.00;

 

47

 

 

(e)          Within forty-five (45) days after the final funding of Leasing
Costs for a specific Existing Lease:

 

(i)          the tenant under such Existing Lease shall have commenced paying
rent pursuant to the Existing Lease of such tenant or shall be in a “free rent”
period pursuant to the terms of the Existing Lease;

 

(ii)        Borrower shall have delivered to Administrative Agent an officer’s
certificate from a responsible officer of Borrower certifying that there is no
material dispute outstanding with the Tenant with respect to the landlord’s work
related to the Leasing Costs;

 

(iii)       Borrower shall have delivered to the Administrative Agent evidence
of payment to the brokers to whom commissions with respect to such Existing
Lease are payable of all commissions due with respect to such Existing Lease,
or, with respect to any brokers to whom commissions are to be paid in
installments, shall have acknowledged payment of all installments of such
commissions due and payable as of the date such Existing Lease Advance is
funded; and

 

(iv)       with respect to any requests for Existing Lease Advances for any
Existing Lease for which the total budgeted Leasing Costs equal or exceed
$2,500,000, Borrower shall furnish Administrative Agent with (x) a true and
correct copy of the final copy of the final approval of the applicable permit,
or the final and unconditional certificate of occupancy to the extent the
applicable Governmental Authority issues such certificates, for the space under
said Existing Lease to the extent of the work related to the Leasing Costs,
issued by the appropriate Governmental Authority having jurisdiction over the
Property; and (y) copies of final lien waivers executed by each contractor,
subcontractor and materialmen supplying labor or materials for the tenant
improvements; provided, however, that (i) final lien waivers shall not be
required from any contractors, subcontractors or materialmen who are not
contractually obligated to provide a lien waiver or with respect to whom the
delivery of lien waivers by the applicable Tenant to Borrower is not required
under the terms of the applicable Existing Lease (provided that in each case
Borrower shall still use commercially reasonable efforts to obtain the same),
and (ii) only partial lien waivers shall be required from any contractor,
subcontractor or materialman supplying labor or materials for which any portion
of the amounts charged are in dispute and being contested by Borrower in
accordance with the terms of this Agreement; provided, further, if the tenant
under said Existing Lease is expending its own funds to perform its own work in
the space under its Lease after the tenant improvement work constructed by
Borrower is completed, then the foregoing requirement shall not apply and
Borrower shall only be required to use commercially reasonable efforts to obtain
the foregoing items under sub-clauses (x) and (y).

 

Section 3.1.2.   Future Leasing Advances. Provided no Default exists, Borrower
shall have the right, after the date of this Agreement, at any time prior to the
Maturity Date (as the same may be extended pursuant to Section 2.6 hereof), to
request, and Administrative Agent and Lenders shall be required, severally and
not jointly, to advance, no more frequently than one (1) time per calendar
month, advances of proceeds of the Loan from the Future Funding Facility in
order to fund Future Leasing Advances, subject to and in accordance with the
following terms and conditions:

 

48

 

 

(a)          Each request for a Future Leasing Advance shall specify the amount
requested, shall be on the form attached hereto as Exhibit D, and (i) with
respect to any requests for Future Leasing Advances for any Future Lease for
which the total budgeted Leasing Costs equal or exceed $2,500,000, shall be
accompanied by appropriate invoices, lien waivers (which may be conditional),
title updates and endorsements to the title insurance policy, and other
documents as may be reasonably required by Administrative Agent and (ii) with
respect to any request for Future Leasing Advances for any Future Lease for
which the total budgeted Leasing Costs are less than $2,500,000, shall be
accompanied by an officer’s certificate from a responsible officer of Borrower
certifying that all invoices and expenses for the applicable Leasing Costs have
been paid or will be paid with the proceeds of such Future Leasing Advance. Such
Future Leasing Advance may be made, at Borrower’s election, either: (1) in
reimbursement for expenses paid by Borrower, or (2) for payment of expenses
incurred and invoiced but not yet paid by Borrower, or (3) by funding allowances
for Leasing Costs undertaken by tenants and completed in accordance with Future
Leases. Administrative Agent, if requested by Borrower, shall advance any funds
to the Person to whom payment is due;

 

(b)          In connection with any Future Leasing Advance, the requested Future
Leasing Loan Proceeds shall be used for Leasing Costs in connection with
Approved Leases (including, without limitation, in connection with any renewals,
or expansion of, such Approved Leases), and Borrower shall have submitted and
Administrative Agent shall have confirmed that the subject Lease is an Approved
Lease and shall have approved a schedule of the Leasing Costs setting forth (i)
each item of Leasing Costs which Borrower or the applicable tenant intends to
undertake, (ii) the estimated cost of each such item and (iii) the time schedule
for completing the any tenant improvements associated with such Leasing Costs;
provided, however, if the tenant under said Future Lease is expending its own
funds to perform its own work in the space under its Lease after the tenant
improvement work constructed by Borrower is completed, then Borrower shall only
be required to use commercially reasonable efforts to obtain the foregoing
schedule of Leasing Costs;

 

(c)          The applicable portion of any tenant improvements to be funded by
the requested Future Leasing Advance shall be substantially completed (or
completed to the extent of the requested Future Leasing Advance) substantially
in accordance with the plans therefor under the applicable Future Lease or
pursuant to applicable building requirements for the Property, as applicable;

 

(d)          The minimum amount of any individual Future Leasing Advance shall
be at least $2,000,000, except for the final Future Leasing Advance;

 

(e)          In no event shall the aggregate amount of all Future Leasing
Advances previously made by Lenders hereunder plus the proposed Future Leasing
Advance exceed the aggregate amount of the $27,705,653.00; and

 

(f)          Within forty-five (45) days after the final funding of Leasing
Costs for a specific Future Lease

 

49

 

 

(i)          the tenant under such Future Lease shall have commenced paying rent
pursuant to the terms of the Future Lease of such tenant or shall be in a “free
rent” period pursuant to the terms of the Future Lease;

 

(ii)       Borrower shall have delivered to Administrative Agent an officer’s
certificate from a responsible officer of Borrower certifying that there is no
material dispute outstanding with the Tenant with respect to the landlord’s work
related to the Leasing Costs;

 

(iii)      Borrower shall have delivered to the Administrative Agent evidence of
payment to the brokers to whom commissions with respect to such Future Lease are
payable of all commissions due with respect to such Future Lease or, with
respect to any brokers to whom commissions are to be paid in installments, shall
have acknowledged payment of all installments of such commissions due and
payable as of the date such Future Leasing Advance is funded; and

 

(iv)       with respect to any requests for Future Leasing Advances for any
Future Lease for which the total budgeted Leasing Costs equal or exceed
$2,500,000, Borrower shall furnish Administrative Agent with (x) a true and
correct copy of the final copy of the final approval of the applicable permit,
or the final and unconditional certificate of occupancy to the extent the
applicable Governmental Authority issues such certificates, for the space under
said Future Lease to the extent of the work related to the Leasing Costs, issued
by the appropriate Governmental Authority having jurisdiction over the Property;
and (y) copies of final lien waivers executed by each contractor, subcontractor
and materialmen supplying labor or materials for the tenant improvements;
provided, however, (i)          final lien waivers shall not be required from
any contractors, subcontractors or materialmen who are not contractually
obligated to provide a lien waiver or with respect to whom the delivery of lien
waivers by the applicable Tenant to Borrower is not required under the terms of
the applicable Future Lease (provided that in each case Borrower shall still use
commercially reasonable efforts to obtain the same), and (ii) only partial lien
waivers shall be required from any contractor, subcontractor or materialman
supplying labor or materials for which any portion of the amounts charged are in
dispute and being contested by Borrower in accordance with the terms of this
Agreement; provided, further, if the tenant under said Future Lease is expending
its own funds to perform its own work in the space under its Lease after the
tenant improvement work constructed by Borrower is completed, then the foregoing
requirement shall not apply and Borrower shall only be required to use
commercially reasonable efforts to obtain the foregoing items under sub-clauses
(x) and (y).

 

Section 3.1.3.   Prepaid TI Rent. In the event Borrower receives any Prepaid TI
Rent (i) with respect to any Existing Lease for which a portion of the Existing
Lease Loan proceeds was allocated on Schedule V for tenant improvements pursuant
to such Existing Lease or (ii) with respect to any Approved Lease for which
Borrower intends to request Future Leasing Advances and for which a schedule of
Leasing Costs, including tenant improvements, has been approved by
Administrative Agent pursuant to Section 3.1.2(b) hereof, in each case, Borrower
shall have the right to reallocate (x) such portion of the Existing Lease Loan
Proceeds to tenant improvements for any other Existing Lease and (y) such
portion of the Future Leasing Loan Proceeds to tenant improvements for any other
Approved Lease.

 

50

 

 

Section 3.2.          ACCOUNT, PLEDGE AND ASSIGNMENT. As additional security for
Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Administrative Agent for the benefit of the Lenders, the
Escrow Fund Account, all monies at any time deposited in the Property Account,
the Cash Management Account (and the subaccounts thereof, including, without
limitation, the Sweep Account and the Escrow Fund Account), the Termination
Payment Account, the Security Deposit Account or any other escrow or account
that may, from time to time, be required to be maintained pursuant to this
Agreement, and the including all interest earned, all certificates, instruments
and securities, if any, from time to time. It is hereby acknowledged, that any
monies invested, if applicable, shall be invested solely in Permitted
Investments. All disbursements shall be held by the Borrower solely for the
purpose for which the funds have been disbursed. The Lenders have no obligation
to monitor or determine Borrower’s use or application of the disbursements. Any
monies delivered to Borrower from such accounts may be retained, applied and
distributed by Borrower free of the lien of the Loan Documents.

 

Section 3.3.          FUNDS TRANSFER DISBURSEMENTS. The Borrower hereby
authorizes Administrative Agent to disburse the proceeds of the Loan made by
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of Borrower to the account designated in the
Notice of Borrowing. Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower
further agrees and acknowledges that Administrative Agent may rely solely on any
bank routing number or identifying bank account number or name provided by
Borrower to effect a wire of funds transfer even if the information provided by
Borrower identifies a different bank or account holder than named by Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after Administrative Agent’s confirmation to Borrower of such transfer.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Administrative Agent
may delay or refuse to accept a funds transfer request if the transfer would:
(a) violate the terms of this authorization, (b) require use of a bank
unacceptable to Administrative Agent or any Lender or prohibited by government
authority; (c) cause Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (d) otherwise
cause Administrative Agent or any Lender to violate any applicable law or
regulation. Neither Administrative Agent nor any Lender shall be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or (b)
Administrative Agent or any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.

 

51

 

 

ARTICLE 4

 

AFFIRMATIVE COVENANTS

 

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, unless the Requisite Lenders
shall otherwise consent, Borrower hereby covenants and agrees with the Lenders
that:

 

Section 4.1.          PRESERVATION OF EXISTENCE AND SIMILAR MATTERS. Borrower
shall, and shall cause Guarantor to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.

 

Section 4.2.          COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall
cause Guarantor to, comply in all material respects with Applicable Law,
including the obtaining of, or causing to obtain, all material Governmental
Approvals.

 

Section 4.3.          MAINTENANCE OF PROPERTY. In addition to the requirements
of any of the other Loan Documents, Borrower shall (a) protect and preserve the
Property and Collateral and maintain such Property and Collateral in good
repair, working order and condition as a “Class A” property, ordinary wear and
tear excepted, and (b) from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to the Property, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.

 

52

 

 

Section 4.4.          PAYMENT OF TAXES AND CLAIMS. Borrower shall pay and
discharge prior to delinquency (a) all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such Taxes, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Person in accordance with GAAP or International Financial Reporting
Standards, provided, further, however, that, in the event of any Taxes or claims
that become a Lien on the Property other than a Lien for Taxes not yet
delinquent, Borrower shall only be permitted to not pay such Taxes or claim if,
and so long as, (a) Borrower shall have notified Administrative Agent of same
within ten (10) days of obtaining actual knowledge of such Lien; (b) Borrower
shall diligently and in good faith contest the same by appropriate legal
proceedings which shall operate to prevent the foreclosure or collection of the
same and the sale of the Property or any party thereof, to satisfy the same; (c)
upon request of Administrative Agent, Borrower shall have furnished to
Administrative Agent a cash deposit in the amount of such Taxes or other claims,
plus a reasonable additional sum to pay all costs, interest and penalties that
may be imposed or incurred in connection therewith, to assure payment of the
matters under contest and to prevent any sale or forfeiture of the Property or
any part hereof; (d) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or other claims so determined, together with
all costs, interest and penalties which may be payable in connection therewith;
(e) the failure to pay the Taxes or other claims does not constitute a default
under any other deed of trust, mortgage or security interest covering or
affecting any part of the Property; and (f) notwithstanding the foregoing,
Borrower shall immediately upon request of Administrative Agent pay (and if
Borrower shall fail so to do, Administrative Agent may, but shall not be
required to, pay or cause to be discharged or bonded against) any such Taxes or
other claims notwithstanding such contest, if in the reasonable opinion of
Administrative Agent, the Property or any part thereof or interest therein is in
imminent danger of being sold, forfeited, foreclosed, terminated, canceled or
lost. Administrative Agent may pay over any cash deposit to the claimant
entitled thereto at any time when, in the judgment of Administrative Agent, the
entitlement of such claimant is established.

 

Section 4.5.          INSPECTIONS. Borrower will, and will cause Guarantor to,
keep proper books of record and account in which true and complete entries shall
be made of all dealings and transactions in relation to its business and
activities, including, with respect to the Borrower, the disbursement and use of
proceeds of the Loan. Borrower will, and will cause Guarantor to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
its respective Property, subject to the right of tenants, to examine and make
copies of or abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in Borrower’s presence
if a Default does not then exist), all at such reasonable times during business
hours and as often as may reasonably be requested and so long as no Default
exists, with reasonable prior notice. Borrower shall be obligated to reimburse
the Administrative Agent for its costs and expenses actually incurred in
connection with the exercise of its rights under this Section only if such
exercise occurs while a Default exists.

 

Section 4.6.          USE OF PROCEEDS. Borrower will use the proceeds of the
Loan to pay off existing mortgage financing secured by the Property and as
otherwise not prohibited by this Agreement. The Borrower shall not, and shall
not permit Guarantor, to use any part of such proceeds to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

53

 

 

Section 4.7.          MATERIAL CONTRACTS. Borrower shall duly and punctually
perform and comply with any and all material representations, warranties,
covenants and agreements expressed as binding upon Borrower under any Material
Contract in which Borrower is a party or is bound. Borrower shall not, without
the prior written consent of Administrative Agent, not to be unreasonably
withheld, conditioned or delayed, enter into any new Material Contract or
execute material adverse modifications to any then existing Material Contracts.

 

Section 4.8.          DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

(a)          If the Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Administrative Agent, where the cost to repair and restore is in
excess of $10,000,000.00, and shall as soon as reasonably practicable commence
and thereafter prosecute with reasonable diligence the completion of the
restoration of the Property to equal or better condition than the Property was
in immediately prior to such Casualty with such alterations thereto as may be
required by law (the “Restoration”). Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance and shall use any
such insurance proceeds for the Restoration. Administrative Agent may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than the
Casualty Threshold or any settlement which occurs during the continuance of a
Default and Borrower shall deliver to Administrative Agent all instruments
required by Administrative Agent to permit such participation.

 

(b)          Borrower shall promptly give Administrative Agent notice upon
becoming aware of the same, of the actual or threatened commencement of any
proceeding or action for the taking of the Property, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, condemnation (including inverse condemnation) or otherwise (a
“Condemnation”) and shall deliver to Administrative Agent copies of any and all
papers served in connection with such proceedings. Administrative Agent may
participate in any such proceedings, and Borrower shall from time to time
deliver to Administrative Agent all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute, as would
then be customary and commercially reasonable, any such proceedings, and shall
consult with Administrative Agent, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Notwithstanding any
taking by any public or quasi-public authority through condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Loan at the
time and in the manner provided for its payment hereunder and the Loan shall not
be reduced until any award shall have been actually received and, to the extent
permitted, applied by Administrative Agent, after the deduction of expenses of
collection, to the reduction or discharge of the Loan. If any portion of the
Property is taken by a condemning authority, Borrower shall as soon as
reasonably practicable commence and thereafter prosecute with reasonable
diligence the Restoration of the remaining portion of the Improvements (or cause
the same to be done) to a complete, self-contained architectural unit in good
condition and repair that is, to the extent possible with such exercise of
reasonable diligence, as nearly as possible to the condition the Property was in
immediately prior to such Casualty with such alterations thereto as may be
required by law.

 

54

 

 

(c)          The following provisions shall apply in connection with the
Restoration of the Property:

 

(i)          If the Net Proceeds shall be less than the Casualty Threshold, the
Net Proceeds may be retained by Borrower and, if received by Administrative
Agent and Administrative Agent is not prohibited from doing so under the terms
of any Permitted Lien, will be disbursed by Administrative Agent to Borrower
upon receipt, and Borrower shall first hold and apply such Net Proceeds (less
any expenses of collection) to the Restoration in accordance with whichever of
paragraph (a) or (b) above is applicable thereto.

 

(ii)         If the Net Proceeds are equal to or greater than the Casualty
Threshold, provided no Default exists, the Administrative Agent shall, at its
sole discretion (subject to the Borrower’s rights under 4.8(c)(iii)), make any
Net Proceeds received by it available for the Restoration in accordance with the
provisions of this Section 4.8. As used in this Agreement, the term “Net
Proceeds” shall mean: (i) the net amount of all insurance proceeds received by
Administrative Agent or any Loan Party as a result of any Casualty (excluding
any proceeds of business or rental interruption insurance, which amounts shall
be applied to the payment of interest under the Loan and Operating Expenses),
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the award as a result of any Condemnation, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

(iii)        The Net Proceeds shall be made available to the Borrower for
Restoration provided that each of the following conditions are met:

 

(A)         No Default shall have occurred and be continuing;

 

(B)         (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

 

(C)         The Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

55

 

 

(D)         the Administrative Agent shall be satisfied that the Restoration
will be completed on or before the earlier of (1) the Maturity Date, (2) such
time as may be required under all Applicable Law in order to repair and restore
the Property to equal or better condition than it was in immediately prior to
such Casualty or to as nearly as possible the condition it was in immediately
prior to such Condemnation, as applicable, or (3) the expiration of any business
interruption insurance coverage (unless, and solely in connection with this
clause (3), (X) Borrower has deposited with the Administrative Agent sufficient
funds (such amount to be determined by the Administrative Agent in its sole
discretion) to hold and apply in the same manner as business interruption
insurance until the Restoration is completed (any such cash deposit hereby
pledged to Administrative Agent as additional collateral for the Obligations and
may be applied to the payment thereof anytime during the continuance of a
Default in such order of priority as the Administrative Agent may elect, which
shall be the order set forth in Section 11.2(g) unless otherwise consented by
the Requisite Lenders (or all of the Lenders, as applicable)) and/or (Y)
Borrower delivers to Administrative Agent a Completion Guaranty, which
guarantees completion of the Restoration (subject to the Borrower having the
ability to utilize Net Proceeds and any other reserves held by the Lenders for
such Restoration and any liability under such guaranty being reduced by such Net
Proceeds and other reserves) and is otherwise in form and substance reasonably
satisfactory to Administrative Agent, from a Borrower Affiliate reasonably
acceptable to Administrative Agent and having a Net Worth (excluding such
Affiliate’s interests in the Property) of no less than the greater of (a)
$290,000,000 and (b) the amount required in order to complete the Restoration;

 

(E)         the Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
legal requirements;

 

(F)         the Restoration shall be done and completed by the Borrower in an
expeditious and diligent fashion (subject to force majeure) and in compliance
with all applicable legal requirements;

 

(G)         the Administrative Agent shall be satisfied that any operating
deficits, including all scheduled payments of principal and interest under the
Loan, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 5.1(d), if applicable, or (3) other funds of Borrower;

 

(H)         such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property;

 

(I)          Borrower shall deliver, or cause to be delivered, to Administrative
Agent a signed detailed budget approved in writing by Borrower’s architect or
engineer stating the entire cost of completing the Restoration, which budget
shall be acceptable to Administrative Agent;

 

(J)          the Net Proceeds together with any cash or cash equivalents (or a
Completion Guaranty, in form and substance reasonably acceptable to
Administrative Agent and from a guarantor that is acceptable to Administrative
Agent in its sole discretion) deposited by the Borrower with the Administrative
Agent are sufficient in Administrative Agent’s discretion to cover the cost of
the Restoration;

 

56

 

 

(K)         the Management Agreement with respect to the Property in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall (1) remain in full force and effect during the Restoration
and shall not otherwise terminate as a result of the Casualty or Condemnation or
the Restoration or (2) if terminated, shall have been replaced with a
replacement Management Agreement with a Manager acceptable to the Administrative
Agent, prior to the opening or reopening of the Property or any portion thereof
for business with the public; and

 

(L)         the Administrative Agent shall be satisfied in its reasonable
discretion that following the completion of the Restoration, the Debt Yield
shall be equal to or greater than the Minimum Debt Yield upon completion or the
Administrative Agent shall be satisfied in its reasonable discretion that
following completion of the Restoration, the NOI shall be equal to, or greater
than, the NOI immediately prior to the Casualty or Condemnation.

 

(iv)         The Net Proceeds shall be held by Administrative Agent in an
interest-bearing account and invested solely in Permitted Investments and, until
disbursed in accordance with the provisions of this Section 4.8, shall
constitute additional security for the Loan. The Net Proceeds shall be disbursed
by Administrative Agent to, or as directed by, the Borrower from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Administrative Agent that (A) all materials installed (or properly stored onsite
or offsite pursuant to reasonable and customary construction practices) and work
and labor performed (except to the extent that they are to be paid for out of
the requested disbursement) in connection with the Restoration have been paid
for in full, and (B) there exists no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Administrative Agent and
discharged of record or in the alternative fully insured to the satisfaction of
Administrative Agent by the title company issuing the applicable Title Policy.
When the cost to complete Restoration is less than the Casualty Threshold, all
remaining Net Proceeds shall be disbursed to the Borrower.

 

(v)          In the event the total cost of Restoration is equal to or greater
than the Casualty Threshold, all plans and specifications required in connection
with the Restoration, shall be subject to prior review and acceptance in all
respects by Administrative Agent and by an independent consulting engineer
selected by Administrative Agent (the “Casualty Consultant”). Administrative
Agent shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
In the event the total cost of the Restoration exceeds the Casualty Threshold,
the identity of the contractors, material subcontractors and materialmen engaged
in the Restoration as well as the contracts under which they have been engaged,
shall be subject to prior review and acceptance by Administrative Agent and the
Casualty Consultant. Unless otherwise approved by Administrative Agent each such
contract shall require retainage of not less than ten percent (10%) of the costs
actually incurred until fifty percent (50%) of the related contractor’s work is
completed and thereafter five percent (5%). All costs and expenses incurred by
Administrative Agent in connection with making the Net Proceeds available for
the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

 

57

 

 

(vi)         In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place or materials as part of
the Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to the
amount required to be held back by Borrower and/or its general contractor or
construction manager, as applicable, from contractors, subcontractors and
materialmen engaged in the Restoration pursuant to their respective contracts.
The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Administrative Agent that the Restoration has been completed in
accordance with the provisions of this Section 4.8(vi) and that all approvals
necessary for the reoccupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Administrative Agent receives
evidence satisfactory to Administrative Agent that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Administrative Agent will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Administrative Agent that the contractor, subcontractor
or materialman has satisfactorily completed all work and has supplied all
materials (or is otherwise storing such materials onsite or offsite pursuant to
reasonable and customary construction practices) in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Administrative Agent or by the
title company issuing the Title Policy for the Property, and Administrative
Agent receives an endorsement to such Title Policy insuring the continued
priority of the Lien of the applicable Security Instrument and evidence of
payment of any premium payable for such endorsement. If required by
Administrative Agent, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(vii)        Administrative Agent shall not be obligated to make disbursements
of the Net Proceeds more frequently than once every calendar month.

 

58

 

 

(viii)      If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Administrative Agent in consultation
with the Casualty Consultant, if any, be sufficient to pay in full the balance
of the costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall either deposit
the deficiency (the “Net Proceeds Deficiency”) with Administrative Agent, or
provide a Completion Guaranty to Administrative Agent, in form and substance
reasonably acceptable to Administrative Agent, from a guarantor that is
acceptable to Administrative Agent in its sole discretion, before any further
disbursement of the Net Proceeds shall be made. The Net Proceeds Deficiency
deposited with Administrative Agent shall be held by Administrative Agent and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 4.8(c) shall
constitute additional security for the Loan and other obligations under the Loan
Documents.

 

(ix)      The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 4.8(c), and
the receipt by Administrative Agent of evidence satisfactory to Administrative
Agent that all costs incurred in connection with the Restoration have been paid
in full, shall be remitted by Administrative Agent to Borrower subject to
Section 4.8(d) and provided no Default shall have occurred and shall be
continuing under the Loan, this Agreement or any of the other Loan Documents.

 

(d)          All Net Proceeds not required (i) to be made available for the
Restoration in accordance with either Section 4.8 (a) or (b) (due to the fact
that Borrower has not satisfied one or more of the provisions of such Sections)
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
4.8(c) may be retained and applied by Administrative Agent in accordance with
the provisions of Section 2.8(d) hereof, or, at the discretion of Administrative
Agent, the same may be paid, either in whole or in part, to Borrower for such
purposes as Administrative Agent shall approve, in its discretion.

 

Section 4.9.          THE IMPROVEMENTS.

 

(a)          Borrower covenants: (1) not to remove or demolish the Property or
any part thereof, not to alter, restore or add to the Property and not to
initiate or acquiesce in any change in any zoning or other land classification
which affects the Property without Administrative Agent’s prior written consent
or as provided hereunder except for (i) Tenant Improvement work provided for in
any Lease, (ii) the Upgrade Work, (iii) any alteration (other than the Upgrade
Work) of the Property, the cost of which in the aggregate does not exceed the
Alteration Threshold and is not reasonably expected to have a Material Adverse
Effect, and (iv) Permitted Transfers, (2) except as contemplated in the
definition of Permitted Transfers, to complete or restore promptly and in good
and workmanlike manner the Property or any part thereof which may be damaged or
destroyed, without regard to whether the Administrative Agent elects to require
that insurance proceeds be used to reduce the Loan as provided in Section 4.8;
(3) to comply with all covenants, conditions, restrictions and equitable
servitudes, whether public or private, of every kind and character which affect
the Property and pertain to acts committed or conditions existing thereon,
including, without limitation, any work, alteration, improvement or demolition
mandated by such laws, covenants or requirements unless such failure to comply
is not reasonably expected to have a Material Adverse Effect; (4) not to commit
or permit material waste of the Property; and (5) not to consent to or commence
any alteration or other project that does not require alterations to the
Property but for which Borrower will incur costs in an aggregate amount in
excess of $10,000,000.00, without the consent of Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

59

 

 

(b)          Any failure of Administrative Agent to respond to Borrower’s
written request for consent or approval made to Administrative Agent pursuant to
this Section 4.9 within ten (10) Business Days of the date of any such request
shall be deemed to constitute Administrative Agent’s consent or approval, as
applicable, provided that Borrower’s request (i) is made in accordance with the
notice provisions of this Agreement; (ii) is accompanied by a copy of the plans
and specifications, document or instrument for which consent or approval is
being requested and all other documents and information reasonably requested by,
and reasonably necessary for, Administrative Agent to evaluate such decision and
(iii) states prominently in bold capital letters that Administrative Agent’s
failure to respond within such time period may result in deemed consent or
approval.

 

Section 4.10.        UPGRADE WORK. Administrative Agent acknowledges that an
Affiliate of Borrower is completing certain renovation and upgrade work on
improvements and real property adjacent to the Property, which will include some
upgrade work on the Property (the “Upgrade Work”). Borrower shall cause the
Upgrade Work to be completed in accordance with the applicable sections of
Schedule VI attached hereto. In no event shall Administrative Agent require any
guaranty, reserve, impound or escrow in connection with the Upgrade Work.

 

Section 4.11.        RECIPROCAL EASEMENT AGREEMENT. Borrower shall (a) promptly
perform and/or observe all of the material covenants and agreements required to
be performed and observed by it under the REA, and do all things necessary to
preserve and to keep unimpaired its rights thereunder, (b) promptly notify
Administrative Agent in writing of the giving of any notice of any event of
default by any party under the REA of which it is aware, (c) promptly enforce
the performance and observance of all of the material covenants and agreements
required to be performed and/or observed by the other party under the REA in a
commercially reasonable manner, and (d) not materially amend, modify, renew,
extend, or otherwise change the terms and provisions of the REA without the
prior consent of Administrative Agent.

 

Section 4.12.        ESTOPPEL STATEMENT.

 

(a)          After request by Administrative Agent, but in no event more than
two (2) times in any twelve (12) month period unless any Default is continuing
(in which event such two (2) time limitation shall not apply), Borrower shall
within ten (10) Business Days furnish Administrative Agent with a statement,
duly acknowledged and certified, setting forth (i) the maximum principal amount
of the Notes, (ii) the unpaid principal amount of the Notes, (iii) the interest
rate of the Notes and any other amount payable to Administrative Agent or any
Lender under the Loan Documents, (iv) the date interest and/or principal were
last paid, and (v) any offsets or defenses to the payment of the Obligations.

 

(b)          After request by Borrower, but in no event more than two (2) times
in any twelve (12) month period unless any Default is continuing (in which event
Administrative Agent shall have no obligation under this Section 4.12(b)),
Administrative Agent shall within ten (10) Business Days furnish Borrower with a
statement setting forth (i) the maximum principal amount of the Notes, (ii) the
unpaid principal amount of the Notes, (iii) the interest rate of the Notes, (iv)
the date interest and/or principal were last received and (v) the extent to
which any of the Loan Documents have been modified in writing.

 

60

 

 

ARTICLE 5

 

INSURANCE

 

Section 5.1.          REQUIRED INSURANCE. At all times during this Agreement
except as expressly provided to the contrary, while any obligation of Borrower
under any Loan Document remains outstanding:

 

(a)          All-Risk/Special Causes of Loss Insurance. Borrower shall maintain,
or cause to be maintained, property insurance covering (i) 100% of the insurable
replacement cost of the Improvements (excluding costs of footings, foundations,
excavations and underground utilities) and (ii) (if applicable) 100% of the
insurable replacement cost value of all Tenant Improvements and betterments that
any agreement requires the Borrower to insure against all risks of loss
customarily covered by so-called “All-Risk” or Causes of Loss – Special Form
policies as generally available in the insurance market at the Effective Date.
Any All-Risk or Causes of Loss – Special Form insurance policy shall contain an
agreed amount endorsement or a coinsurance waiver endorsement and a replacement
cost value endorsement. The policies shall cover at least the following perils:
building collapse, fire, flood, tsunami, back-up of sewers and drains, water
damage, windstorm, subject to Section 5.1(f), earthquake, earth movement, impact
of vehicles and aircraft, lightning, malicious mischief, and vandalism
(earthquake and earth movement, Weather Catastrophe (which includes named
windstorm) and flood may have sub-limits and deductibles as are reasonable and
commercially available (in each case, even if higher than the deductible set
forth in the next sentence)). The property deductible shall not exceed $500,000
per claim or other such amount accepted and approved by the Administrative
Agent. Such insurance policy shall name Borrower as an Insured or Additional
Insured for its benefit and the benefit of the Lenders and shall also include
Administrative Agent as mortgagee lender loss payee for its benefit and the
benefit of the Lenders under a non-contributing California standard mortgagee
clause or equivalent endorsement reasonably satisfactory to Administrative Agent
for real property.

 

(b)          Flood Insurance. If any of the Improvements are located in an area
designated as “flood prone” or a “special flood hazard area” under the
regulations for the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, and if not otherwise insured under coverage required in
Section 5.1(a) above, Borrower shall maintain at least the maximum coverage for
the Property available under the federal flood insurance plan with a deductible
not in excess of five percent (5%) of the total sum insured. Administrative
Agent may require additional flood insurance coverage, including business income
or rental income (if any).

 

(c)          Equipment Breakdown Insurance. Borrower shall maintain, or cause to
be maintained, equipment breakdown insurance covering all mechanical and
electrical equipment located within or used in connection with the operation of
the Property against physical damage, business income and rental income (if
applicable), extra expense, and expediting expense. Equipment Breakdown
Insurance shall be provided on a replacement cost value basis, to a minimum
limit of 100% of the replacement cost of the Improvements (excluding costs of
footings, foundations, excavations and underground utilities).

 

61

 

 

(d)          Business Income and Rental Income Insurance. As an extension to its
All-Risk Insurance, Earthquake Insurance, Flood Insurance and Boiler and
Machinery Insurance, Borrower shall maintain, or cause to be maintained,
business income and rental income insurance on an “actual loss sustained” basis.
Borrower shall maintain Business Income and Rental income Insurance equal to at
least twelve (12) months of Borrower’s actual or projected Gross Operating
Income, including percentage rent, escalations, and all other recurring sums
payable by tenants under leases or otherwise derived from Borrower’s operation
of the Property and Improvements. In addition, Business Income and Rental income
Insurance shall be endorsed to include an extended period of indemnity of three
hundred sixty five (365) days commencing on the date that the Property is
restored. Such insurance policy shall include Administrative Agent as Lender
Loss Payee for its benefit and the benefit of the Lenders as respects business
income/loss of rents (if any).

 

(e)          Building Law and Ordinance Coverage. Borrower shall maintain, or
cause to be maintained, building law and ordinance coverage insurance covering
the loss of the undamaged portion of the Improvements and additional expense of
demolition and increased cost of construction, including, without limitation,
increased costs that arise from any changes in laws, statutes, rules,
regulations or codes that would be covered by a standard ISO Property Form with
respect to such restoration, in an amount as is reasonably acceptable to the
Administrative Agent.

 

(f)          Earthquake Insurance. Notwithstanding anything to the contrary in
Section 5.1(a) hereof, if the Improvements are located in high-hazard earthquake
zones 3 or 4 (or any successor as designated by U.S. Geological Survey (USGS)),
or an equivalent high hazard area for earth movement, as is defined by USGS,
Borrower shall maintain earthquake insurance on the Improvements, including loss
of income or rents for a twenty-four (24) month period, with minimum coverage
equivalent to 1.0x SEL (scenario expected loss) based on the results of the PML
study for an event in a 475 or 500 year return period which shall be completed
by a firm satisfactory to Administrative Agent, having a deductible reasonably
approved by Administrative Agent, but not more than five percent (5%) of the
location’s total insurable value, and if the Property is legally nonconforming
under applicable zoning ordinances and codes, such coverage shall contain
ordinance of law coverage in amounts as reasonably required by Administrative
Agent.

 

(g)          Borrower’s Liability Insurance. Borrower shall maintain, or cause
to be maintained, the following insurance for personal injury, bodily injury,
death, accident and property damage: (i) commercial general liability insurance;
(ii) if applicable, owned (if any), hired, and non-owned automobile liability
insurance; (iii) if applicable, statutory workers’ compensation and employer’s
liability insurance as required by law, and (iv) umbrella and/or excess
liability insurance. Liability insurance shall be written on the so called
“occurrence” form and shall provide coverage of at least $50,000,000 per
occurrence and $50,000,000 in the annual aggregate, or, if any liability
insurance also covers other locations with a shared aggregate limit, then the
minimum Liability Insurance shall be increased to $100,000,000. Liability
Insurance under clauses 5.1(g)(i) and (iv) above shall include coverage for
liability arising from premises and operations, elevators, escalators,
independent contractors, contractual liability in an insured contract
(including, without limitation, any liability assumed under any leases (except
for any exception thereto in the standard ISO Form)), and products and completed
operations. All Liability Insurance, except workers’ compensation and employer’s
liability, shall include Administrative Agent as an “Additional Insured” for its
benefit and the benefit of the Lenders by an endorsement reasonably satisfactory
to Administrative Agent. Administrative Agent acknowledges that the form of
endorsement delivered by Borrower and agreed to by the Administrative Agent on
or prior to the Effective Date is acceptable. Such insurance shall be primary
and any other insurance maintained by the additional insured which Lender is not
insured under shall be excess only and not contributing with this insurance.

 

62

 

 

(h)          Terrorism. Borrower shall maintain, or cause to be maintained, at
all times, terrorism insurance for Certified Acts of Terrorism (as such terms
are defined in TRIPRA for so long as TRIPRA remains in effect) in an amount
equal to the full replacement cost of the respective Improvements (plus business
interruption coverage in accordance with Section 5.1(d)). Borrower shall also
maintain, or cause to be maintained, at all times, Certified Acts of Terrorism
coverage on the general liability and umbrella liability policies for the full
limits required for the Loan with no sub limits applying. Notwithstanding
anything to the contrary contained herein and with respect to insurance required
to be maintained by Borrower pursuant to this Section 5.1(h) hereof, Liberty IC
Casualty LLC (“Liberty”) shall be an acceptable insurer of perils of terrorism
and acts of terrorism so long as (i) the policy issued by Liberty has (a) no
aggregate limit and (b) a deductible of no greater than $1,000,000 plus that as
calculated pursuant to TRIPRA, (ii) other than the deductible, the portion of
such insurance which is not reinsured by TRIPRA, is reinsured with a cut-through
endorsement by an insurance carrier rated no less than “A: IX” by AM Best or “A”
as by Standard and Poor’s, (iii) TRIPRA or a similar federal statute is in
effect and provides that the federal government must reinsure that portion of
any terrorism insurance claim above (a) the applicable deductible payable by
Liberty and (b) as per the TRIPRA legislation, (iv) Liberty is not the subject
of a bankruptcy or similar insolvency proceeding and (v) no Governmental
Authority issues any statement, finding or decree that insurers of perils of
terrorism similar to Liberty (i.e., captive insurers arranged similar to
Liberty) do not qualify for the payment or benefits of TRIPRA. In the event that
Liberty is providing insurance coverage (A) to other properties immediately
adjacent to the Property, and/or (B) to other properties owned by a Person(s)
who is not an Affiliate of Borrower, and such insurance is not subject to the
same reinsurance and other requirements of this Section 5.1(h), then the
Administrative Agent may reasonably re-evaluate the limits and deductibles of
the insurance required to be provided by Liberty hereunder and Borrower shall
provide insurance coverage consistent with such reasonably re-evaluated limits
and deductibles promptly following Administrative Agent’s written request
therefore. In the event any of the foregoing conditions are not satisfied,
Liberty shall not be deemed an acceptable insurer of terrorism losses. In the
event that TRIPRA should cease to be in effect at any time, and not be replaced
by similar legislation, Borrower’s obligations under this Section 5.1(h) shall
be limited to use commercially reasonable efforts to obtain the coverage
described in this Section 5.1(h), and in such event (i) the amount of the
terrorism insurance coverage to be obtained shall be the lesser of (A) the
amount described in the first sentence of this Section 5.1(h) or (B) the
principal balance of the Loan then outstanding, and (ii) Borrower shall not be
required to spend on terrorism insurance coverage more than one and one-half
times the allocated premium that is payable for the Property’s insurance
coverage required pursuant to this Section 5.1(h) (without giving effect to the
cost of terrorism and earthquake components of such property and business income
policies) at the time that such terrorism coverage is excluded from the
applicable Policy and if the cost of terrorism insurance exceeds such amount the
Borrower shall purchase the maximum amount of the terrorism insurance available
with funds equal to such amount. If at any time the Administrative Agent
notifies the Borrower that it desires to purchase additional terrorism insurance
for the improvements (at the sole cost and expense of the Administrative Agent
and/or the Lenders), the Borrower shall cooperate with the Administrative Agent
and use commercially reasonable efforts to assist Administrative Agent in
obtaining such insurance policy (including, without limitation, being listed as
the named insured under any such additional policy with Borrower named as an
Additional Named Insured); provided, however, such additional terrorism
insurance shall not affect the obligations of any underlying existing insurance
policy.

 

63

 

 

(i)          Other Insurance. Borrower shall maintain such other types and
amounts of insurance for the Improvements and its operations as Administrative
Agent shall from time to time reasonably require, consistent with insurance
commonly maintained for comparable properties.

 

Section 5.2.          GENERAL INSURANCE REQUIREMENTS.

 

(a)          Documentation. Borrower shall cause Administrative Agent to be
included as “Lender Loss Payee” and “Mortgagee” for its benefit and the benefit
of the Lenders on a standard noncontributory mortgagee endorsement or its
equivalent, in either case reasonably satisfactory to Administrative Agent, for
all property damage insurance. Borrower shall cause Administrative Agent to be
included as “Additional Insured” for its benefit and the benefit of the Lenders,
or as otherwise required, on all liability insurance policies provided by
Borrower and Borrower’s contractors (except with respect to workers’
compensation and employer’s liability). Borrower shall provide such additional
evidence of Administrative Agent’s interest under any required insurance as
Administrative Agent or Lender shall reasonably require from time to time.

 

(b)          Policy Requirements. Borrower shall obtain all required insurance,
or cause all required insurance to be obtained, from insurers authorized to do
business in the state where the Property and Improvements are located with an
“A:IX” or such lower financial strength rating by AM Best as acceptable to
Administrative Agent, “A2” or better by Moody’s, or “A” or better with S&P
(except as provided otherwise with respect to Liberty in Section 5.1(h) above,
Administrative Agent may in its discretion permit Borrower to maintain required
insurance policies with insurance companies which do not meet the foregoing
requirements (an “otherwise rated insurer”), provided Borrower obtains a
so-called “cut-through” endorsement (that is, an endorsement which permits
recovery against the provider of such endorsement) with respect to any otherwise
rated insurer from an insurance company which meets the claims paying ability
ratings required above. Notwithstanding the foregoing, Administrative Agent
shall accept Hamilton Re Insurance Company, rated “A- XIV” with AM Best as an
insurer in its current position and participation amount within the property
syndicate, for so long as the rating of such insurer is not withdrawn or
downgraded below the date hereof. In the event such insurer’s rating is
withdrawn or downgraded below this rating, Borrower shall promptly notify
Administrative Agent and replace such insurer with an insurer meeting the rating
requirements set forth herein. Administrative Agent may (but have no obligation
to), at its sole discretion, accept insurers that do not meet the minimum
requirements stated herein. Required insurance shall contain such provisions as
Administrative Agent reasonably deems necessary or desirable to protect its
interest, including endorsements stating that none of Borrower, Administrative
Agent or any other party shall be deemed a coinsurer. Borrower shall pay the
insurance premiums, or cause all insurance premiums to be paid, for all required
insurance when due and payable and shall provide Administrative Agent with proof
of payment reasonably acceptable to Administrative Agent, which proof shall be
forwarded by Administrative Agent to the Lenders. Borrower shall not finance or
permit the refinancing of insurance premiums under any arrangement that could
(if any premium loan payment is not made) result in the premature cancellation
of any required insurance. Borrower shall deliver to Administrative Agent,
promptly after request therefor, certificates of insurance and relevant
endorsements including those providing the required Lender protections
evidencing all required insurance. Before any policy expires (time being of the
essence), the Borrower shall deliver evidence of renewal in compliance with the
Loan Documents. If at any time Administrative Agent has not timely received
satisfactory written evidence that Borrower maintains or has caused to be
maintained all required insurance, then without limiting Administrative Agent’s
rights or remedies hereunder or under any of the other Loan Documents, if such
evidence is not delivered to Administrative Agent within five (5) Business Days
after written notice of such failure to timely deliver such required evidence of
insurance (or at any time Administrative Agent deems necessary to avoid the
lapse of any insurance coverage, regardless of prior notice), Administrative
Agent may (but shall have absolutely no obligation to) obtain such insurance and
pay the premium therefor, and the Borrower shall, on demand, reimburse
Administrative Agent, for all expenses incurred in connection therewith. Such
amounts shall bear interest at the Alternate Rate from the date such cost or
expense was incurred through the date of payment to Administrative Agent; any
such amounts together with interest thereon calculated at the Alternate Rate
shall be deemed to constitute a portion of the indebtedness owing to Lenders
hereunder and be secured by the liens, claims and security interests provided to
Administrative Agent under the Loan Documents and shall be immediately due and
payable upon demand by Administrative Agent.

 

64

 

 

(c)          Blanket Coverage. Any required insurance may be provided under a
blanket policy or policies covering the Property and Improvements and other
property and assets not part of the Property, provided that any such blanket
policy otherwise complies with the requirements hereunder. Borrower shall, upon
request, provide to the Administrative Agent and the Lenders such additional
information as may reasonably be required in order to review the basis on which
limits and sublimits under the policy were determined and any risk analysis to
assess the adequacy of the limits provided with respect to the occurrence of
hazards that may impact one or more properties.

 

(d)          Protection of Lenders’ Interest. To the extent commercially
obtainable, in each insurance policy (or an endorsement thereto), the carrier
shall: (a) agree not to cancel or terminate such policy without giving
Administrative Agent thirty (30) days’ prior written notice (ten (10) days’
notice for nonpayment of premium), or if such notice is not granted by the
carrier, Borrower shall provide such notice upon receipt of the same; (b) waive
any right to claim any premiums and commissions against Administrative Agent or
any Lender, provided that the policy need not waive the requirement that the
premium be paid in order for a claim to be paid to the insured; and (c) allow
Administrative Agent or any Lender to pay premiums to continue such policy upon
notice of cancellation for nonpayment. Every property insurance policy shall
provide that as to Administrative Agent’s interest, such policy shall remain
valid and shall insure Administrative Agent regardless of any: (1) named
insured’s act, failure to act, negligence, or violation of warranties,
declarations, or conditions; (2) occupancy or use of the Improvements for
purposes more hazardous than those permitted; or (3) Administrative Agent’s or
any Lender’s exercise of any of their respective rights or remedies hereunder or
under any of the Loan Documents.

 

65

 

 

(e)          No Separate Insurance. Borrower may not carry separate insurance on
this Property, concurrent in kind or form or contributing in the event of loss,
with any required insurance. The Borrower may, however, carry insurance for the
Improvements, in addition to required insurance, but only if such additional
insurance: (a) does not violate or entitle the carrier to assert any defense or
disclaim any primary coverage under any required insurance; (b) mutually
benefits Borrower and Administrative Agent, as their interests may appear; and
(c) otherwise complies with this agreement.

 

(f)          Transfers. In the event of foreclosure of the Security Instrument
or other transfer of title to any Collateral in extinguishment in whole or in
part of the indebtedness owing to Lenders, and regardless of whether
Administrative Agent shall have sought a deficiency judgment with respect
thereto, all right, title and interest of Borrower in and to the policies of
required insurance that are not blanket policies then in force concerning the
Collateral, the Property or the Improvements and all proceeds payable thereunder
with respect to the Collateral, the Property or the Improvements (whether or not
such policies are blanket policies) shall thereupon vest in the purchaser at
such foreclosure or Administrative Agent or other transferee in the event of
such other transfer of title.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Administrative Agent and each Lender as of the
Effective Date and continuing thereafter that (provided that the representations
and warranties set forth in Section 6.6, 6.7, 6.8, 6.16 and 6.18 shall be
effective only as of the Effective Date and the representations and warranties
in Sections 6.3, 6.9, 6.12, 6.13, 6.16, 6.20 and 6.32 may change as a result of
actions not prohibited by this Agreement or the other Loan Documents):

 

Section 6.1.          AUTHORITY/ENFORCEABILITY. Borrower is a limited liability
company duly organized, validly existing and in good standing in the
jurisdiction in which it is organized. Borrower is duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its Property, its businesses and operations.
Borrower has the limited liability company power and authority to enter into
each of the Loan Documents being entered into on the date hereof to which it is
a party and to perform its obligations thereunder. Borrower is in compliance
with all Applicable Law applicable to its organization, existence and
transaction of business, other than Applicable Law, the noncompliance with
which, would not reasonably be expected to have a Material Adverse Effect and
has all necessary rights and powers to own and operate the Property and
Improvements as contemplated by the Loan Documents.

 

Section 6.2.          BINDING OBLIGATIONS. Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents. This Agreement and the other Loan Documents have
been duly executed and delivered by or on behalf of Borrower and constitutes the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

66

 

 

Section 6.3.          FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has
delivered to Administrative Agent all formation documents and any by-laws,
operating agreements or partnership agreements (collectively, the “Governing
Documents”) of Borrower and of Guarantor, and all such Governing Documents
remain in full force and effect and have not been amended or modified since they
were delivered to Administrative Agent. The Borrower shall promptly provide
Administrative Agent with copies of (i) any amendments or modifications of the
Borrower’s Governing Documents and (ii) any amendments or modifications of the
Guarantor’s Governing Documents; provided, that, in no event shall Guarantor be
required to deliver any amendments or modifications to the Guarantor’s Governing
Documents completed in connection with a Permitted Transfer hereunder, except as
shall be requested by the Administrative Agent or the Lenders to the extent
necessary for the Administrative Agent and Lenders to comply with federal law in
connection with their ongoing “know your customer” diligence. Attached hereto as
Exhibit G is a true and correct organizational chart of Borrower.

 

Section 6.4.          NO VIOLATION. The execution, delivery, and performance
under the Loan Documents by Borrower does not: (a) require any consent or
approval not heretofore obtained under any partnership agreement, operating
agreement, articles of incorporation, bylaws or other document; (b) violate any
Applicable Law applicable to the Borrower, the Property and Improvements, or
order or ruling of any court or Governmental Authority; or (c) conflict with, or
constitute a breach or default or permit the acceleration of obligations under
any agreement, contract, lease, or other document by which the Borrower is or
the Property and Improvements are bound or regulated.

 

Section 6.5.          COMPLIANCE WITH LAWS. Except as disclosed on Schedule VII
and with respect to permits currently pending in connection with ongoing Tenant
Improvements at the Property, Borrower has obtained all material permits,
licenses, exemptions, and approvals necessary to occupy and operate the Property
and Improvements, and shall maintain compliance in all material respects with
all Applicable Law applicable to the Property and Improvements and all other
applicable statutes, laws, regulations and ordinances necessary for the
transaction of its business. The Property is a legal parcel lawfully created in
full compliance with all subdivision laws and ordinances or is exempt therefrom.

 

Section 6.6.          LITIGATION. Except as disclosed on Schedule III, there are
no uninsured claims, actions, suits, or proceedings pending, or to Borrower’s
knowledge threatened, against Borrower or Guarantor or affecting the Collateral,
the Property or Improvements that is reasonably likely to have a Material
Adverse Effect.

 

67

 

 

Section 6.7.          FINANCIAL CONDITION. All financial statements and
information heretofore delivered to Administrative Agent by the Borrower,
including, without limitation, information relating to the financial condition
of the Borrower, the Property, the Improvements, the partners, joint venturers
or members of Borrower, and/or Guarantor, fairly and accurately represent the
financial condition of the subject thereof as of the date thereof and have been
prepared (except as noted therein) in accordance with GAAP or International
Financial Reporting Standards consistently applied. Borrower acknowledges and
agrees that Administrative Agent and Lenders may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports. Notwithstanding the use of generally accepted
accounting principles, the calculation of liabilities shall NOT include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

 

Section 6.8.          NO MATERIAL ADVERSE CHANGE. To the best of Borrower’s
knowledge, there has been no material adverse change in the financial condition
of Borrower and/or Guarantor since the dates of the latest financial statements
furnished to Administrative Agent and, except as otherwise disclosed to
Administrative Agent in writing, Borrower has not entered into any material
transaction which is not disclosed in such financial statements. Borrower is not
party to any agreement or instrument or subject to any restriction affecting
Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise, that is reasonably likely to
have a Material Adverse Effect. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any Material Contract.

 

Section 6.9.          SURVEY. To the knowledge of Borrower, there are no
encroachments of the Property onto any other property, except as revealed in the
Survey.

 

Section 6.10.        ACCURACY. All reports, documents, instruments, information
and forms of evidence in each case prepared by or at the direction of Borrower
and delivered to Administrative Agent concerning the Loan or the Property are in
all material respects accurate, correct and sufficiently complete to give
Administrative Agent and Lenders true and accurate knowledge of their subject
matter as of the date provided to Administrative Agent.

 

Section 6.11.        TAX LIABILITY. Except for Taxes which are contested in
accordance with Section 4.4 of this Agreement, Borrower has filed all required
federal, state, county and municipal tax returns and, to Borrower’s best
knowledge, has paid all Taxes and assessments owed and payable, and Borrower has
no knowledge of any basis for any additional payment with respect to any such
Taxes and assessments. Without limitation to the foregoing, all transfer Taxes,
deed stamps, intangible Taxes or other amounts in the nature of transfer Taxes
required to be paid by any Person under Applicable Law currently in effect in
connection with the transfer of the Property to the Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar Taxes required
to be paid by any Person under Applicable Law currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid.

 

68

 

 

Section 6.12.         TITLE TO ASSETS; NO LIENS. Borrower has good and
indefeasible title to its respective Property, free and clear of all liens and
encumbrances except (i) Permitted Liens. and (ii) with respect to worn out or
obsolete Personal Property that is being replaced with property of equivalent
value and functionality if reasonably necessary or that is no longer necessary
in connection with the operation of any Property and is being Transferred.

 

Section 6.13.         MANAGEMENT AGREEMENT. Borrower is not a party or subject
to any management agreement with respect to the Property, except for the
Management and Leasing Agreement, dated as of November 8, 2013 between Manager
and Borrower (as the same may be amended, modified or replaced from time to time
in accordance with the terms hereof, the “Management Agreement”).

 

Section 6.14.         UTILITIES. All utility services, including, without
limitation, gas, water, sewage, electrical and telephone, necessary for the use
and operation of the Property and Improvements are available at or within the
boundaries of the Property.

 

Section 6.15.         FEDERAL RESERVE REGULATIONS. No part of the proceeds of
the Loan shall be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement or the other Loan Documents.

 

Section 6.16.         LEASES. (a) The rent roll attached hereto as Schedule II
is true and complete in all material respects; (b) Borrower has delivered to
Administrative Agent true and correct copies of all of its Existing Leases; (c)
all Existing Leases are in full force and effect, unmodified except as disclosed
to Administrative Agent, and are, in all material respects, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, and to Borrower’s
knowledge, except as may be set forth in the rent roll or tenant estoppel
certificates, no material breach or default, or event which would constitute a
material breach or default after notice or the passage of time, or both, exists
under any Existing Leases on the part of any party; (d) to Borrower’s knowledge,
except as may be set forth in the rent roll, the tenant estoppel certificates or
the Leases, no rent or other payment under any Existing Lease has been paid by
any tenant for more than one (1) month in advance of the due date thereof; (e)
except as may be set forth in the rent roll or tenant estoppel certificates,
none of the landlord’s, nor to Borrower’s knowledge, tenant’s, interests under
any of the Existing Leases has been transferred or assigned, and (f) no Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the Improvements of which the
leased premises are a part.

 

Section 6.17.         BUSINESS LOAN. The Loan is a business loan transaction in
the stated amount solely for the purpose of carrying on the business of Borrower
and none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

69

 

 

Section 6.18.         PHYSICAL CONDITION. Except as disclosed in the Property
Condition Report, to Borrower’s best knowledge, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components thereon or used in
connection therewith, are in good condition, order and repair in all material
respects; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Property is free from material damage caused by fire or other casualty.
Except as disclosed in the Property Condition Report or the Environmental
Reports, all liquid and solid waste disposal, septic and sewer systems located
on the Property are in a good and safe condition and repair and in material
compliance with Applicable Law.

 

Section 6.19.         FLOOD ZONE. The Improvements on the Property are not
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards.

 

Section 6.20.         CONDEMNATION. No condemnation or other similar proceeding
has been commenced or, to the best of Borrower’s knowledge, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

Section 6.21.         NOT A FOREIGN PERSON. The Borrower (or, for so long as the
Borrower remains a “disregarded entity” for U.S. federal income tax purposes,
the entity treated as the regarded owner for such purposes) is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code.

 

Section 6.22.         SEPARATE LOTS. The Property, other than any easement areas
benefitting the Property, is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

Section 6.23.         AMERICANS WITH DISABILITIES ACT COMPLIANCE. The
Improvements are maintained in compliance in all material respects with all of
the requirements of the Americans with Disabilities Act, of July 26, 1990, Pub.
L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et. seq., as may be amended
from time to time (the “ADA”).

 

Section 6.24.         ERISA. No Loan Party (nor any member of the ERISA Group to
the extent it could reasonably be expected to result in liability to a Loan
Party) has maintained or contributed to (or had any obligation or liability,
contingent or otherwise, with respect to) any Plan or Multiemployer Plan. No
Loan Party is an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA or a plan subject to Section 4975 of the
Code, and none of the assets of any Loan Party constitutes or will constitute
“plan assets” of one or more such employee benefit plans or plans within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA
(“Plan Assets”). Assuming that no part of the Loan funds are Plan Assets prior
to the disbursement of such funds to the Borrower, and assuming that Lender’s
interest in the Loan is not a Plan Asset, neither the execution or delivery of
this Agreement or of any of the other Loan Documents by the Borrower or
Guarantor, nor the performance by Borrower or Guarantor of their obligations
under this Agreement or under any of the other Loan Documents, nor any
transaction contemplated under this Agreement or under any of the other Loan
Documents, nor the exercise by Lenders of any of their rights or remedies under
this Agreement or under any of the other Loan Documents is or will be a
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
or Section 4975 of the Internal Revenue Code.

 

70

 

 

Section 6.25.         INVESTMENT COMPANY ACT. The Borrower is not: (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; or (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 6.26.         NO PROHIBITED PERSON, OFAC. The Borrower represents and
warrants that none of the Borrowing Group or any of their respective Affiliates
is a Prohibited Person. The Borrowing Group and their respective Affiliates are
in full compliance with all applicable orders, rules, regulations and
recommendations of The Office of Foreign Assets Control of the U.S. Department
of the Treasury. Each member of the Borrowing Group is in compliance, in all
material respects, with The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”). Borrower acknowledges and agrees that this Section 6.26 shall
serve as notice that Administrative Agent and/or any Lender may reasonably
request names, addresses, date of birth, tax identification numbers,
documentation of the beneficial ownership interests in Borrower, and/or such
other identification information as shall be necessary for the Administrative
Agent and Lenders to comply with federal law in connection with its ongoing
“know your customer” diligence; provided, however, that if such request is the
result of a request from any governmental agency, such reasonableness standard
shall not apply.

 

Section 6.27.         SOLVENCY. The Borrower: (a) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor; and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such indebtedness and liabilities as they mature.

 

Section 6.28.         ASSESSMENTS. To Borrower’s knowledge, except as set forth
in the Title Policy, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

71

 

 

Section 6.29.         USE OF PROPERTY. The Property is used exclusively for
office purposes and other appurtenant and related uses, including parking and
retail.

 

Section 6.30.         NO OTHER OBLIGATIONS. Borrower has no contingent or actual
obligations not related to the Property.

 

Section 6.31.         SANCTIONS, ANTI-CORRUPTION AND ANTI-MONEY LAUNDERING LAWS.
Neither (i) Borrower nor any Sponsor nor any Sponsor Subsidiary nor (ii) to
Borrower’s knowledge, any Person within the Borrowing Group not listed in (i)
above is: (a) a Sanctioned Person; (b) Controlled by or acting on behalf of a
Sanctioned Person; (c) under investigation for an alleged breach of Sanction(s)
by a governmental authority that enforces Sanctions. Borrower, Sponsor and each
Sponsor Subsidiary and, to Borrower’s knowledge, any other Person within the
Borrowing Group: (x) is in compliance with all Anti-Corruption Laws and
Anti-Money Laundering Laws; (y) is not, and has not been, under administrative,
civil or criminal investigation with respect to Anti-Corruption Laws or
Anti-Money Laundering Laws; and (z) has not received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws. The provisions in
this Section shall prevail and Control over any contrary provisions in this
Agreement or in any related documents. In entering into the Loan Documents to
which it is a party, each Loan Party is acting solely for its own account and no
natural person owns, directly or indirectly, more than ten percent (10%) of a
beneficial interest or voting interest in Borrower.

 

Section 6.32.         LABOR. To the best of Borrower’s knowledge, no organized
work stoppage or labor strike is pending or threatened by employees or other
laborers at the Property. Borrower (i) is not involved in or threatened with any
labor dispute, grievance or litigation relating to labor matters involving any
employees and other laborers at the Property, which could reasonably be expected
to have a Material Adverse Effect, including, without limitation, violation of
any federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) has not engaged in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act, or (iii) except for the
International Union Agreement, is not a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property and no such agreement or contract is currently being
negotiated by Borrower or any of its Affiliates.

 

Section 6.33.         INTENTIONALLY DELETED.

 

Section 6.34.         INSURANCE CERTIFICATES. All insurance certificates
provided by the Borrower and delivered to Administrative Agent concerning the
Loan or the Property correctly reflect the coverages of the referenced insurance
policies in all material respects so that Administrative Agent and Lenders, in
Borrower’s opinion, have true and accurate knowledge of the subject matter of
such insurance policies as of the date referenced in the applicable
certificate(s).

 

72

 

 

ARTICLE 7

 

HAZARDOUS MATERIALS

  

Section 7.1.          SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way
limiting the other representations and warranties set forth in this Agreement,
and after reasonable investigation and inquiry, Borrower hereby specially
represents and warrants to the best of its knowledge as of the date of this
Agreement as follows:

 

(a)          Hazardous Materials. Except as set forth in those certain reports
listed on Schedule IV, the Property and Improvements are not and have not been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials under the Hazardous Materials Laws, as described below,
and/or other applicable environmental laws, ordinances and regulations.
“Hazardous Materials” shall not include commercially reasonable amounts of such
materials used or stored in the ordinary course of ownership, operation,
maintenance and use of the Property which are used and stored in accordance with
all applicable environmental laws, ordinances and regulations.

 

(b)          Hazardous Materials Laws. Except as set forth in those certain
reports listed on Schedule IV, the Property and Improvements are in compliance
in all material respects with all laws, ordinances and regulations relating to
Hazardous Materials (“Hazardous Materials Laws”), including, without limitation:
the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control
Act, as amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and
Health Act, as amended, 29 U.S.C. Section 651, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine
Safety and Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the
Safe Drinking Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all
comparable state and local laws, laws of other jurisdictions or orders and
regulations.

 

(c)          Hazardous Materials Claims. There are no written claims or actions
(“Hazardous Materials Claims”) pending or, to Borrower’s knowledge threatened
against Borrower, the Property or Improvements by any Governmental Authority,
governmental agency or by any other person or entity relating to Hazardous
Materials or pursuant to the Hazardous Materials Laws.

 

Section 7.2.          HAZARDOUS MATERIALS COVENANTS. The Borrower agrees as
follows:

 

(a)          No Hazardous Activities. Except as disclosed in the Environmental
Reports, Borrower shall not cause or permit the Property or Improvements to be
used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any Hazardous
Materials.

 

(b)          Compliance. Borrower shall comply, and shall use commercially
reasonable efforts to cause all other Persons with respect to the Property to
comply, in all material respects with all Hazardous Materials Laws relating to
the Property and Improvements.

 

73

 

 

(c)          Notices. Borrower shall promptly notify Administrative Agent in
writing of: (1) any actual knowledge by Borrower (x) of Hazardous Materials on
or under the Property in violation of Hazardous Materials Laws or (y) that the
Property and Improvements do not comply, in any material respect, with Hazardous
Materials Laws; and (2) any Hazardous Materials Claims for which written notice
has been delivered to or served upon Borrower. Borrower hereby agrees not to
enter into any confidentiality agreement from and after the date hereof that
would prohibit disclosure of any information required to be disclosed to
Administrative Agent under clause (1) or (2) above.

 

(d)          Remedial Action. In response to the presence of any Hazardous
Materials on or under the Property or Improvements in violation of Hazardous
Materials Laws, Borrower shall promptly take, at Borrower’s sole expense, all
remedial action when and as required by any Hazardous Materials Laws (or the
applicable Governmental Authority exercising jurisdiction thereover) or any
judgment, consent decree, settlement or compromise in respect to any Hazardous
Materials Claims; provided, that with respect to any release of Hazardous
Materials that Borrower is now or may after the date of this Agreement be
required to remediate by a Governmental Authority, Borrower shall, within ninety
(90) days of the date on which Borrower is directed to remediate by a
Governmental Authority in the case of a release of Hazardous Materials that
Borrower is after the date of this Agreement required to remediate by a
Governmental Authority either (I) commence the remediation of such Hazardous
Materials, (II) Pursue Negotiations (as defined in the Hazardous Materials
Indemnity Agreement) or (III) commence and thereafter prosecute a Good Faith
Contest (as defined in the Hazardous Materials Indemnity Agreement) in
accordance with the requirements set forth in the definition of Good Faith
Contest (as defined in the Hazardous Materials Indemnity Agreement).

 

Section 7.3.          INSPECTION BY ADMINISTRATIVE AGENT. Upon reasonable prior
notice to Borrower and subject to the rights of Tenants under Leases, during the
continuance of a Default or at any time that Administrative Agent has a good
faith reasonable belief that serious bodily injury or material property damage
is likely to occur at the Property as a result of Hazardous Materials,
Administrative Agent, its employees and agents, may from time to time (whether
before or after the commencement of a nonjudicial or judicial foreclosure
proceeding) enter and inspect the Property and Improvements for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property and Improvements.

 

74

 

 

Section 7.4.         HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, AND
THEIR RESPECTIVE AFFILIATES DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS IN EACH SUCH PARTY’S CAPACITY AS SUCH FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL
OR OTHER EXPENSES INCURRED IN ENFORCING THEIR RIGHTS PURSUANT TO THIS ARTICLE 7
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
(INCLUDING IN EACH CASE LOSSES FOR DIMINUTION IN VALUE, BUT NOT OTHER
CONSEQUENTIAL DAMAGES AND EXCLUDING LOSSES INCURRED AS A RESULT OF LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ANY HAZARDOUS MATERIALS FIRST
INTRODUCED TO THE PROPERTY AFTER THE DATE LENDER, ITS DESIGNEE OR AGENT ACQUIRES
POSSESSION OF THE PROPERTY AND ARE NOT DUE TO THE ACTS OF BORROWER, GUARANTOR OR
THEIR RESPECTIVE AFFILIATES, IT BEING ACKNOWLEDGED AND AGREED BY BORROWER THAT A
RECEIVER OR CUSTODIAN APPOINTED BY A COURT SHALL UNDER NO CIRCUMSTANCES BE
CONSIDERED TO BE AN AGENT OF LENDER) WHICH ADMINISTRATIVE AGENT AND/OR ANY
LENDER ACTUALLY INCURS AS A DIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER, UPON
DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE
THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL
RECONVEYANCE OF THE SECURITY INSTRUMENT.

 

ARTICLE 8

 

CASH MANAGEMENT

 

Section 8.1.          ESTABLISHMENT OF ACCOUNTS.

 

(a)          Borrower has established, and hereby covenants to maintain, (i) an
account (the “Property Account”) with Property Account Bank into which Borrower
shall deposit, or cause to be deposited, all its Gross Operating Income and
forfeited security deposits, (ii) an account (the “Cash Management Account”)
with Cash Management Bank, (iii) an account (the “Termination Payment Account”)
with Cash Management Bank, (iv) an account (the “Security Deposit Account”) with
Cash Management Bank.

 

(b)          Borrower has executed (i) an agreement with Administrative Agent
and Property Account Bank providing for the control of the Property Account and
(ii) an agreement with Administrative Agent and Cash Management Bank providing
control of the Cash Management Account, the Termination Payment Account, and the
Security Deposit Account, in each case, by Administrative Agent for the benefit
of the Lenders in form and substance reasonably acceptable to Administrative
Agent (individually and collectively, the “Account Agreement”).

 

75

 

 

Section 8.2.          DEPOSITS INTO PROPERTY ACCOUNT.

 

(a)          Borrower represents, warrants and covenants that (i) Borrower
shall, or shall cause Manager to, immediately deposit all its respective cash
constituting Gross Operating Income and all other moneys paid to or received by
Borrower (including, without limitation, all amounts received by Borrower as
agent for, or at the direction of, any Borrower Affiliate, which amounts
Borrower hereby expressly agrees shall be collateral for the Loan), but for the
avoidance of doubt, excluding any fees paid to Manager pursuant to the terms of
the Management Agreement but subject to the terms and conditions of the
Assignment of Agreements with Manager’s Consent dated of even date herewith
executed by Borrower and Manager and Section 8.5 hereof, with respect to the
use, ownership or operation of the Property into the Property Account, (ii)
other than the Property Account, there shall be no other accounts maintained by
Borrower or any other Person into which revenues from the use, ownership and
operation of the Property is deposited, and (iii) neither the Borrower nor any
other Person shall open any other such account with respect to the deposit of
such revenue. Until deposited into the Property Account, any Gross Operating
Income and all other moneys paid to or received by Borrower with respect to the
use, ownership or operation of the Property shall be deemed to be Collateral and
shall be held in trust by it for the benefit, and as the property, of the
Lenders and shall not be commingled with any other funds or property of
Borrower.

 

(b)          Borrower shall, no later than five (5) Business Days following the
Effective Date, execute and deliver to each of its respective tenants a notice
in the form of Exhibit F attached hereto (the “Tenant Direction Letter”)
addressed to each tenant at the Property as of the Effective Date, directing
each such tenant to deliver all payments due under its lease to the Property
Account, as more particularly directed in the Tenant Direction Letter. Borrower
shall also deliver a Tenant Direction Letter directly to each new tenant at the
Property simultaneously with the execution of each such new tenant’s Lease.
Borrower’s instruction to deliver all payments due under each tenant’s Lease as
directed in the Tenant Direction Letters shall be irrevocable (until the Loan
and all other amounts owed to Lenders and Administrative Agent under the Loan
Documents are paid in full), except by written direction of Administrative
Agent.

 

Section 8.3.          ACCOUNT NAME. The Property Account, the Cash Management
Account, the Termination Payment Account, and the Security Deposit Account each
shall be in the name of Maguire Properties-355 S. GRAND, LLC for the benefit of
Landesbank Hessen-Thüringen Girozentrale, New York Branch, as Administrative
Agent, or, with respect to the Property Account, such other name as
Administrative Agent shall approve in its reasonable discretion.

 

Section 8.4.          ELIGIBLE ACCOUNTS. Unless otherwise approved by
Administrative Agent, each of the Property Account, the Cash Management Account,
the Termination Payment Account, and the Security Deposit Account shall at all
times be maintained as an Eligible Account.

 

Section 8.5.          DISBURSEMENTS FROM THE PROPERTY ACCOUNT.

 

(a)          Prior to the occurrence of a Triggering Event (or after the receipt
of notice from Administrative Agent that a Triggering Event Termination has
occurred), all funds in the Property Account shall be disbursed by Property
Account Bank on each Business Day to an account to be designated in writing by
Borrower to the Property Account Bank or as otherwise designated by Borrower to
the Property Account Bank from time to time (the “Designated Account”). At the
Borrower’s request, Administrative Agent agrees to promptly deliver notice to
the Property Account Bank, Cash Management Bank, and Borrower that a Triggering
Event Termination has occurred, upon Administrative Agent having received such
information as would allow it to determine the same.

 

76

 

 

(b)          Following the occurrence of a Triggering Event, (i) Borrower shall
not be entitled to withdraw or receive a transfer of funds in the Property
Account, (ii) Administrative Agent or any servicer appointed by Administrative
Agent shall be the sole Person authorized to withdraw or transfer funds in the
Property Account, (iii) [intentionally omitted] and (iv) Administrative Agent or
any servicer appointed by Administrative Agent shall cause the funds on deposit
in the Property Account to be transferred to the Cash Management Account, and
cause all funds on deposit in the Cash Management Account to be applied on each
Payment Date in the following order of priority: (A) to pay monthly Operating
Expenses and capital expenditure costs of the Property pursuant to the
applicable Approved Annual Budget (unless funded or reimbursed from proceeds of
the Future Funding Facility); (B) sums due pursuant to Section 9.15; (C) fees
and expenses due to the Administrative Agent; (D) amounts due to the
Administrative Agent and the Lenders in respect of Protective Advances; (E) to
pay on a pari passu basis (a) any regularly scheduled payments of interest in
respect of the Loan and (b) any regularly scheduled payments (but not any
Derivatives Termination Value or IRPA Termination Fees) due to a counterparty
under any Interest Rate Protection Agreement which is with Administrative Agent,
a Lender or any of their respective Affiliates; (F) to pay other sums (not
otherwise covered above) due to Administrative Agent or the Lenders on such date
with respect to the Loan; (G) Leasing Costs for Approved Leases (unless such
costs are funded from Loan proceeds); (H) to pay extraordinary Operating
Expenses of the Property not included in the applicable Approved Annual Budget,
provided the same are reasonably approved by Administrative Agent or are
attributable to emergencies at the Property; (I) to pay Cash Management Bank for
fees and expenses incurred in connection with this Agreement and the Cash
Management Account, the Termination Payment Account, and the Security Deposit
Account; (J) any regularly scheduled payments (but not any Derivatives
Termination Value or IRPA Termination Fees) due to a counterparty under any
Interest Rate Protection Agreement which is not Administrative Agent, a Lender
or any of their respective Affiliates; and (K) the balance (“Excess Cash Flow”),
if any, shall be deposited into the Sweep Account. Notwithstanding the
foregoing, to the extent funds on account in the Cash Management Account are not
sufficient to make the payments described in (A) through (J) above,
Administrative Agent shall transfer funds in the Sweep Account sufficient to
make such payments so long as no Default is then continuing.

 

Notwithstanding anything contained herein, for purposes of this Section 8.5,
Operating Expenses paid pursuant to Section 8.5(b)(iv)(A) shall not include any
payments to Borrower Affiliates, other than (x) all management fees payable to
Manager under the Management Agreement (which amount shall not exceed two and
three-quarters of one percent (2.75%) of Gross Operating Income of the
Property), construction management fees payable to Manager under the Management
Agreement, leasing commissions payable to Manager under the Management Agreement
and (y) payments set forth in an Approved Annual Budget.

 

Section 8.6.          SWEEP ACCOUNT. Prior to a Cash Release Event, all sums
deposited in the Sweep Account shall remain on deposit therein as additional
security for the payment of the Loan and payment and performance of all of
Borrower’s obligations under the Loan Documents. Notwithstanding the foregoing
and without limiting the generality of the last sentence of the first paragraph
of Section 8.5(b) above, (i) so long as no Default shall exist, (a)
Administrative Agent shall not unreasonably withhold its consent to Borrower’s
written request for a disbursement of funds from the Sweep Account to (x) fund
any Escrow Fund Deficiency Amount, (y) pay expenses that exceed the amount
budgeted therefor in the Approved Annual Budget, and (z) pay unanticipated
expenditures necessary to preserve or protect the Property and (b) within five
(5) Business Days’ of Borrower’s written request, Administrative Agent shall
disburse funds, to the extent sufficient, to pay all or any portion of any
Optional Minimum Debt Yield Prepayment and (ii) upon the occurrence of a Cash
Release Event, Administrative Agent shall (or shall instruct Property Account
Bank to) disburse all sums accumulated in the Sweep Account, and in any other
reserves established under Sections 8.5 and 9.15 hereof, to the Designated
Account.

 

77

 

 

Section 8.7.          SOLE DOMINION AND CONTROL. Borrower acknowledges and
agrees that each of the Property Account, the Cash Management Account (and the
subaccounts thereof, including, without limitation, the Sweep Account and the
Escrow Fund Account), the Termination Payment Account, and the Security Deposit
Account are subject to the sole dominion, control and discretion of
Administrative Agent for the benefit of Lenders, its authorized agents or
designees, including Property Account Bank and Cash Management Bank, as
applicable, subject to the terms hereof; and Borrower shall have no right of
withdrawal with respect to the Property Account, the Cash Management Account
(and the subaccounts thereof, including, without limitation, the Sweep Account
and the Escrow Fund Account), the Termination Payment Account, and the Security
Deposit Account except with the prior written consent of Administrative Agent or
as otherwise provided herein.

 

Section 8.8.          SECURITY INTEREST. Borrower hereby grants to
Administrative Agent for the benefit of the Lenders a first priority security
interest in the Property Account, the Cash Management Account (and the
subaccounts thereof, including, without limitation, the Sweep Account and the
Escrow Fund Account), the Termination Payment Account, the Security Deposit
Account, and the other Account Collateral as additional security for the Loan.
Borrower shall not change its name, identity or jurisdiction of organization
without, in each case, giving Administrative Agent thirty (30) days prior
written notice.

 

Section 8.9.          RIGHTS ON DEFAULT. Notwithstanding anything to the
contrary in this Article 8, but subject to Section 8.13(b), upon the occurrence
of a Default, Administrative Agent shall promptly notify Property Account Bank
and Cash Management Bank in writing of such Default and, without notice from
Property Account Bank or Administrative Agent, while such Default shall continue
(a) the Borrower shall have no further right in respect of (including, without
limitation, the right to receive a transfer from) the Property Account, the Cash
Management Account (or the subaccounts thereof, including, without limitation,
the Sweep Account and the Escrow Fund Account), the Termination Payment Account,
or the Security Deposit Account and (b) Administrative Agent shall have all
rights and remedies with respect to the Property Account, the Cash Management
Account (and the subaccounts thereof, including, without limitation, the Sweep
Account and the Escrow Fund Account), the Termination Payment Account, the
Security Deposit Account, and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instrument, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instrument, Administrative Agent may apply the
amounts of such Property Account, the Cash Management Account (and/or the
subaccounts thereof, including, without limitation, the Sweep Account and the
Escrow Fund Account), the Termination Payment Account, and/or the Security
Deposit Account as Administrative Agent determines in its sole discretion, which
application shall be made in the order set forth in Section 11.2(g) except as
otherwise agreed by the Requisite Lenders (or all of the Lenders, as
applicable). If a Default is no longer continuing, Administrative Agent shall
rescind such notice provided above under this Section 8.9 and the Borrower shall
not be subject to the obligations set forth in this Section 8.9.

 

78

 

 

Section 8.10.       FINANCING STATEMENT; FURTHER ASSURANCES. Borrower hereby
authorizes Administrative Agent to file, and upon Administrative Agent’s
request, shall deliver to Administrative Agent for filing, a financing statement
or statements under the UCC in connection with the Property Account, the Cash
Management Account (and the subaccounts thereof, including, without limitation,
the Sweep Account and the Escrow Fund Account), the Termination Payment Account,
the Security Deposit Account, and the Account Collateral with respect thereto in
the form required to properly perfect Lenders’ security interest therein.
Borrower agrees that at any time and from time to time, at the expense of
Borrower, Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Administrative Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Property Account Bank or Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Property Account, the
Cash Management Account (or the subaccounts thereof, including, without
limitation, the Sweep Account and the Escrow Fund Account), the Termination
Payment Account, the Security Deposit Account, or Account Collateral.

 

Section 8.11.        BORROWER’S OBLIGATION NOT AFFECTED. The insufficiency of
funds on deposit in the Property Account or the Cash Management Account shall
not absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

Section 8.12.        DEPOSIT ACCOUNTS. Borrower represents and warrants to
Administrative Agent and each Lender as of the Effective Date and continuing
thereafter that:

 

(a)          This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Property Account, the Cash Management Account (and
the subaccounts thereof, including, without limitation, the Sweep Account and
the Escrow Fund Account), the Security Deposit Account and the Termination
Payment Account in favor of Administrative Agent for the benefit of the Lenders,
which security interests are prior to all other Liens and are enforceable as
such against creditors of and purchasers from Borrower;

 

79

 

 

(b)          Borrower and Administrative Agent agree that each of the Property
Account, the Cash Management Account (and the subaccounts thereof, including,
without limitation, the Sweep Account and the Escrow Fund Account), the Security
Deposit Account and the Termination Payment Account are and shall be maintained
(i) as a “deposit account” (as such term is defined in Section 9 102(a)(29) of
the UCC), (ii) in such a manner that Administrative Agent for the benefit of the
Lenders shall have control (within the meaning of Section 9-104(a)(2) of the
UCC) over the Property Account, the Cash Management Account (and the subaccounts
thereof, including, without limitation, the Sweep Account and the Escrow Fund
Account), the Security Deposit Account and the Termination Payment Account, and
(iii) such that neither Borrower nor Manager shall have any right of withdrawal
from the Property Account, the Cash Management Account (and the subaccounts
thereof, including, without limitation, the Sweep Account and the Escrow Fund
Account), Security Deposit Account and the Termination Payment Account, and no
Account Collateral shall be released to Borrower or Manager from the Property
Account, the Cash Management Account (and the subaccounts thereof, including,
without limitation, the Sweep Account and the Escrow Fund Account), the Security
Deposit Account and the Termination Payment Account. Unless otherwise approved
by the Administrative Agent in its sole discretion, the Designated Account, the
Property Account, the Cash Management Account (and the subaccounts thereof,
including, without limitation, the Sweep Account and the Escrow Fund Account),
the Security Deposit Account and the Termination Payment Account shall be
maintained with Property Account Bank. Without limitation of the foregoing,
Borrower shall only establish and maintain the Property Account, the Cash
Management Account (and the subaccounts thereof, including, without limitation,
the Sweep Account and the Escrow Fund Account), the Security Deposit Account and
the Termination Payment Account with a financial institution that has executed
an agreement substantially in the form of the applicable Account Agreement or in
such other form reasonably acceptable to Administrative Agent.

 

(c)          The Borrower owns and has good and marketable title to the Property
Account, the Cash Management Account (and the subaccounts thereof, including,
without limitation, the Sweep Account and the Escrow Fund Account), the Security
Deposit Account and the Termination Payment Account free and clear of any Lien
or claim of any Person;

 

(d)          Other than the security interest granted to Administrative Agent
for the benefit of the Lenders pursuant to this Agreement, the Borrower has not
pledged, assigned, or sold, granted a security interest in, or otherwise
conveyed the Property Account, the Cash Management Account (or the subaccounts
thereof, including, without limitation, the Sweep Account and the Escrow Fund
Account), the Security Deposit Account or the Termination Payment Account; and

 

(e)          None of the Property Account, the Cash Management Account (or the
subaccounts thereof, including, without limitation, the Sweep Account and the
Escrow Fund Account), the Security Deposit Account or the Termination Payment
Account is in the name of any Person other than the Borrower or Administrative
Agent for the benefit of Lenders.

 

Section 8.13.        ADDITIONAL PROVISIONS RELATING TO ACCOUNTS.

 

(a)          Upon the occurrence of a Triggering Event or a Default, Borrower
shall immediately transfer any funds on deposit in the Designated Account to the
Property Account and shall promptly provide a Debt Yield Certificate.

 

(b)          It is acknowledged by the Parties that notwithstanding anything to
the contrary herein, any amounts invested pursuant to this Article 8 at all
times shall be invested solely in Permitted Investments.

 

80

 

 

ARTICLE 9

 

ADDITIONAL COVENANTS OF BORROWER

 

Section 9.1.          EXPENSES. The Borrower shall immediately pay
Administrative Agent upon demand all actual out-of-pocket costs and expenses
incurred by Administrative Agent (including reasonable attorneys’ fees and
expenses) in connection with: (a) the preparation of this Agreement, all other
Loan Documents and Other Related Documents contemplated hereby; (b) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement, the
other Loan Documents, Other Related Documents and any other documents or
matters, (c) securing the Borrower’s compliance with any requests made pursuant
to the provisions of this Agreement; (d) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Administrative Agent
pursuant to this Agreement, the other Loan Documents and Other Related
Documents; (e) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting the Borrower, this
Agreement, the other Loan Documents, Other Related Documents, the Property or
any other security given for the Loan; and (f) the enforcement or satisfaction
by Administrative Agent or Lenders of any of Borrower’s obligations under this
Agreement, the other Loan Documents or the Other Related Documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings. For all purposes of this Agreement, Administrative
Agent’s and Lenders’ costs and expenses shall include, without limitation, all
appraisal fees incurred for (x) provided that no Default exists, no more than
two appraisals obtained during the term of the Loan (in addition to any
appraisal delivered in connection with the closing of the Loan) and (y) all
appraisals obtained after and during the continuation of a Default, cost
engineering and inspection fees, reasonable legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, UCC filing fees, UCC vendor
fees and the cost to Lenders of any title insurance premiums, title surveys,
reconveyance and notary fees (to the extent Administrative Agent is permitted to
procure such items hereunder) and/or (following the occurrence and during the
continuance of Default) all costs incurred by Administrative Agent in connection
with Section 11.2 hereof. Notwithstanding anything to the contrary herein, in no
event shall Borrower be required to pay any underwriting fees or other similar
fees to Administrative Agent or any Lender. Borrower recognizes and agrees that
formal written Appraisals of the Property and Improvements by a licensed
independent appraiser may be required by Administrative Agent’s or any Lender’s
internal procedures and/or federal regulatory reporting requirements on an
annual and/or specialized basis and Borrower hereby agrees that, subject to the
cost allocations set forth in the immediately preceding sentence, Administrative
Agent shall have the right to obtain any such appraisal. Additionally, and
notwithstanding anything contained herein to the contrary, any Lender may
require Administrative Agent to obtain an Appraisal at any time at such Lender’s
expense if the expense of such Appraisal would not otherwise be the
responsibility of Borrower. If any of the services described above are provided
by an employee of Administrative Agent if Helaba is acting as Administrative
Agent, Administrative Agent’s costs and expenses for such services shall be
calculated in accordance with Administrative Agent’s standard charge for such
services, which charges shall be commercially reasonable and without duplication
to any third-party costs in connection with the same service.

 

Section 9.2.          ERISA COMPLIANCE. No Loan Party (nor any member of the
ERISA Group to the extent it could reasonably be expected to result in liability
to a Loan Party) will establish any Plan or contribute to (or have an obligation
to contribute to) any Multiemployer Plan. The Borrower shall at all times comply
in all material respects with the provisions of ERISA with respect to any
retirement or other employee benefit plan to which it is a party as employer
except as would not reasonably be expected to have a Material Adverse Effect,
and as soon as possible after Borrower knows, or has reason to know, that any
Reportable Event (as defined in ERISA and to the extent the notice period is not
waived) with respect to any such plan of the Borrower has occurred, it shall
furnish to Administrative Agent a written statement setting forth details as to
such Reportable Event and the action, if any, which Borrower proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.

 

81

 

 

Section 9.3.          LEASING.

 

(a)          Borrower covenants and agrees at Borrower’s sole cost and expense
to: (w) perform the material obligations of lessor contained in the Leases and
use commercially reasonable efforts to enforce by all available remedies, at the
discretion of Borrower, performance by the lessees of the material obligations
of the lessees contained in the Leases; (x) promptly deliver to Administrative
Agent copies of all notices of material defaults delivered and/or received by
Borrower or Manager to any tenants under any Minor Lease or Major Lease; (y)
exercise Borrower’s diligent efforts to keep all portions of the Property that
are capable of being leased, leased at all times at rentals commensurate with
current market rates for similarly situated property; and (z) to the extent
required pursuant to Section 9.3(d) below, upon the exercise of any termination
or contraction right by tenant under a Lease, deposit with Administrative Agent
the portion of any fees associated with such termination or contraction right
that, so long as no Triggering Event has occurred and is continuing, exceeds
$500,000 to be disbursed by Agent to pay Leasing Costs pursuant to Section
9.3(d) below. Notwithstanding the foregoing, (x) while any Triggering Event
exists, or (y) if the exercise of any termination or contraction right by tenant
under a Minor Lease would result in the occurrence of a Triggering Event, then
upon the exercise of any termination or contraction right by tenant under a
Minor Lease, Borrower shall deposit with Administrative Agent all fees
associated with such termination or contraction right, to be disbursed by Agent
to pay Leasing Costs pursuant to Section 9.3(d) below. Except for Permitted
Liens, Borrower shall not, without the Administrative Agent’s prior written
consent or as otherwise permitted by any provision of the Loan Documents: (i)
execute any other assignment relating to any of the Leases; (ii) except with
respect to any Prepaid TI Rent paid by a tenant pursuant to the terms of the
applicable Lease, collect rentals (other than security deposits) more than one
(1) month in advance of the time when it becomes due; (iii) consent to any
assignment (and for the avoidance of doubt the term assignment shall not include
subleases) by any lessee under any office lease requiring Lease Approval other
than in accordance with the provisions of the Lease in question; or (iv)
subordinate or agree to subordinate any of the Leases to any other mortgage or
lien other than Permitted Liens. Any action or attempted action in violation of
this Section 9.3(a), Section 9.3(b), Section 9.3(c) or Section 9.4 of this
Agreement shall be null and void. In no event shall Borrower enter into any
Modification that results in a Lease being on terms that are less favorable to
Borrower than commercially reasonable market terms without the prior written
reasonable approval of Administrative Agent.

 

(b)          Borrower shall not, without the requisite Lease Approval for any
Major Lease or any Minor Lease, as applicable: (i) permit or allow any material
change, amendment, modification, renewal or extension (each a “Modification” and
for the avoidance of doubt, the term “Modification” shall not include any
complete or partial surrender of termination (which are discussed in (c) below))
of any Lease; (ii) waive any of Borrower’s rights or remedies under any Lease,
other than such rights which are de minimis in nature; or (iii) otherwise
consent to any material change in the obligations, duties or liabilities of a
tenant under a Lease.

 

82

 

 

(c)          For the avoidance of doubt, no Lease Approval shall be required
with respect to Modifications of, or waivers of rights or remedies or consents
to material changes for any Lease that is neither a Major Lease nor a Minor
Lease.

 

(d)          Borrower shall be permitted to retain any sums received in
consideration of any termination, in full or in part, or any reduction in term,
or the release or discharge of any lessee of any Lease, from any such
termination (hereafter, a “Termination Payment”), up to a maximum amount equal
to $500,000, and any portion of such Termination Payment that exceeds $500,000
shall be deposited by Borrower into the Termination Payment Account. Funds in
the Termination Payment Account shall be disbursed in accordance with this
Section 9.3(d); provided, however, Borrower shall be permitted to retain, and
shall not be required to deposit in the Termination Payment Account or
Borrower’s Designated Account, the termination fee paid to Borrower by Latham &
Watkins LLP in connection with its termination effective as of December 31,
2018. Any funds not required to be deposited into the Termination Payment
Account pursuant to the preceding sentence shall, except during the existence of
a Triggering Event or a Default, be deposited in the Borrower’s Designated
Account. Borrower hereby grants to Administrative Agent as agent for the Lenders
a first perfected security interest in the Termination Payment Account. All
interest on the Termination Payment Account shall be for the benefit of Borrower
and shall be added to and remain in the Termination Payment Account; provided,
however, that nothing herein shall require that interest be earned at the
highest prevailing rates. Provided no Default exists and is continuing,
Administrative Agent shall cause to be made, disbursements from the Termination
Payment Account to Borrower for payment of Leasing Costs associated with any
Leases that do not require any approval or that have been approved in accordance
with Section 9.4 of this Agreement. Notwithstanding the foregoing, provided no
Triggering Event or Default exists and is continuing, any Termination Payment
that is not applied in accordance with the preceding sentence shall be returned
to the Borrower once all of the space with respect to which the Termination
Payment was paid has been re-leased pursuant to Lease(s) entered into in
accordance with the terms of this Agreement, the tenant thereunder has taken
possession of substantially all of its space and commenced payment of its full
base minimum rent, the Administrative Agent has received an estoppel letter with
respect to each new Lease in form reasonably acceptable to Administrative Agent
and all obligations of Borrower with respect to the construction of Tenant
Improvements, and the payment of Tenant Improvement Allowances and Leasing
Commissions have been fully performed; provided, however, if at such time a
Default shall have occurred and be continuing, such amount shall not be returned
to Borrower and shall instead be applied or used by Administrative Agent
pursuant to the immediately succeeding sentence. Upon the occurrence and during
the continuance of a Default, Administrative Agent may, in addition to all other
remedies permitted under this Agreement and the other Loan Documents, at law or
in equity, charge, set-off and otherwise apply against the obligations and
liabilities of Borrower under the Loan Documents or any part thereof, all or any
part of the funds on deposit in the Termination Payment Account. For the
avoidance of doubt, this Section 9.3(d) is subject to Section 8.13(b). Borrower
shall not have any right to make withdrawals from the Termination Payment
Account.

 

83

 

 

Section 9.4.          APPROVAL OF LEASES.

 

(a)          Borrower may enter into any Lease (including any Modification
thereof), without consent from Administrative Agent or the Requisite Lenders,
provided such Lease is not a Major Lease or a Minor Lease, so long as the
following requirements are satisfied:

 

(i)          The Lease shall be prepared on the Borrower’s standard form of
lease agreement, which has been approved by Administrative Agent (with changes
as are commercially reasonable taking into consideration the size, credit and
bargaining power of the related tenant) or other form required by the tenant
(which, as modified in negotiations with the tenant, is commercially reasonable
taking into consideration the size, credit and bargaining power of the tenant);

 

(ii)         The Lease shall be to a tenant who is not an Affiliate of Borrower
or Guarantor;

 

(iii)        The Lease shall be subordinate to the Loan and the Security
Instrument (which subordination may be subject to the delivery by Administrative
Agent of a subordination, non-disturbance and attornment agreement in accordance
with the provisions of 9.4(d) below);

 

(iv)         No purchase option, master lease options, or rights of first
refusal for the sale of the Property shall be permitted without Administrative
Agent’s prior written approval, which may be withheld in its sole and absolute
discretion;

 

(v)          The Lease shall provide for rental rates and other material
economic terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Borrower, shall be an arms-length transaction with a bona fide,
independent third party tenant (other than leases to the Manager on comparable
terms and covering comparable space with those in place on the date hereof), and
shall not have a Material Adverse Effect on the value or quality of the
Property.

 

For the avoidance of doubt, for any new Lease (A) that is a Major Lease,
Requisite Lenders’ prior written approval and (B) that is a Minor Lease,
Administrative Agent’s prior written approval (in each case, which shall not be
unreasonably withheld) shall be required to be obtained, at Borrower’s sole cost
and expense.

 

(b)          For the avoidance of doubt, each Existing Lease is hereby approved
by Administrative Agent and the Lenders.

 

(c)          Borrower must also obtain Requisite Lenders’ prior written consent
to any assignment of Leases or subletting of leased space containing 70,000
square feet or more, and provided further that any consent of Requisite Lenders
must be granted or withheld in Requisite Lenders’ reasonable discretion to the
extent the terms of the applicable Lease require Borrower to be reasonable in
granting or withholding its consent to any assignment or sublease by the
applicable tenant; provided, however, that indirect assignments of Leases or
subletting of leased space containing 70,000 square feet or more, or other
tenant transfers permitted pursuant to the terms of a Lease 70,000 square feet
or more which does not require Borrower’s consent as landlord to such transfer,
shall only be subject to Requisite Lenders’ consent to the extent that Borrower
is entitled to consent to the same pursuant to the terms of the applicable
Lease.

 

84

 

 

(d)          At Borrower’s request and at Borrower’s sole cost and expense,
Administrative Agent shall promptly (and in no event later than ten (10)
Business Days upon receipt of request from Borrower) without any right of
Administrative Agent to consent to such lease or impose additional burdens or
requirements on the Borrower (except as may be expressly required hereunder)
execute a subordination, non-disturbance and attornment agreement substantially
in the form attached hereto as Exhibit H with such changes as may be requested
by tenants and are reasonably acceptable to Administrative Agent for each Lease
for 5,000 square feet or greater, provided that the terms and conditions of such
Lease have been approved by Administrative Agent to the extent approval of such
Lease is required pursuant to Section 9.4(a) hereof.

 

(e)          Borrower shall promptly reimburse Administrative Agent for all
reasonable costs and expenses incurred by Administrative Agent (including,
without limitation, reasonable out-of-pocket attorney’s fees and costs) in
connection with Administrative Agent’s review and approval of any new Lease or
any Modification of an existing Lease or any other related Lease documentation
required to be reviewed and/or approved by Administrative Agent or Requisite
Lenders under this Section 9.4 (including, without limitation, any reasonable
out-of-pocket costs and expenses of Administrative Agent and its counsel (but
not any other Lender’s counsel)) incurred in connection with the preparation and
negotiation of any subordination, non-disturbance and attornment agreement).

 

(f)          Borrower shall have the right to request approval to the material
economic and material non-economic terms of a proposed Lease or Modification
which would be subject to Administrative Agent’s or Requisite Lenders’ approval
hereunder, and upon approval of such terms, Administrative Agent or Requisite
Lenders, as applicable, shall not unreasonably withhold consent to the final
Lease documentation provided such Lease or Modification is consistent with such
agreed upon terms and in any event Administrative Agent or Requisite Lenders, as
applicable, shall not have the right to withhold consent to such Lease or
Modification based upon objection to any of the previously approved terms.

 

(g)          Any failure of Administrative Agent or any Lender, as applicable,
to respond to Borrower’s written request for consent or approval made to
Administrative Agent pursuant to Section 9.3 or this Section 9.4 within ten (10)
Business Days (or fifteen (15) Business Days if Requisite Lenders’ consent is
required) of the date of any such request shall be deemed to constitute
Administrative Agent’s or such Lender’s consent or approval, as applicable,
provided that Borrower’s request (i) is made in accordance with the notice
provisions of this Agreement; (ii) is accompanied by a copy of the Lease,
memorandum, modification, amendment or other document or instrument for which
consent or approval is being requested and all other documents and information
reasonably requested by, and reasonably necessary for, Administrative Agent
and/or Lenders to evaluate such decision and (iii) states prominently in bold
capital letters that Administrative Agent’s or Lender’s failure to respond
within such time period may result in deemed consent or approval.

 

85

 

 

Section 9.5.          OFAC. At all times throughout the term of the Loan, the
Borrowing Group and their respective Affiliates shall be in full compliance with
all applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 

Section 9.6.          FURTHER ASSURANCES. Upon Administrative Agent’s request
and at Borrower’s sole cost and expense, the Borrower shall execute, acknowledge
and deliver any other instruments and perform any other acts necessary,
desirable or proper, as reasonably determined by Administrative Agent, to carry
out the purposes of this Agreement and the other Loan Documents or to perfect
and preserve any Liens created by the Loan Documents. The Borrower shall
cooperate with the Administrative Agent and any Lender with respect to any
proceedings arising out of or relating to the Property, Borrower, Guarantor, the
Loan or the Loan Documents before any court, board or other Governmental
Authority which may in any way adversely affect the rights of the Administrative
Agent or any Lender hereunder or any rights obtained by Administrative Agent or
such Lender under any of the Loan Documents and, in connection therewith, permit
the Administrative Agent and any Lender, at its election, to participate in any
such proceedings. The Borrower shall cooperate with the Administrative Agent and
any Lender in obtaining for the Administrative Agent or any Lender the benefits
of any insurance proceeds lawfully or equitably payable to the Administrative
Agent or any Lender in connection with the Property.

 

Section 9.7.          ASSIGNMENT. Without the prior written unanimous consent of
each Lender (which consent may be withheld in their sole and absolute
discretion), and except for Permitted Transfers or Permitted Liens, the Borrower
shall not, whether the same occurs directly, indirectly, by operation of Law
(other than as a result of a condemnation) or otherwise (any of the following
being a “Transfer”): (a) sell, assign, convey, transfer, pledge, mortgage or
hypothecate (or permit or suffer the occurrence of any sale, assignment,
conveyance, transfer, pledge, mortgaging or hypothecation of): (i) all or any
portion of the Property or the Borrower’s interest in all or any portion of the
Collateral (including, without limitation, the Transfer or lease of any zoning,
development or air rights with respect to the Property); (ii) any direct or
indirect interest in Borrower or (iii) Borrower’s interest under any of the Loan
Documents; or (b) cause, or permit to occur, a Change of Control. Any Transfer
not otherwise permitted by this Section 9.7 shall be void. In this regard, the
Borrower acknowledges that Lenders would not make this Loan except in reliance
on Borrower’s and Guarantor’s expertise, reputation, prior experience in
developing, operating and constructing commercial real property and Lenders’
knowledge of Borrower and Guarantor. Borrower shall pay any and all
out-of-pocket costs incurred by Administrative Agent in connection with any
Permitted Transfer (including, without limitation, reasonable attorneys’ fees
and expenses). The parties acknowledge that entering into Leases in accordance
with Section 9.4 shall not constitute a Transfer. Notwithstanding anything in
this Agreement to the contrary, a lease of all or substantially all of
Borrower’s property to a tenant who will not occupy the leased premises for the
conduct of its and its affiliates’ business shall constitute a Transfer
requiring the prior written consent of each Lender.

 

86

 

 

Section 9.8.          MANAGEMENT AGREEMENT. At all times hereunder, Borrower
shall require the Manager of the Property to perform in all material respects in
accordance with the terms of the Management Agreement and shall not materially
amend, modify or alter the Management Agreement or the responsibilities of such
Manager or the liabilities of the Borrower under the Management Agreement
without Administrative Agent’s (and, solely with respect to material increases
in fees payable under the Management Agreement, Requisite Lenders’) prior
written consent, not to be unreasonably withheld, conditioned or delayed,
provided, however, Manager shall be entitled to assign its rights and
obligations under the Management Agreement to an Affiliate of Borrower at any
time and from time to time. The Borrower shall execute, upon Administrative
Agent’s request, an assignment of Borrower’s rights under the Management
Agreement to Administrative Agent as additional security for Borrower’s
obligations under this Agreement and the other Loan Documents and shall cause
the Manager to consent to any such assignment (which consent shall include,
among other things, a subordination of any of its fees or compensation provided
in the Management Agreement as set forth in the Assignment of Agreements). In no
event shall Manager be entitled to receive a management fee in excess of 3% of
Revenues (as currently defined in the Management Agreement) of the Property
(including the proceeds of any business interruption insurance).

 

Section 9.9.          COMPLIANCE WITH APPLICABLE LAW. Borrower shall comply in
all material respects with Applicable Law applicable to it or its properties,
including without limitation, the ADA.

 

Section 9.10.         SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower
represents and warrants that it at all times since its formation has been, and
covenants and agrees that until the Loan has been paid in full it shall, and its
Organizational Documents shall provide that it shall, continue to be, a Special
Purpose Entity. A Special Purpose Entity means a corporation, limited liability
company or a limited partnership, which at all times since its formation has
and, on and after the date hereof, shall:

 

(a)          not own (and has not owned) any asset or property other than (i)
the Property, and (ii) such property as may be necessary for or incidental to
its business purposes set forth in Section 9.10(b) below and (iii) cash,
accounts receivable associated with its business purposes set forth in Section
9.10(b) below and other ordinary course investments of funds;

 

(b)          not engage (and has not engaged) in any business, directly or
indirectly, other than the ownership, development, operation, leasing, financing
and management of the Property and conduct and operate its business as presently
conducted and operated;

 

(c)          not amend, alter, change or repeal the “Special Purpose Provisions”
as set forth in, and as defined in, Borrower’s limited liability company
agreement without the consent of Administrative Agent, nor amend, modify or
otherwise change the Organizational Documents of Borrower without the prior
consent of Administrative Agent in any manner that (i) violates the single
purpose covenants set forth in this Section 9.10, or (ii) amends, modifies or
otherwise changes any provision thereof that by its terms cannot be modified at
any time when the Loan is outstanding or by its terms cannot be modified without
Requisite Lenders’ consent;

 

(d)          maintain relationships comparable to an arm’s-length transaction
with its Affiliates and enter into transactions with its Affiliates only on a
commercially reasonable basis and on terms similar to those of an arm’s-length
transaction (acknowledging that the Borrower may enter into agreements with
Affiliates relating to Sponsor maintaining Control of the Borrower, so long as
such agreements are not binding upon any successor owner of the Property and
will not result in any Property-level liability for which any such successor
owner could be liable);

 

87

 

 

(e)          except with respect to any previous financing of the Property which
is no longer outstanding, not incur, create or assume any indebtedness
(including, for the avoidance of doubt, any affiliate indebtedness), secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) the indebtedness created by the Loan Documents
or any Interest Rate Protection Agreement, (ii) unsecured trade payables and
operational debt not evidenced by a note; (iii) Borrower’s obligations under any
permitted Leases, (iv) Borrower’s obligations with respect to Tenant
Improvements, Tenant Improvement Allowances or Leasing Commissions with respect
to permitted Leases and (v) customary equipment leases and financing; provided
that any indebtedness incurred pursuant to subclauses (ii) and (v) shall (1) be
incurred in the ordinary course of the business of operating the Property, and
(2) (x) except in connection with the alterations and projects permitted under
Section 4.9(a)(1)(ii) and Section 4.9(a)(5) without Administrative Agent’s prior
consent or as set forth in subclause (y) below, not exceed, in the aggregate,
three percent (3%) of the outstanding principal balance of the Loan;

 

(f)           not make any loans or advances to any Person (other than advances
to any tenant for purposes relating to its Lease or any contractors or
subcontractors) nor acquire debt obligations or securities of any Person;

 

(g)          remain solvent and, except with respect to any reimbursement or
cost sharing agreements between Borrower and North Tower, LLC, including,
without limitation, the REA, pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets (to the
extent of available cash flow);

 

(h)          except with respect to any reimbursement or cost sharing agreements
between Borrower and North Tower, LLC, including, without limitation, the REA,
pay its own liabilities and expenses only out of its own funds and not the funds
of any other Person (to the extent of available cash flow), provided that this
subsection (h) shall not be deemed to require any Person to make additional
capital contributions to Borrower;

 

(i)          comply with and observe in all material respects the laws of the
state of its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

 

(j)           maintain all of its books, records and bank accounts separate from
those of any other Person;

 

(k)          prepare separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, and not have its
assets listed on the financial statement of any other Person; provided, however,
Borrower’s assets may be included in a consolidated financial statement with its
Affiliates provided that appropriate notations shall be made on such
consolidated financial statement to indicate the separateness of Borrower and
its Affiliates and to indicate that none of any such Affiliate’s assets and
credit are available to satisfy the debts and other obligations of Borrower;

 

88

 

 

(l)           file its own tax returns, if any, as may be required under
Applicable Law, to the extent not treated as a “disregarded entity”, and pay any
Taxes so required to be paid under Applicable Law unless such Taxes are
contested in accordance with Section 4.4 of this Agreement;

 

(m)         maintain its books, records, resolutions and agreements as official
records;

 

(n)          be, and at all times hold itself out to the public and all other
Persons as a legal entity separate and distinct from any other entity (including
any Affiliate or any constituent party of Borrower);

 

(o)          conduct its business in its own name and correct any known
misunderstanding regarding its separate identity;

 

(p)          not identify itself or any of its Affiliates as a division or part
of the other;

 

(q)          intentionally deleted;

 

(r)          maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that this subsection (r) shall not be
deemed to require any Person to make additional capital contributions to
Borrower;

 

(s)          not commingle its funds and other assets with assets of any
Affiliate or constituent party or any other Person and hold all of its assets in
its own name;

 

(t)           maintain its assets in such a manner that it will not be
materially costly or difficult to segregate, ascertain or identify its
individual asset or assets, as the case may be, from those of any other Person;

 

(u)          except in connection with any previous financing of the Property
which is no longer outstanding or the pledge of assets to Administrative Agent
for the benefit of Lenders in connection with the Loan, (i) not pledge its
assets for the benefit of any other Person, (ii) not guarantee or become
obligated for the debts of any other Person, and (iii) not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person;

 

(v)          not permit any constituent party independent access to its bank
accounts (except to the extent any constituent party previously had such access
in connection with previous financing of the Property which is no longer
outstanding, and such access has been terminated as of the date hereof);

 

(w)          maintain a sufficient number of employees, if any, in light of its
contemplated business operations;

 

(x)          not form, acquire or hold an interest in any subsidiary;

 

(y)          allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including paying for office space and services that
are performed by any employee of any Affiliate on behalf of Borrower;

 

89

 

 

(z)          to the fullest extent permitted by law, not seek or effect or cause
any constituent party to seek or effect the liquidation, dissolution, winding
up, consolidation or merger, in whole or in part, or the sale of substantially
all of the assets of Borrower;

 

(aa)       not fund the operations of any of its Affiliates or pay their
expenses, except for (i) expenses incurred by the Manager under the Management
Agreement and (ii) any reimbursement or cost sharing agreements between Borrower
and North Tower, LLC, including, without limitation, the REA;

 

(bb)      keep careful records of all transactions by and between Borrower and
its Affiliates and all such transactions shall be completely and accurately
documented and payables shall be accurately and timely recorded; and

 

(cc)      obtain, from and after the Effective Date, the prior unanimous written
consent of all other managing members/directors to (i) file or consent to the
filing of any bankruptcy, insolvency or reorganization case or proceeding
involving Borrower; institute any proceedings under any applicable insolvency
law or otherwise seek any relief for Borrower under any laws relating to the
relief from debts or protection of debtors generally; (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Borrower or a substantial portion of its
properties; (iii) make any assignment for the benefit of Borrower’s creditors,
as the case may be; or (iv) take any action in furtherance of the foregoing.

 

Section 9.11.        SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT.

 

(a)          Borrower shall deposit (x) into the Security Deposit Account all
cash security deposits under all Leases, provided that, unless a Default is then
existing, Borrower shall only be obligated to deliver security deposits with
respect to any Lease that, in the aggregate, are equal to or greater than
$1,000,000, and (y) with Administrative Agent, upon request, in the event a
Default is then existing, all Tenant Letters of Credit under all Leases promptly
upon receipt of written request from Administrative Agent. As additional
security for Borrower’s performance under the Loan Documents, the Borrower
hereby irrevocably pledges and assigns to Administrative Agent, for the benefit
of Lenders, the Security Deposit Account and all monies at any time deposited
therein. Borrower’s assignment of leases and rents pursuant to the Security
Instrument shall expressly be understood to include, as additional security for
the Loan, any lease guaranty which Borrower receives in conjunction with a
Lease. To the extent Borrower possesses or receives Tenant Letters of Credit,
Borrower shall (i) deliver to Administrative Agent, for the benefit of Lenders,
an assignment of proceeds of letter of credit executed by Borrower assigning to
Administrative Agent Borrower’s rights to proceeds from draws under such Tenant
Letter of Credit as additional security for the Loan and (ii) during the
continuance of a Default, provide to Administrative Agent each original Tenant
Letter of Credit in connection with such Lease along with an executed transfer
of beneficiary document (provided, however, that such transfer document shall
not be presented to the issuer thereof except following a foreclosure or
deed-in-lieu of foreclosure under the Security Instrument or a failure by
Borrower to comply with the requirements of subsection (c) or (d) below),
provided that unless a Default is then existing, Borrower shall only be
obligated to comply with the provision of this sentence with respect to any
Tenant Letter of Credit which, together with any cash security deposit delivered
by the related tenant is equal to or greater than $1,000,000. Pursuant to such
assignment of proceeds, all draws under applicable Tenant Letters of Credit
shall be deposited (upon payment by the applicable issuing bank with respect to
such Tenant Letter of Credit) by Administrative Agent into the Security Deposit
Account. Any draws under Tenant Letters of Credit and the tenant security
deposits referenced above shall remain in the Security Deposit Account pending
disposition of such draws and/or security deposits in a manner consistent with
this Agreement. Borrower hereby grants to Administrative Agent, for the benefit
of Lenders, a security interest in Tenant Letters of Credit in connection with
Leases and all proceeds thereof. Borrower’s obligation to deposit and hold with
Administrative Agent any security deposit (including the proceeds of any draw on
a Tenant Letter of Credit), and any interest thereof, shall be subject to
Applicable Law with respect to Tenant security deposits. For avoidance of doubt
and notwithstanding the foregoing, Borrower shall (x) deposit into the Security
Deposit Account all security deposits and (y) upon request by Administrative
Agent, deposit all proceeds of all Tenant Letters of Credit under all Leases
while any Default exists.

 

90

 

 

(b)          Provided there is no Default or Triggering Event then existing by
Borrower under this Agreement, Borrower may request a withdrawal of funds from
the Security Deposit Account for application in respect of tenant defaults under
the applicable Lease and to cover any losses, costs or other claims which
Borrower certifies in writing to Administrative Agent are recoverable from the
applicable tenant’s Tenant Letter of Credit or security deposit, and
Administrative Agent shall disburse to Borrower from the Security Deposit
Account such requested amount. Notwithstanding the foregoing, from time to time
Administrative Agent may require an accounting from the Borrower of funds in the
Security Deposit Account, and in the event that Borrower’s accounting discloses
a balance in the Security Deposit Account less than the aggregate amount of
security deposits collected and draws under Tenant Letters of Credit to be held
in the Security Deposit Account in accordance with paragraph (a) above (less any
amounts legitimately applied in accordance with this Section 9.11), the Borrower
shall promptly, but in any event within five (5) days and prior to any further
disbursements from the Security Deposit Account by Administrative Agent, fund
additional monies into the Security Deposit Account such that no discrepancy
remains.

 

(c)          The Borrower shall (i) promptly notify Administrative Agent of any
event or condition which permits a draw under a Tenant Letter of Credit held by
Administrative Agent hereunder, (ii) provide to Administrative Agent a copy of
the notice of lease default, as applicable, and (iii) in a timely manner request
a draw from the applicable issuing bank of such Tenant Letter of Credit.
Additionally, if an issuing bank of a Tenant Letter of Credit held by
Administrative Agent hereunder notifies Borrower that such issuing bank will not
renew a Tenant Letter of Credit (or if the applicable tenant has failed to
provide a replacement letter of credit not later than sixty (60) days prior to
the expiration thereof or such lesser period of time as may be provided in the
Lease), then Borrower shall (x) provide Administrative Agent prompt written
notice of such nonrenewal or failure, and (y) timely draw the full amount under
such Tenant Letter of Credit (with the proceeds thereof to be deposited directly
into the Security Deposit Account). The Borrower shall not amend or terminate
any Tenant Letter of Credit held by Administrative Agent hereunder without
Administrative Agent’s prior approval, except such amendments or terminations as
are expressly required under the terms of the Lease (or other agreement entered
into with tenant regarding the Tenant Letter of Credit), and, if pursuant to the
terms of the Lease (or other agreement entered into with tenant regarding the
Tenant Letter of Credit) the amount or other terms thereof are to change,
Administrative Agent will, upon Borrower’s request, promptly deliver the Tenant
Letter of Credit to Borrower to allow Borrower to timely effectuate such change
in the Tenant Letter of Credit and Borrower shall deliver the amended or
replacement Tenant Letter of Credit to Administrative Agent within two (2)
Business Days of Administrative Agent’s delivery of the original Tenant Letter
of Credit (as such time period may be extended by the period the issuer bank
holds the same to effectuate such change).

 

91

 

 

(d)          The procedures for a draw under a Tenant Letter of Credit held by
Administrative Agent hereunder shall be as follows: No later than four (4)
Business Days following written notice of an event or condition which permits a
draw under a Tenant Letter of Credit held by Administrative Agent hereunder
(with all documentation and certifications as required by this Section 9.11 from
the Borrower pursuant to subsection (c) above), Administrative Agent shall
either (i) return the relevant Tenant Letter of Credit to the Borrower so that
the Borrower can draw the full amount which may be drawn thereunder when such
credit may be drawn (and, in any event not later than twenty (20) days prior to
the expiration thereof), or (ii) present such Tenant Letter of Credit to the
issuing bank directly, in which case the Borrower shall concurrently provide to
such issuing bank any required draw request or other documentation so that the
full amount which may be drawn thereunder is drawn, in either such case with the
proceeds of such draw to be deposited (upon payment by the applicable issuing
bank with respect to such Tenant Letter of Credit) by Administrative Agent into
the Security Deposit Account. Immediately following any partial draw by Borrower
under a Tenant Letter of Credit held by Administrative Agent hereunder, the
Borrower shall return (or cause to be returned) the original Tenant Letter of
Credit to Lender to be held by Administrative Agent in accordance with this
Section 9.11. The Borrower also shall take such other actions consistent with
the foregoing as may reasonably be requested by Administrative Agent with
respect to such Tenant Letters of Credit held by Administrative Agent hereunder.

 

(e)          Upon satisfaction of the Loan in full, any Tenant Letters of Credit
or tenant security deposits held by Administrative Agent shall be returned to
Borrower. In addition, following expiration or termination of any Lease, any
Tenant Letters of Credit or tenant security deposits (and any interest thereon)
held by Administrative Agent with respect to such terminated Lease shall be
returned to Borrower to the extent that Borrower is obligated to return same to
tenant. Additionally, if any other event has occurred pursuant to which a
tenant’s security deposit (including any interest thereon) or Tenant Letter of
Credit (or any portion thereof) is required to be returned to a tenant, whether
pursuant to its Lease (or other agreement with such tenant covering the same) or
by operation of law, Administrative Agent agrees to timely do so whether or not
a Default then exists.

 

(f)          Administrative Agent agrees that it will return to Borrower any
cash security deposit (including any interest thereon) and/or Tenant Letter of
Credit that was originally delivered to Administrative Agent by reason of the
occurrence of a Default, if such Default is no longer existing and
Administrative Agent would not otherwise be entitled to hold such security
deposit or Tenant Letter of Credit if such Default had not occurred.

 

(g)          Borrower hereby represents to and for the benefit of Administrative
Agent and Lenders that nothing contained in this Section 9.11 conflicts with the
terms of any Lease, and Borrower shall not enter into any new Lease that
conflicts with the terms of this Section 9.11. In addition, the indemnity
provisions contained in Section 13.1 of this Agreement shall apply to and
include any claims against Administrative Agent or Lenders by tenants or issuers
of Tenant Letters of Credit held by Administrative Agent hereunder, or by any
person or entity on their behalf.

 

92

 

 

Section 9.12.        PAYMENT OF PROPERTY TAXES, ETC. The Borrower shall pay all
Taxes, assessments, water rates, sewer rents and other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed against the Property
(“Property Taxes”) prior to the date upon which any fine, penalty, interest or
cost may be added thereto or imposed by Applicable Law for the nonpayment
thereof, except as contested in accordance with Section 4.4 of this Agreement.
The Borrower shall deliver to Administrative Agent, upon request, and
Administrative Agent shall in turn deliver to each Lender, receipted bills,
cancelled checks and other evidence reasonably satisfactory to Administrative
Agent evidencing the payment of the Property Taxes prior to the date upon which
any fine, penalty, interest or cost may be added thereto or imposed by
Applicable Law for the nonpayment thereof.

 

Section 9.13.        DEBT YIELD.

 

(a)          The Debt Yield shall be calculated by the Administrative Agent on
the basis of the Debt Yield Certificate delivered in accordance with Section
10.1(a) hereof provided that any computation of the Debt Yield and the
individual components of the Debt Yield set forth in the Debt Yield Certificate
shall be subject to Administrative Agent’s review and approval. If
Administrative Agent shall disagree with any such Debt Yield computation or any
component thereof set forth in the applicable Debt Yield Certificate, the
Administrative Agent shall make such adjustments to such calculation and the
individual components thereof to ensure compliance with the terms of this
Agreement, and any such adjustments and recalculation shall be binding on the
Borrower absent manifest error. Notwithstanding anything contained herein to the
contrary, Borrower shall have the option to avoid a Triggering Event caused by a
Debt Yield Event, or if such Triggering Event has occurred, Borrower at any time
thereafter shall have the option to satisfy the definition of Triggering Event
Termination, in either case, by (i) prepaying a portion of the Loan equal to an
amount which, had the Loan been prepaid by such amount on the date of the Debt
Yield Event, would result in the Debt Yield being equal to or greater than the
applicable Minimum Debt Yield for the immediately preceding two calendar
quarters (the “Optional Minimum Debt Yield Prepayment”) together with any
applicable Spread Maintenance Premium, (ii) depositing with Administrative Agent
cash in an amount equal to the Optional Minimum Debt Yield Prepayment which
shall be held by Administrative Agent on behalf of the Lenders as additional
security for the Loan and/or (iii) delivering to Administrative Agent a payment
guaranty, which guarantees payment of the Optional Minimum Debt Yield
Prepayment, provided, however, the maximum principal amount which may be
guaranteed thereunder shall not exceed $25,000,000 and is otherwise in form and
substance reasonably satisfactory to Administrative Agent, from a Borrower
Affiliate reasonably acceptable to Administrative Agent and having a Net Worth
(excluding such Affiliate’s interests in the Property) of no less than
$290,000,000) (such guaranty, the “Optional Minimum Debt Yield Payment
Guaranty”).

 



93

 



 

(b)          In connection with any prepayment made pursuant to Section 9.13(a)
above, Borrower shall (i) pay to Administrative Agent any amount owing under
Section 2.14 hereof incurred by the Lenders in connection with such prepayment,
provided that Administrative Agent shall use reasonable efforts to apply such
prepayment in a manner that minimizes any amounts owing under Section 2.14
hereof and (ii) pay any IRPA Termination Fees.

 

(c)          If, as of any date that the Debt Yield is calculated under Section
9.13(a), the Debt Yield Collateral Amount then held by Administrative Agent
shall exceed the Debt Yield Collateral Amount that Administrative Agent needs to
ensure continued compliance by Borrower with Section 9.13(a) (such excess, “Debt
Yield Collateral Excess”), then, provided no Default shall have occurred and be
continuing, Administrative Agent shall return an amount equal to all Debt Yield
Collateral Excess (or if guaranteed, the guaranteed amount under an Optional
Minimum Debt Yield Payment Guaranty shall automatically be reduced by a
corresponding amount) that has existed for two consecutive quarters to Borrower
within five (5) Business Days of Borrower’s request therefor.

 

Section 9.14.        INTENTIONALLY DELETED.

 

Section 9.15.        ESCROW FUND. If a Triggering Event shall have occurred and
be continuing, Borrower shall, on each Payment Date, deposit into an Eligible
Account, which account will be a subaccount of the Cash Management Account (the
“Escrow Fund Account”) (a) one-twelfth of an amount which would be sufficient to
pay the Property Taxes payable, or reasonably estimated by Administrative Agent
to be payable, during the next ensuing twelve (12) months and (b) if the
liability or casualty policies of insurance maintained by Borrower covering the
Property shall not constitute an approved blanket or umbrella Policy pursuant to
Section 5.1 hereof, one-twelfth of an amount which would be sufficient to pay
the insurance premiums due for the renewal of the coverage afforded by the
policies of the insurance required pursuant to Section 5.1 hereof upon the
expiration thereof (the amounts in (a) and (b) above shall be called the “Escrow
Fund”). During any time the foregoing sentence shall be in effect, Borrower
agrees to notify Administrative Agent promptly of any changes to the amounts,
schedules and instructions for payment of any Property Taxes and insurance
premiums of which it has obtained knowledge (to the extent such premiums are
required to be escrowed hereunder) and authorizes Administrative Agent or its
agent to obtain the bills for Property Taxes directly from the appropriate
taxing authority. The Escrow Fund and the payments of interest or principal or
both, payable pursuant to Section 2.7(a) shall be added together and shall be
paid as an aggregate sum by Borrower to Administrative Agent. Administrative
Agent shall instruct Cash Management Bank to disburse the Escrow Funds to the
Designated Account for the payment of Property Taxes and insurance premiums (to
the extent such premiums are required to be escrowed hereunder) required to be
made by Borrower pursuant to Sections 5.1 hereof as the same are due and
payable. If the amount of the Escrow Fund shall exceed the amounts due for
Property Taxes and insurance premiums pursuant to Sections 9.15 and 5.1 hereof,
Administrative Agent shall, at Borrower’s election, credit such excess against
future payments to be made to the Escrow Fund or deposit such excess funds into
the Sweep Account. In allocating such excess, Administrative Agent may deal with
the person shown on the records of Administrative Agent to be the owner of the
Property. If at any time prior to a Cash Release Event Administrative Agent
reasonably determines that the Escrow Fund together with the amounts required to
be paid by Borrower pursuant to the first sentence of this Section 9.15 is not
sufficient to pay the items set forth in (a) and (b) above, to the extent funds
in the Sweep Account are insufficient Borrower shall promptly deposit into the
Escrow Fund Account, upon demand, an amount which Administrative Agent shall
estimate as sufficient to make up the deficiency (such amount, an “Escrow Fund
Deficiency Amount”). The Escrow Fund shall not constitute a trust fund. Upon a
Cash Release Event, Administrative Agent shall disburse (or cause to be
disbursed) all sums in the Escrow Fund Account to an account designated by
Borrower in writing and any obligation to make any payment under this Section
9.15 shall terminate, subject to such obligations again arising if a subsequent
Triggering Event shall have occurred and be continuing. Borrower shall not have
any right to make withdrawals from the Escrow Fund Account. All interest on the
Escrow Fund shall be for the benefit of Borrower and shall be added to and
remain in the Escrow Fund; provided, however, that nothing herein shall require
that interest be earned at the highest prevailing rates.

 

94

 

 

Section 9.16.        INTEREST RATE PROTECTION AGREEMENTS.

 

(a)          On or before the Effective Date of this Agreement, Borrower shall
obtain, and maintain in effect, with (i) Administrative Agent or an Affiliate
thereof, (ii) SMBC, provided that SMBC delivers to Administrative Agent an
Acceptable Counterparty Guaranty, or (iii) an Acceptable Counterparty, an
Interest Rate Protection Agreement which (A) has a term that expires no earlier
than the date that is one (1) year prior to the Initial Maturity Date, (B) has a
notional amount at all times equal to 100% of the Initial Advance, (C) is on
terms reasonably acceptable to the Administrative Agent and (D) fixes (by the
Borrower paying to the counterparty a fixed rate payment) one month LIBOR
(without taking into account any reserve percentage for Eurocurrency
Liabilities) at four and one-half of one percent (4.50%) (the “Initial Rate
Cap”). Prior to expiration of the Initial Rate Cap or any Replacement Rate Cap,
Borrower shall obtain, and maintain in effect, with (i) Administrative Agent or
an Affiliate thereof, (ii) SMBC, provided that SMBC delivers to Administrative
Agent an Acceptable Counterparty Guaranty, or (iii) an Acceptable Counterparty,
an Interest Rate Protection Agreement which (A) has a term that commences
immediately following expiration of the Initial Rate Cap (or Replacement Rate
Cap, if applicable) and expires no earlier than the then applicable Maturity
Date, (B) has a notional amount at all times equal to 100% of the
then-outstanding principal balance of the Loan, (C) is on terms reasonably
acceptable to the Administrative Agent and (D) fixes (by the Borrower paying to
the counterparty a fixed rate payment) one month LIBOR (without taking into
account any reserve percentage for Eurocurrency Liabilities) at a rate that,
when added to the Spread, is equal to the Debt Yield at such time, divided by
105% (a “Replacement Rate Cap”). For purposes of determining the strike rate for
a Replacement Rate Cap, rent that is scheduled to be abated during the
succeeding twelve (12) months shall not be included as revenues for
determination of Debt Yield as used in the prior sentence.

 

(b)          Upon execution, Borrower hereby agrees to automatically
collaterally assign to Administrative Agent, for the benefit of Lenders, all of
their right, title and interest in any and all payments under each Interest Rate
Protection Agreement, and shall (i) deliver to Administrative Agent an executed
counterpart of each such Interest Rate Protection Agreement, (ii) obtain the
consent of the counterparty to such collateral assignment (as evidenced by the
counterparty’s execution of such collateral assignment of interest rate
protection agreement) and (iii) provide to Administrative Agent and the Lenders
any additional documentation reasonably requested by Administrative Agent to
confirm or perfect such security instrument.

 

95

 

 

(c)          If, at any time during the term of the Loan, (i) the Interest Rate
Protection Agreement is terminated for any reason other than its scheduled
expiration, then, within ten (10) Business Days after notice from the
Administrative Agent, Borrower shall (x) obtain a replacement Interest Rate
Protection Agreement satisfying the requirements of Section 9.16(a) above, with
a counterparty that is an Acceptable Counterparty and (y) satisfy the
requirements of Section 9.16(b) above with regard to such replacement Interest
Rate Protection Agreement, or (ii) the counterparty to the Interest Rate
Protection Agreement then in effect ceases to be an Acceptable Counterparty,
then Borrower shall either satisfy the requirements of the foregoing clause
9.16(c)(i) or the downgraded counterparty shall provide an Acceptable
Counterparty Guaranty.

 

(d)          At any time that Borrower obtains a replacement Interest Rate
Protection Agreement as set forth in clause (c) above, Borrower shall deliver to
Administrative Agent a legal opinion or opinions from counsel to the applicable
Acceptable Counterparty (which counsel may be internal counsel) in form and
substance reasonably acceptable to Administrative Agent; provided, however, that
a legal opinion shall not be required if Administrative Agent or any Lender (or
any Affiliate thereof) is the Acceptable Counterparty.

 

(e)          Borrower hereby represents that it is an “Eligible Contract
Participant”, as such term is defined under the Commodity Exchange Act, and that
it has otherwise satisfied all requirements under the Dodd Frank Wall Street
Reform and Consumer Protection Act in connection with entering into the Interest
Rate Protection Agreement. At the time Borrower enters into any Interest Rate
Protection Agreement, the counterparty thereto and Borrower shall each be an
“Eligible Contract Participant”, as such term is defined under the Commodity
Exchange Act, and shall otherwise satisfy all requirements under the Dodd Frank
Wall Street Reform and Consumer Protection Act in connection with entering into
the Interest Rate Protection Agreement.

 

(f)          Any Interest Rate Protection Agreement provided by an Acceptable
Counterparty (other than Administrative Agent or its Affiliates or any other
Lender or its Affiliates) shall in no event be secured by the Collateral or any
interest therein. Any Lender Interest Rate Protection Agreement shall be secured
by the Collateral and the obligations thereunder shall be pari passu with the
Notes, subject to the terms and provisions of Sections 8.5(b) and 11.2(g).

 

(g)          If Borrower purchases from Administrative Agent or its Affiliates
or any other Lender or its Affiliates any swap in connection with the Loan,
Borrower shall, upon receipt from Administrative Agent or its Affiliates, or
from such Lender or its Affiliates, execute promptly all documents evidencing
such transaction, including without limitation, the ISDA Master Agreement, the
Schedule to the ISDA Master Agreement and the ISDA Confirmation.

 

Section 9.17.        GUARANTOR COVENANTS. Guarantor shall maintain, as of the
last day of each fiscal quarter of Guarantor, a Net Worth (excluding Guarantor’s
interests in the Property, but including the value of any uncalled capital
commitments available to repay debt) of at least $290,000,000, with the value of
Guarantor’s real estate assets in connection with the foregoing Net Worth
calculation being adjusted to reflect fair values consistent with International
Financial Reporting Standards. The calculation of liabilities in connection with
the foregoing Net Worth calculation shall NOT include any fair value adjustments
to the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities. Therefore, the amount of liabilities
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount.
Notwithstanding anything herein to the contrary, at any time, Borrower shall
have the right to replace the initial Guarantor (or any such guarantor that has
replaced the initial Guarantor in accordance with the terms of this Section
9.17) with another guarantor, provided that (i) such replacement guarantor
satisfies all representations and covenants applicable to Guarantor set forth in
the Loan Documents (including, without limitation, the covenants set forth in
this Section 9.17), (ii) prior written consent of all Lenders is obtained, (iii)
such replacement guarantor executes and delivers to Administrative Agent
replacement guaranties and indemnities in the same form as each of those
delivered to Administrative Agent by the previous Guarantor(s), and (iv) such
replacement guarantor delivers to Administrative Agent (a) reasonably acceptable
evidence of its authority to deliver such replacement guaranties and indemnities
and (b) an opinion of counsel regarding each such replacement guaranty and
indemnity, in form and substance reasonably acceptable to Administrative Agent.

 

96

 

 

Section 9.18.       RESTRICTED PAYMENTS. Subject to the following sentence,
Borrower shall not make a Restricted Payment at any time a Triggering Event,
Potential Default (but only if Borrower shall have received written notice of
such Potential Default) or Default has occurred and is continuing.
Notwithstanding the foregoing, for each taxable year in which Borrower’s parent,
Brookfield DTLA 355 South Grand REIT LLC (the “Parent REIT”), is treated as a
“real estate investment trust” for U.S. federal income tax purposes, Borrower
may make cash distributions in the minimum amount necessary for the Parent REIT
to make cash distributions to (i) maintain its status as a “real estate
investment trust” for U.S. federal income tax purposes and (ii) avoid imposition
of income and excise taxes under the Internal Revenue Code.

 

Section 9.19.        SANCTIONS. Neither (i) any Person within the Borrowing
Group nor (ii) any Person acting at the specific direction of Borrower or its
Affiliates with respect to the matters prohibited by this Section 9.19 shall:
(a) use any of the Loan proceeds for the purpose of: (i) providing financing to
or otherwise making funds directly or indirectly available to any Sanctioned
Person; or (ii) providing financing to or otherwise funding any transaction
which would be prohibited by Sanctions or would otherwise cause Administrative
Agent, any Lender or Borrower, or any entity affiliated with Administrative
Agent, any Lender or Borrower, to be in breach of any Sanction; or (b) fund any
repayment of the Loan with proceeds derived from any transaction that would be
prohibited by Sanctions or would otherwise cause Lender or Borrower, or any
entity affiliated with Administrative Agent, any Lender or Borrower, to be in
breach of any Sanction. Borrower shall notify Administrative Agent in writing
not more than one (1) Business Day after becoming aware of any breach of this
Section.

 

Section 9.20.        INTENTIONALLY DELETED.

 

Section 9.21.        TCO. Borrower shall (a) maintain and keep in full force and
effect (i) the permanent certificate of occupancy for the Improvements, or (ii)
the temporary certificate of occupancy for the Improvements until receipt of the
permanent certificate of occupancy, and (b) replace or renew any temporary
certificate of occupancy for the Improvements that expires or otherwise
terminates.

 

97

 

 

ARTICLE 10

 

REPORTING COVENANTS

 

Section 10.1.        FINANCIAL INFORMATION.

 

(a)          Borrower Reporting. Until such time as the Loan shall have been
paid in full, the Borrower shall deliver to Administrative Agent, as soon as
available, but in no event later than one hundred twenty (120) days after each
fiscal year end which shall at all times be a calendar year, a current unaudited
annual financial statement (including, without limitation, an income and expense
statement, a cash flow statement and a balance sheet, together with supporting
property schedules) of the Borrower, in form, content, substance and reasonable
detail acceptable to Administrative Agent. Each such annual financial statement
shall be accompanied by a certificate of Borrower stating that each such annual
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Borrower and the
Property being reported upon and has been prepared in accordance with GAAP or
International Financial Reporting Standards. In addition to the foregoing,
Borrower shall deliver to Administrative Agent as soon as available but no later
than sixty (60) days after the closing date of each fiscal quarter, a quarterly
unaudited financial statement (including, without limitation, an income and
expense statement, a cash flow statement and a balance sheet), accompanied by a
certificate of Borrower stating that each such quarterly financial statement is
true, correct, accurate, and complete and presents fairly the financial
condition and results of the operations of Borrower and the Property being
reported upon and has been prepared in accordance with GAAP or International
Financial Reporting Standards. Within sixty (60) days after the closing date of
each fiscal quarter, the Borrower shall deliver an operating statement for the
Property, a rent roll for the previous fiscal quarter, copies of Leases executed
during the previous fiscal quarter, a billed and unpaid receivables report for
Borrower, a Debt Yield Certificate for the purposes of determining whether any
prepayment, delivery of collateral or other action may be required pursuant to
Sections 9.13(a) – (c) hereof. Except as otherwise agreed to by Administrative
Agent, all such financial information shall be prepared in accordance with GAAP
or International Financial Reporting Standards consistently applied. In
addition, the Borrower shall provide to Administrative Agent, not later than
thirty (30) days after the fiscal year end, and for informational purposes only,
operating and capital budgets for the Property and Improvements for the next
calendar year, which budgets shall show projected Gross Operating Income,
Operating Expenses and capital expenditures, each on a monthly basis.

 

98

 

 

(b)          Guarantor Reporting. Until such time as the Loan shall have been
paid in full, Guarantor shall deliver to Administrative Agent, as soon as
available, but in no event later than one-hundred eighty (180) days after each
fiscal year end, which shall end as of the last day of a calendar quarter, a
current annual financial statement (including, without limitation, an income and
expense statement, a cash flow statement and a balance sheet, together with
supporting property schedules) of Guarantor audited by a Big Four accounting
firm (or such other firm as may be reasonably acceptable to Administrative
Agent), in form, substance and detail as is reasonably acceptable to
Administrative Agent; provided, however, if such audited financial statements
are not available at such time, Guarantor shall be afforded additional time to
deliver such financial statement to Administrative Agent (not to exceed two
hundred seventy (270) days) so long as Guarantor delivers an unaudited draft of
such financial statement to Administrative Agent prior to the expiration of such
one hundred eighty (180) day period. Each annual financial statement shall be
accompanied by a certificate of Guarantor stating that each such annual
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Guarantor and has been
prepared in accordance with either GAAP or International Financial Reporting
Standards as of the date of the applicable financial report. In addition to the
foregoing, Guarantor shall deliver to Administrative Agent as soon as available
but no later than ninety (90) days after the closing date of each fiscal quarter
(excluding the fourth quarter), an unaudited quarterly financial statement
(including, without limitation, an income and expense statement, a cash flow
statement and a balance sheet), in form, substance and detail reasonably
acceptable to Administrative Agent, accompanied by a certificate of Guarantor
stating that each such quarterly financial statement is true, correct, accurate,
and complete and presents fairly the financial condition and results of the
operations of Guarantor and has been prepared in accordance with either GAAP or
International Financial Reporting Standards as of the date of the applicable
financial report. Except as otherwise agreed to by Administrative Agent or as
set forth in the Loan Documents, all such financial information shall be
prepared in accordance with either GAAP or International Financial Reporting
Standard as of the date of the applicable financial report, consistently
applied.

 

(c)          Certificate of Borrower and Guarantor. Together with each delivery
of any financial statement pursuant to Section 10.1(a) or Section 10.1(b),
Borrower or Guarantor, as applicable, shall provide the certificate of a
financial officer or other authorized signatory that such person has reviewed
the terms of this Agreement and the other Loan Documents, and has made a review
in reasonable detail of the transactions and condition of Borrower or Guarantor,
as applicable, during the accounting period covered by financial statements as
he or she deems appropriate with respect to the giving of such certificate, and
that such review has not disclosed the existence during or at the end of such
accounting period, and that such person does not have knowledge of the existence
of any condition or event which constitutes a Default or a material Potential
Default as of the date of such certificate, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action has been taken, is being taken and is proposed to be taken with
respect thereto. Additionally, in the case of Guarantor’s certificate, the
certificate shall certify that Guarantor is in compliance with the financial
covenants in Section 9.17 (including back up calculations).

 

(d)          Other Information. Promptly upon Administrative Agent’s request
from time to time, Borrower shall provide such other information (including but
not limited to leasing status reports) as Administrative Agent or Lenders may
reasonably require.

 

99

 

 

(e)          Budget. For the partial year period commencing on the Effective
Date, and for each fiscal year thereafter, the Borrower shall submit to the
Administrative Agent, for informational purposes only, an Annual Budget for the
Property not later than thirty (30) days after the commencement of such fiscal
year. From and after the occurrence of a Triggering Event and until a Triggering
Event Termination, such Annual Budget shall be subject to Administrative Agent’s
written approval (each such Annual Budget, after it has been approved in writing
by the Administrative Agent shall be hereinafter referred to as an “Approved
Annual Budget”). So long as no Triggering Event has occurred and is continuing,
such Annual Budget shall not be subject to Administrative Agent’s approval, and
shall be deemed to be an Approved Annual Budget for the purposes of this
Agreement until the occurrence of a Triggering Event. Upon the occurrence of a
Triggering Event, Borrower shall provide to Administrative Agent (within five
(5) Business Days after the occurrence of such Triggering Event) an Annual
Budget for the remainder of the then-current fiscal year, and such Annual Budget
shall not be deemed to be an Approved Budget until approved by Administrative
Agent in its reasonable discretion provided, however, that solely with respect
to non-discretionary expenses, including, without limitation, amounts due under
the Loan, Taxes, insurance premiums, utilities expenses, general and
administrative costs and fees, amounts due under the Management Agreement,
emergency expenses and amounts payable pursuant to contracts entered into with
third parties in accordance with the terms of this Agreement, the Annual Budget
previously provided to Administrative Agent for informational purposes shall
apply to the then current calendar year. These approval provisions will then
apply until a Triggering Event Termination. In the event that the Administrative
Agent objects to a proposed Annual Budget (or a modification to an Approved
Annual Budget) submitted by the Borrower for approval, the Administrative Agent
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and the Borrower shall promptly revise such Annual Budget and
resubmit the same to the Administrative Agent. The Administrative Agent shall
advise the Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until the
Administrative Agent approves the Annual Budget. Failure of Administrative Agent
to object to an Annual Budget within the time frames described above shall be
deemed to be approval of such Annual Budget as an Approved Annual Budget;
provided the Borrower’s request states prominently in bold capital letters that
Administrative Agent’s failure to respond with such time period may result in
deemed consent or approval. Until such time that the Administrative Agent
approves a proposed Annual Budget, the Administrative Agent will disburse funds
from the Property Account that are available to pay Operating Expenses and
leasing and capital expenditure costs in accordance with Sections 8.5(b)(iv) and
8.6 to the extent Administrative Agent has approved such expenditures, which
approval shall not be unreasonably withheld; provided that amounts necessary to
pay Property Taxes, insurance premiums, utilities expenses and other
non-discretionary expenses shall be deemed to have been approved by the
Administrative Agent.

 

(f)           Notice of Debt Yield Event; Failure to Comply with Financial
Covenants. Borrower shall provide Administrative Agent with prompt notice upon
becoming aware of any Debt Yield Event or any failure of Guarantor to be in
compliance with the financial covenants set forth in Section 9.17.

 

Section 10.2.        BOOKS AND RECORDS. The Borrower shall maintain complete
books of account and other records for the Property and Improvements and for
disbursement and use of the proceeds of the Loan, and the same shall be
available for inspection and copying by Administrative Agent or any Lender upon
reasonable prior notice. Borrower shall be obligated to reimburse the
Administrative Agent for its costs and expenses incurred in connection with the
exercise of their rights under this Section while a Default exists.

 

Section 10.3.        KNOWLEDGE OF DEFAULT; ETC. The Borrower shall promptly,
upon obtaining knowledge thereof, report in writing to Administrative Agent the
occurrence of any Default, and Administrative Agent shall promptly provide to
Lenders copies of any such notice or report.

 

100

 

 

Section 10.4.      LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. The
Borrower shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat in writing of, any
material proceeding against or affecting Borrower or the Property, including any
eminent domain or other condemnation proceedings affecting the Property, or (ii)
any material development in any proceeding already disclosed, which, in either
case, has a Material Adverse Effect, which notice shall contain such information
as may be reasonably available to Borrower to enable Administrative Agent and
its counsel to evaluate such matters.

 

Section 10.5.        ENVIRONMENTAL NOTICES. Borrower shall notify Administrative
Agent, in writing, as soon as practicable, and in any event within ten (10) days
after Borrower’s learning thereof, of any notice required pursuant to Section
7.2(c).

 

ARTICLE 11

 

DEFAULTS AND REMEDIES

 

Section 11.1.        DEFAULT. The occurrence of any one or more of the following
shall constitute an event of default (“Default”) under this Agreement, the other
Loan Documents, the Guaranty and the Hazardous Materials Indemnity Agreement:

 

(a)          Monetary. Borrower’s failure to pay when due any sums payable under
Section 2.7(a); or

 

(b)          Other Monetary. Borrower’s failure to pay when due any sums payable
under this Agreement, the Notes, the Hazardous Materials Indemnity Agreement and
any of the other Loan Documents other than those set forth in Section 11.1(a)
and such failure continues for five (5) Business Days after written notice by
Administrative Agent; or

 

(c)          Performance of Obligations. Any Borrower’s or Guarantor’s failure
to perform in any material respect any obligation (other than those specified in
clauses (a) and (b), and clauses (d) through (q) of this Section 11.1) that it
is required to perform under any of the Loan Documents or the Guaranty or the
Hazardous Materials Indemnity Agreement and the continuance of such failure for
thirty (30) days (ten (10) Business Days with respect to a failure to provide a
Debt Yield Certificate within the time period set forth in Section 10.1 hereof)
after written notice thereof from Administrative Agent; provided, however, other
than with respect to a failure to deliver any documents or information to the
Administrative Agent which Borrower or Guarantor is required to under the Loan
Documents or the Guaranty or the Hazardous Materials Indemnity Agreement
(including, but not limited to, pursuant to Section 10.1 of this Agreement), if
such failure cannot be cured by Borrower or Guarantor, as the case may be,
within such thirty (30) day period with reasonable diligence, then said thirty
(30) day period shall be extended for such additional time period as Borrower or
Guarantor shall require to cure the same, provided that such party commences to
cure within such thirty (30) day period and thereafter continues with reasonable
diligence to cure the same, but in no event shall such additional period exceed
ninety (90) days; or

 

101

 

 

(d)          Liens, Material Damage. (i) Subject to Borrower’s right to contest
as provided in the second proviso of Section 4.4, if the Property becomes
subject to any mechanic’s, materialman’s or other Lien, except a Permitted Lien,
and such Lien is not discharged (by payment or bonding) within forty five (45)
days after Borrower obtains knowledge of such Lien, or (ii) any material damage
to, or loss, theft or destruction of, any Collateral, whether or not insured, or
any strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than thirty (30) consecutive
days beyond the coverage period of any applicable business interruption
insurance, or, if such event is not covered by business interruption insurance,
for ninety (90) consecutive days, the cessation or substantial curtailment of
revenue producing activities of Borrower, but only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect; or

 

(e)          Representations and Warranties. (i) If any statement, term, or
provision in any third-party insurance certificate is materially incorrect, or
(ii) the material (without duplication of any materiality qualifier contained in
any such representation or warranty) breach of any representation or warranty of
Borrower or Guarantor in any of the Loan Documents or the Guaranty or the
Hazardous Materials Indemnity Agreement, or in any report, certificate,
financial statement, or other document prepared or certified by Borrower or
Guarantor and furnished pursuant to or in connection with this Agreement or any
other Loan Documents or the Guaranty or the Hazardous Materials Indemnity
Agreement, provided that in the event of a materially incorrect statement under
clause (i) above or an unintentional material breach of a representation or
warranty under clause (ii) above which exists due to circumstances or conditions
which are capable of being cured within thirty (30) days, Borrower or Guarantor,
as the case may be, shall have thirty (30) days from the date of Administrative
Agent’s delivery of notice of the breach in which to cure the breach; however,
if such breach has not or would not reasonably be likely to cause a Material
Adverse Effect (without duplication of any materiality qualifier contained in
any such representation or warranty) and such breach cannot be cured by Borrower
or Guarantor, as the case may be, within such thirty (30) day period with
reasonable diligence, then said thirty (30) day period shall be extended for
such additional time period as Borrower or Guarantor, as the case may be, shall
require to cure the same, provided that such party commences such cure within
such thirty (30) day period and thereafter continues with reasonable diligence
to cure the same, but in no event shall such additional period exceed sixty (60)
days; or

 

(f)           Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower for the benefit of creditors; or (iv) Borrower applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or any
of its property; or

 

(g)          Involuntary Bankruptcy. The failure of Borrower to effect a full
dismissal of any involuntary petition under the Bankruptcy Code or under any
other debtor relief law that is filed against Borrower or in any way restrains
or limits Borrower, Administrative Agent or Lenders regarding the Loan, the
Property or the Improvements, prior to the earlier of the entry of any court
order granting relief sought in such involuntary petition, and ninety (90) days
after the date of filing of such involuntary petition; or

 

102

 

 

(h)         Guarantors. The occurrence of any of the events specified in Section
11.1(f) or Section 11.1(g) as to Guarantor; or

 

(i)         Transfer. The occurrence of any Transfer other than a Permitted
Transfer without the prior written consent of each Lender; or

 

(j)          Loss of Priority. The failure at any time of the Security
Instrument to be a valid first lien upon the Property or other Collateral
described therein (subject to Permitted Liens), other than as a result of any
release or reconveyance of such Security Instrument with respect to all or any
portion of the Property and Improvements pursuant to the terms and conditions of
this Agreement; or

 

(k)          Revocation of Loan Documents. Borrower or Guarantor shall disavow,
revoke or terminate the Guaranty, the Hazardous Materials Indemnity Agreement or
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document, the Guaranty, the
Hazardous Materials Indemnity Agreement; or

 

(l)          Interest Rate Protection Agreement. If any of the following events
shall occur: (1) the occurrence of a default by Borrower, which default shall
continue beyond the applicable notice and grace period, under any Interest Rate
Protection Agreement now or hereafter entered into between Borrower,
Administrative Agent, any Lender or another financial institution in connection
with the Loan; (2) without limitation to the provisions of the preceding clause
(1), the failure of the Borrower to comply with its obligations under Section
9.16(c) within the time periods provided therein; or (3) the failure of Borrower
to deliver an Interest Rate Protection Agreement within forty-five (45) days
after the Effective Date; or

 

(m)         Judgment. One or more final, non-appealable judgment or judgments
are entered against the Borrower in an aggregate amount greater than $5,000,000
which is not paid, bonded or otherwise satisfied in full within ninety (90) days
following the date such judgment was entered; provided, however that any such
judgment shall not be a Default under this Section 11.1(m) if and for long as
(i) the amount of such judgment is covered by a valid and binding policy of
insurance between the defendant and an insurer (such insurer being rated at
least “A-:IX” by A.M. Best Company or otherwise expressly approved by the
Requisite Lenders), covering payment thereof and (ii) the insurer has been
notified of and has not disputed the claim made for payment of, the amount of
such judgment, provided, further, however, that if any such judgment shall
constitute a Lien on the Property, the provisions of Section 11.1(d) shall
apply;

 

(n)          Guaranties. The occurrence of a default under the Guaranty or the
Hazardous Materials Indemnity Agreement, beyond any applicable notice and cure
period set forth therein, if any; or

 

(o)          Guarantor Financial Covenants. Guarantor shall fail to comply with
the financial covenants set forth in Section 9.17 of this Agreement; provided,
however, such failure may be cured by Borrower exercising its rights under
Section 9.17 and replacing the existing Guarantor with another guarantor in
accordance with Section 9.17 within thirty (30) days of the occurrence of such
failure.

 

103

 

 

(p)          Breach of Sanctions Provisions. The failure of any representation
or warranty of Borrower, or Borrower’s failure to perform or observe any
covenant, contained in either of those Sections of this Agreement entitled
“Sanctions, Anti-Corruption and Anti-Money Laundering Laws” or “Sanctions,”
provided, however, that Borrower’s failure to perform or observe any
representation and warranty set forth in Section 6.31(x), (y), or (z), hereof
which failure exists due to circumstances or conditions which are capable of
being cured within thirty (30) days, then Borrower shall have thirty (30) days
from the date of Administrative Agent’s delivery of notice of the breach in
which to cure the breach.

 

(q)          Money Laundering. The (i) indictment, arraignment, custodial
detention or conviction of Borrower, Sponsor, Guarantor, BPO or any Sponsor
Subsidiary, or their respective officers, directors or employees, on any charge
of violating any Anti-Money Laundering Laws, or (ii) filing of charges by any
Governmental Authority against Borrower, Sponsor, Guarantor, BPO or any Sponsor
Subsidiary, or their respective officers, directors or employees, pursuant to
Anti-Money Laundering Laws which are reasonably expected to, in the opinion of
Administrative Agent, result in an indictment, arraignment, custodial detention
or conviction on any such charge; provided, however, that in the event of an
indictment, arraignment, custodial detention or conviction under clause (i)
above, or a filing of charges by any Governmental Authority under clause (ii),
which occurs with respect to any Person other than Borrower, Guarantor, or any
of their respective officers, directors or employees, or BPO or BPY, and which
event exists due to circumstances or conditions which are capable of being cured
as a matter of law within thirty (30) days, then Borrower or Guarantor, as the
case may be, shall have thirty (30) days from the date of Administrative Agent’s
delivery of notice of the breach in which to cure the breach.

 

Section 11.2.        ACCELERATION UPON DEFAULT; REMEDIES.

 

(a)          Automatic Acceleration. Upon the occurrence of a Default specified
in Sections 11.1(f), 11.1(g), or 11.1(i) the principal of, and all accrued
interest on, the Loan and the Notes at the time outstanding, and all of the
other Obligations of Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by Borrower.

 

(b)          Acceleration. If any other Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall, declare the
principal of, and accrued interest on, the Loan and the Notes at the time
outstanding and all of the other Obligations, including, but not limited to, the
other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by Borrower.

 

104

 

 

(c)          Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents. Upon any such
acceleration, Administrative Agent may, and at the direction of Requisite
Lenders, shall, in addition to all other remedies permitted under this Agreement
and the other Loan Documents and at law or equity, apply any sums in the
Property Account, the Cash Management Account (and the subaccounts thereof,
including, without limitation, the Sweep Account and the Escrow Fund Account),
the Termination Payment Account and the Security Deposit Account to the sums
owing under the Loan Documents in accordance with the order set forth in Section
11.2(g) and any and all obligations of Lenders to fund further disbursements
under the Loan shall terminate.

 

(d)          Appointment of Receiver. To the extent permitted by Applicable Law
while a Default is continuing, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the Collateral,
and/or the business operations of the Borrower and to exercise such power as the
court shall confer upon such receiver.

 

(e)          Marshaling. None of the Administrative Agent or any Lender shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other party or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent and/or any Lender and the Administrative Agent or any Lender enforces
their security interests or exercises their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

(f)           Remedy Procedures.

 

(i)          Nothing contained herein or in any other Loan Document shall be
construed as requiring the Administrative Agent or the Lenders to resort to the
Property or any other Collateral for satisfaction of the Obligations in
preference or priority to any other Collateral, and Administrative Agent and the
Lenders may seek satisfaction out of the Property or all of the other Collateral
or any part thereof, in its absolute discretion in respect of the Obligations.
The Administrative Agent and the Lenders shall have the right to partially
foreclose the Security Instrument in any manner and for any amounts secured by
the Security Instrument then due and payable as determined by the Administrative
Agent or Lenders in their sole discretion. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Security Instrument to
secure payment of sums secured by the Security Instrument and not previously
recovered. In addition, the Administrative Agent and the Lenders shall have the
right, from time to time during the continuance of a Default, to sever the Notes
and the other Loan Documents into one or more separate notes, Security
Instrument and other security documents (the “Severed Loan Documents”) in such
denominations as the Administrative Agent or Lenders shall determine in their
sole discretion for purposes of evidencing and enforcing its rights and remedies
hereunder. The Borrower shall execute and deliver to the Administrative Agent
and/or the Lenders from time to time, promptly after request, a severance
agreement and such other documents as the Administrative Agent or the Lenders
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders. The Borrower hereby absolutely and
irrevocably appoints the Administrative Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof.

 

105

 

 

(ii)         Without limitation to the foregoing, upon the occurrence and during
the continuance of a Default, Administrative Agent shall have the right to
institute a proceeding or proceedings for the total or partial foreclosure of
the Security Instrument whether by court action, power of sale or otherwise,
under any applicable provision of law, for all or any part of the Obligations,
and the lien and the security interest created by the Security Instrument shall
continue in full force and effect without loss of priority as a lien and
security interest securing the payment of that portion of the Obligations then
due and payable but still outstanding. Administrative Agent shall be permitted
to enforce payment and performance of the Obligations and exercise any and all
rights and remedies under the Loan Documents, or as provided by law or at
equity, by one or more proceedings, whether contemporaneous, consecutive or
both, to be determined by Administrative Agent, in its sole discretion, in the
State or county in which the Property is located. The enforcement of the
Security Instrument in any one State or county, whether by court action,
foreclosure, power of sale or otherwise, shall not prejudice or in any way limit
or preclude enforcement by court action, foreclosure, power of sale or
otherwise, any other Loan Document through one or more additional proceedings in
that State or county or in any other State or county. Any and all sums received
by Administrative Agent in connection with the enforcement of the Security
Instrument shall be applied to the Obligations in such order and priority as
Administrative Agent shall determine, in its sole discretion.

 

(g)          Order of Payments. If a Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower hereunder or thereunder, shall be applied in the following order
and priority:

 

(i)          amounts due to the Administrative Agent in respect of expenses due
under Section 9.1 until paid in full, and other applicable fees of the
Administrative Agent (or as otherwise agreed to in writing);

 

(ii)         amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances to be applied for the ratable benefit of the Lenders in
accordance with their respective shares of Protective Advances;

 

106

 

 

(iii)        amounts due to the Lenders in respect of fees, costs and expenses,
including, without limitation, any amounts due under Section 2.14 and any Spread
Maintenance Premium, to be applied for the ratable benefit of the Lenders;

 

(iv)         on a pari passu basis, (A) payments of interest on the Loan
(including interest at the Alternate Rate), to be applied for the ratable
benefit of the Lenders and (B) payments of any current and accrued scheduled
payments under, all Lender Interest Rate Protection Agreements entered into
pursuant to Section 9.16, to be applied for the ratable benefit of any Lender or
any of its Affiliates which are counterparties to such Lender Interest Rate
Protection Agreement;

 

(v)          on a pari passu basis, (A) payments of principal on the Loan to be
applied for the ratable benefit of the Lenders and (B) payments of any
Derivatives Termination Value or IRPA Termination Fees in respect of all Lender
Interest Rate Protection Agreements entered into pursuant to Section 9.16, to be
applied for the ratable benefit of any Lender or any of its Affiliates which are
counterparties to such Lender Interest Rate Protection Agreement;

 

(vi)         amounts due to the Administrative Agent and Lenders pursuant to
Section 13.1;

 

(vii)        any other amounts due to the Administrative Agent and Lenders under
the terms of the Loan Documents to be applied for the ratable benefit of the
Administrative Agent and the Lenders in accordance with the amounts outstanding;

 

(viii)      payments of any Derivatives Termination Value or IRPA Termination
Fees in respect of all Interest Rate Protection Agreements entered into pursuant
to Section 9.16 that are not with Administrative Agent, any Lender or any of
their respective Affiliates, to be applied for the ratable benefit of the
applicable counterparties; and

 

(ix)         any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 11.3.       DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a
Default occasioned by Borrower’s failure to pay money to a third party as
required by this Agreement, Administrative Agent may but shall not be obligated
to make such payments. The Borrower shall immediately repay such funds upon
written demand of Administrative Agent. In either case, the Default with respect
to which any such payment has been made by Administrative Agent or Lenders shall
not be deemed cured until such deposit or repayment (as the case may be) has
been made by Borrower to Administrative Agent.

 

Section 11.4.        COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED. All
costs of enforcement and collection (including reasonable attorneys’ fees and
expenses) and any other funds expended by Administrative Agent or any Lender in
the exercise of its rights or remedies under this Agreement and the other Loan
Documents shall be payable by the Borrower to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

 

107

 

 

Section 11.5.       RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and
Lenders’ rights and remedies provided in this Agreement and the other Loan
Documents, together with those granted by law or at equity, are cumulative and
may be exercised by Administrative Agent or Lenders at any time. Administrative
Agent’s or any Lender’s exercise of any right or remedy shall not constitute a
cure of any Default unless all sums then due and payable to Lenders under the
Loan Documents are repaid and Borrower has cured all other Defaults. No waiver
shall be implied from any failure of Administrative Agent or any Lender to take,
or any delay by Administrative Agent or any Lender in taking, action concerning
any Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Default or failure of condition. Any
waiver or approval under any of the Loan Documents must be in writing and shall
be limited to its specific terms.

 

ARTICLE 12

 

THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

Section 12.1.       APPOINTMENT AND AUTHORIZATION. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as contractual representative on such Lender’s behalf and to exercise such
powers under this Agreement and the other Loan Documents as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Administrative Agent
agrees to perform its duties under this Agreement and the other Loan Documents
in accordance with the standard of care that Administrative Agent would use in
dealing with a loan held for its own account, subject to the express conditions
contained in this Agreement. Not in limitation of the foregoing, each Lender
authorizes and directs the Administrative Agent to enter into the Loan Documents
for the benefit of the Lenders. Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders (or all of
the Lenders if explicitly required under any other provision of this Agreement)
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Administrative Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 10. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

108

 

 

Section 12.2.        Helaba AS A LENDER. Helaba (or any Affiliate thereof), as a
Lender, shall have the same rights and powers under this Agreement and any other
Loan Document, as any other Lender and may exercise the same as though it or any
Affiliate were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Helaba (or any Affiliate
thereof) in each case in its individual capacity. Helaba (or any Affiliate
thereof) and their respective affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefore
to the other Lenders. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Helaba
(or any Affiliate thereof) or their respective affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 12.3.        COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

(a)          Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.

 

(b)          The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon all or any portion of the Collateral (i) upon
termination of the Commitments and payment and satisfaction in full of all of
the Obligations; (ii) as expressly permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by each Lender. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
section.

 

109

 

 

(c)          Upon any sale or transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
Business Days’ prior written request by the Borrower, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for its benefit and the benefit of the Lenders, herein
or pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or Obligations of the Borrower or any
other Loan Party in respect of) all interests retained by the Borrower or any
other Loan Party, including (without limitation) the proceeds of such sale or
transfer, all of which shall continue to constitute part of the Collateral. In
the event of any sale or transfer of Collateral, or any foreclosure with respect
to any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.

 

(d)          The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by the Borrower, any other Loan Party or any other subsidiary or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

 

(e)          The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to the Property that is Collateral up to the sum of (i) amounts expended
to pay Property Taxes, assessments and governmental charges or levies imposed
upon such property; (ii) amounts expended to pay insurance premiums for policies
of insurance related to such property, (iii) amounts expended and necessary to
address life or safety issues at the Property and (iv) $2,500,000. Protective
Advances in excess of said sum during any calendar year that is Collateral shall
require the consent of the Requisite Lenders. The Borrower agrees to pay on
demand all Protective Advances.

 

110

 

 

Section 12.4.        POST-FORECLOSURE PLANS. If all or any portion of the
Collateral is acquired by the Administrative Agent with the consent of the
Requisite Lenders as a result of a foreclosure or the acceptance of a deed or
assignment in lieu of foreclosure, or is retained in satisfaction of all or any
part of the Obligations, the title to any such Collateral, or any portion
thereof, shall be held in a newly formed Delaware limited liability company with
the Administrative Agent or a nominee or subsidiary of the Administrative Agent
acting as managing member or manager thereof and the Lenders or their nominees
or subsidiaries as non-managing members in accordance with their respective Pro
Rata Shares, which shall be governed by organizational documents which shall be
subject to the prior written approval of the Lenders. The transfer rights of the
Lenders as set forth in this Agreement (or substantially similar transfer rights
with such modifications as are reasonably appropriate with respect to being a
member in a limited liability company) shall be included in the organizational
documents of the title entity. The organizational documents of the title entity
shall specify actions requiring the consent of the Requisite Lenders and all
Lenders consistent with the terms of this Agreement. The Administrative Agent
shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan and the
organizational documents of the title entity, as applicable, the Administrative
Agent shall manage, operate, repair, administer, complete, construct, restore or
otherwise deal with the Collateral acquired, and shall administer all
transactions relating thereto, including, without limitation, employing a
management agent, leasing agent and other agents, contractors and employees,
including agents for the sale of such Collateral, and the collecting of rents
and other sums from such Collateral and paying the expenses of such Collateral.
Actions taken by the Administrative Agent with respect to the Collateral, which
are not specifically provided for in the approved Post-Foreclosure Plan or
reasonably incidental thereto, shall require the written consent of the
Requisite Lenders by way of supplement to such Post-Foreclosure Plan or shall be
governed by the organizational documents of the title entity, as applicable.
Upon demand therefor from time to time, each Lender will contribute its share
(based on its Pro Rata Share) of all reasonable costs and expenses incurred by
the Administrative Agent pursuant to the approved Post-Foreclosure Plan or the
organizational documents of the title entity, as applicable, in connection with
the construction, operation, management, maintenance, leasing and sale of such
Collateral, provided that each Lender’s obligation to make such contributions
shall be recourse only to its interest in the Loan or Collateral, as applicable.
In addition, the Administrative Agent shall render or cause to be rendered to
each Lender, on a monthly basis, an income and expense statement for such
Collateral, and each Lender shall promptly contribute its Pro Rata Share of any
operating loss for such Collateral, and such other expenses and operating
reserves as the Administrative Agent shall deem reasonably necessary pursuant to
and in accordance with the approved Post-Foreclosure Plan or the organizational
documents of the title entity, as applicable, provided that each Lender’s
obligation to make such contributions shall be recourse only to its interest in
the Loan or Collateral, as applicable. To the extent there is net operating
income from such Collateral, the Administrative Agent shall, in accordance with
the approved Post Foreclosure Plan, determine the amount and timing of
distributions to the Lenders, which – subject to appropriate reserves – shall be
at least monthly. All such distributions shall be made to the Lenders in
accordance with their respective Pro Rata Shares and in accordance with the
organizational documents of the title entity, as applicable. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.2 as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders and otherwise in accordance
with the organizational documents of the title entity. Any purchase money
mortgage or deed of trust taken in connection with the disposition of such
Collateral in accordance with the immediately preceding sentence shall name the
Administrative Agent, as Administrative Agent for the Lenders, as the
beneficiary or mortgagee. In such case, the Administrative Agent and the Lenders
shall enter into an agreement with respect to such purchase money mortgage or
deed of trust defining the rights of the Lenders in the same Pro Rata Shares as
provided hereunder, which agreement shall be in all material respects similar to
this Article insofar as the same is appropriate or applicable. Notwithstanding
anything to the contrary contained herein, at the request of the Requisite
Lenders, title to any Collateral shall be held in a newly formed single purpose
tax transparent limited liability company or limited partnership with the
Administrative Agent or any of its affiliates as managing member, manager or
general partner, as applicable, and the Lenders or their affiliates as
non-managing members or limited partners, as applicable, in accordance with
their respective Pro-Rata Shares, and with distribution, subordination, control
and other features substantially similar to those set forth for the
Administrative Agent and the Lenders in this Agreement. In addition, the
Administrative Agent may (and shall prior to foreclosure, deed in lieu of
foreclosure or other method of taking title, to the Property or other
Collateral) (a) cause such inspections of the Property or other Collateral to be
made as it shall deem reasonable and prudent, and (b) obtain an updated
environmental evaluation or site assessment of the Property prepared by an
environmental engineering firm selected by the Administrative Agent. Each
appraisal, inspection report and environmental evaluation (including interim
drafts thereof, if any) shall promptly be provided to the Lenders after the
Administrative Agent’s receipt thereof. If the environmental evaluation does not
disclose any material contamination of the Property in question by Hazardous
Materials or the substantial risk of such contamination or it discloses such an
environmental problem and states that it may be remediated at a cost of not more
than ten percent (10%) of the market value thereof, the Administrative Agent
shall cause title to said Property to be taken by a title entity. Title shall
not be taken by a title entity or otherwise without the prior consent of the
Lenders if the environmental report discloses material contamination of the
Property by Hazardous Materials or the substantial risk of such contamination
and the Administrative Agent, based on such environmental evaluation, reasonably
believes that the remediation thereof will cost more than ten percent (10%) of
the market value of the Property. In addition, if the Administrative Agent is
not permitted to cause title to the Property to be taken by a title entity as a
result of environmental issues, the Administrative Agent (on behalf of the
Lenders) may, with the prior written consent of all of the Lenders, abandon any
interest in the Property.

 

111

 

 

Section 12.5.        APPROVALS OF LENDERS. All communications from the
Administrative Agent to any Lender requesting such Lender’s determination,
consent, approval or disapproval (a) shall be given in the form of a written
notice to such Lender, (b) shall be accompanied by a description of the matter
or issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof and (e) shall set forth in boldface letters that failure by any Lender
to specifically object to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination. Unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

112

 

 

Section 12.6.        NOTICE OF EVENTS OF DEFAULT. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of a Default or a
Potential Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Potential Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Administrative Agent) becomes aware of any Default or Potential Default,
it shall promptly send to the Administrative Agent such a “notice of default”.
Further, if the Administrative Agent receives such a “notice of default,” or
sends a “notice of default” to Borrower, then Administrative Agent shall give
prompt notice thereof to the Lenders.

 

Section 12.7.       ADMINISTRATIVE AGENT’S RELIANCE. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender, or any other
Person and shall be responsible to any Lender, or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders; (d)
shall have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

113

 



 

Section 12.8.       INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of
whether the transactions contemplated by this Agreement and the other Loan
Documents are consummated, each Lender agrees to indemnify the Administrative
Agent (to the extent not reimbursed by Borrower and without limiting the
obligation of Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of the counsel to
the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Hazardous Materials Laws. Such out of
pocket expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loan and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

114

 

 

Section 12.9.        LENDER CREDIT DECISION, ETC. Each of the Lenders expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of Borrower, the other Loan Parties, and other Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, the other Loan Parties, and other Persons, its review of
the Loan Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender except as specifically agreed to in writing.

 

115

 

 

Section 12.10.      SUCCESSOR ADMINISTRATIVE AGENT. Provided no Default is
continuing, Helaba (or one of its Affiliates) shall remain the Administrative
Agent at all times; provided, however, (a) if Helaba and its Affiliates are no
longer regularly engaged in the business of originating or acting as
Administrative Agent for commercial real estate loans, Helaba may resign as
Administrative Agent by giving at least sixty (60) days’ prior written notice to
Borrower and the Lenders, (b) the Requisite Lenders may, upon thirty (30) days’
prior written notice, remove the Administrative Agent as administrative agent if
the Administrative Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence or willful
misconduct in the course of performing its duties hereunder, or (ii) has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, and (c) Helaba may resign as Administrative
Agent if neither it nor its Affiliates owns an ownership interest in the Loan
upon thirty (30) days’ prior written notice to Borrower and the Lenders. Upon
any such removal or resignation, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Potential Default exists, be subject to the Borrower’s approval if
such replacement Administrative Agent is not an Eligible Assignee, which
approval shall not be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence in connection with the resignation of the current
Administrative Agent, and shall have accepted such appointment, within thirty
(30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any Administrative Agent’s removal or resignation
hereunder as Administrative Agent, the provisions of this Article 12 shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
affiliates by giving Borrower and each Lender prior written notice.

 

Section 12.11.      WITHHOLDING TAX. Notwithstanding anything to the contrary
herein, to the extent required by law (as determined by the Administrative Agent
in its good faith discretion), the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax.
Without limiting or expanding the obligations of the Loan Parties under Section
2.12, each Lender shall indemnify the Administrative Agent, and shall make
payable in respect thereof within 30 calendar days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered an exemption from, or reduction of,
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 12.11. The agreements in
this Section 12.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loan and all other
amounts payable under the Loan Documents.

 

116

 

 

Section 12.12.      TITLED AGENTS. Each Joint Lead Arranger, Syndication Agent
and Hedge Coordinator (each a “Titled Agent”) in each such respective capacity,
assumed no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of the Loan nor any duties
as an agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

 

Section 12.13.      LENDER ACTION. Each Lender agrees that it will not take any
action, nor institute any actions or proceedings, against Borrower or any other
obligor under the Loan Documents, in each case, with respect to exercising
claims against or rights in the Collateral, and agrees that all remedies against
the Collateral shall be exercised by the Administrative Agent, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

Section 12.14.      SETOFF. Subject to Section 2.17 and in addition to any
rights now or hereafter granted under Applicable Law and not by way of
limitation of any such rights, the Administrative Agent, each Lender and each
Participant is hereby authorized by the Borrower, at any time or from time to
time while a Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations, irrespective of whether or not any or all of the Loan and
all other Obligations have been declared to be, or have otherwise become, due
and payable as permitted by Section 11.2, and although such Obligations shall be
contingent or unmatured.

 

Section 12.15.      PAYMENTS. Administrative Agent shall promptly transfer to
each Lender after Administrative Agent’s receipt thereof, any and all sums
received by Administrative Agent for the benefit of each such Lender (each, a
“Payment”) by wire transfer in immediately available funds. Administrative Agent
shall wire (i) all monthly payments of interest on the Loan for the benefit of
each such Lender within one (1) Business Days after the Payment was received by
Administrative Agent so long as the payment was received before 1:00 P.M.
(Eastern time), and if received on or after 1:00 P.M. (Eastern time) within two
(2) Business Days after the Payment was received by the Administrative Agent,
(ii) the payment of principal with respect to the final payment of the Loan on
the same day so long as the payment was received before 1:00 P.M. (Eastern
time), and if received on or after 1:00 P.M. (Eastern time) within one (1)
Business Day after such payment was received by the Administrative Agent, and
(iii) within five (5) Business Days after Administrative Agent’s receipt
thereof, all other sums received by Administrative Agent for the benefit of each
such Lender. All payments of principal and interest in respect of the Loan, all
payments of the fees payable to Lenders described in this Agreement (but not in
any separate fee letter, except to the extent expressly set forth therein), and
all payments in respect of any other obligations of Borrower under the Loan
Documents shall be allocated among such of the Lenders as are entitled thereto,
in proportion to their respective Pro Rata Shares or otherwise as expressly
provided herein or in the other Loan Documents, as the case may be.

 

117

 

 

ARTICLE 13

 

MISCELLANEOUS PROVISIONS

 

Section 13.1.      INDEMNITY. The Borrower hereby agrees to defend, indemnify
and hold harmless the Administrative Agent and each Lender, their respective
affiliates, directors, officers, employees, agents, successors and assigns (in
their capacities as such) from and against any and all actual losses, damages,
liabilities, claims, actions, judgments, court costs and reasonable legal fees
or other reasonable out-of-pocket expenses (including, without limitation,
attorneys’ fees and expenses) which Administrative Agent or any Lender (except
in their respective capacities as a tenant under any lease of the Property or as
a purchaser of the Property; provided, however, that such exception shall not
apply to Administrative Agent or any Lender or their nominee in their capacity
as owner or occupant of the Property in connection with or following any
foreclosure (or a deed in lieu of foreclosure) or the exercise of any remedies
under the Loan Documents) may actually incur as a direct consequence of: (a) the
purpose to which Borrower applies the Loan proceeds; (b) the failure of Borrower
or Guarantor to perform any obligations as and when required by this Agreement,
any of the other Loan Documents or any Other Related Document; (c) any failure
at any time of Borrower’s representations or warranties to be true and correct;
(d) any act or omission by Borrower, constituent partner or member of Borrower,
any contractor, subcontractor or material supplier, engineer, architect or other
person or entity with respect to the Property engaged by or on behalf of
Borrower, (e) any inspection, review or testing of or with respect to the
Property, (f) any investigative, administrative, mediation, arbitration, or
judicial proceeding, whether or not Administrative Agent or the Lenders are
designated a party thereto, commenced or threatened at any time (including after
the repayment of the Loan) in any way related to the execution, delivery or
performance of any Loan Document or to the Property, (g) any proceeding
instituted by any Person claiming a Lien, or (h) any brokerage commissions or
finder’s fees claimed by any broker or other party in connection with the Loan,
the Property, or any of the transactions contemplated in the Loan Documents,
including, without limitation, those arising from the joint, concurrent, or
comparative negligence of Administrative Agent, except to the extent any of the
foregoing is caused by Administrative Agent’s or any Lender’s gross negligence
or willful misconduct. Borrower shall pay to Administrative Agent or such Lender
within ten (10) days after demand thereof any amounts owing under this
indemnity, together with interest from the date the indebtedness arises until
paid at the rate of interest applicable to the principal balance of the loan.
Borrower’s duty and obligations to defend, indemnify and hold harmless the
Administrative Agent and each Lender shall survive cancellation of the notes and
the release, reconveyance or partial reconveyance of any or all of the Security
Instrument. Notwithstanding anything to the contrary contained herein, this
indemnity shall not apply to (1) losses, damages, costs, expenses, liabilities
or claims to the extent caused by Administrative Agent’s or any Lender’s gross
negligence or willful misconduct, in which case such Lender or Administrative
Agent to whom the gross negligence or willful misconduct is attributable (but
not any other party) shall not be entitled to the indemnification provided for
hereunder or (2) consequential, punitive, indirect or special damages or lost
profits (other than to the extent such consequential, punitive, indirect or
special damages or lost profits are asserted against Administrative Agent and/or
a Lender, their respective affiliates, directors, officers, employees, agents,
successors and assigns by a third party). This Section 13.1 shall not apply with
respect to Taxes, other than Taxes that represent losses, claims, damages,
liabilities, etc. attributable to non-Tax claims. The indemnity provided under
this Section 13.1(b) and (c) shall terminate upon repayment in full of the
Obligations.

 

118

 

 

Section 13.2.        FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Administrative Agent under
the terms of this Agreement, any of the other Loan Documents or Other Related
Documents shall be subject to Administrative Agent’s approval (not to be
unreasonably withheld, conditioned or delayed) and shall not be modified,
superseded or terminated in any respect without Administrative Agent’s prior
written approval.

 

Section 13.3.        NO THIRD PARTIES BENEFITED. No person other than
Administrative Agent, Lenders and Borrower and their permitted successors and
assigns shall have any right of action under any of the Loan Documents or Other
Related Documents.

 

Section 13.4.        NOTICES. All notices, demands, or other communications
under this Agreement, the other Loan Documents or the Other Related Documents
shall be in writing, shall be delivered by hand or overnight courier service
(with a reputable overnight courier service), or mailed by certified or
registered mail, return receipt requested, and shall be delivered to the
appropriate party at the address set forth on the signature page of this
Agreement (subject to change from time to time by written notice to all other
parties to this Agreement). All communications shall be deemed served upon
delivery, or (a) if mailed, upon the first to occur of receipt or the expiration
of three (3) days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of Borrower or Administrative Agent
and Lenders at the address specified or (b) if sent by hand or overnight courier
service, upon the first to occur of receipt or one (1) Business Day after being
deposited with the courier service; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

 

Section 13.5.        ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and
authorizes Administrative Agent, as Borrower’s attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate in its reasonable judgment to protect Lenders’ interest under
any of the Loan Documents or Other Related Documents; provided, that prior to a
Default, Administrative Agent shall give Borrower at least five (5) Business
Days’ notice before exercising such power of attorney and no such action taken
shall increase Borrower’s obligations or liabilities hereunder.

 

Section 13.6.        ACTIONS. The Borrower agrees that Administrative Agent or
any Lender, in exercising the rights, duties or liabilities of Administrative
Agent, Lenders or Borrower under the Loan Documents or Other Related Documents,
may commence, appear in or defend, as is appropriate to protect its interest in
the Collateral or to prevent a Material Adverse Effect, any action or proceeding
purporting to affect the Property, the Improvements, the Loan Documents or the
Other Related Documents and Borrower shall, within ten (10) days after demand,
reimburse Administrative Agent or such Lender for all such expenses so incurred
or paid by Administrative Agent or such Lender, including, without limitation,
attorneys’ fees and expenses and court costs.

 

119

 

 

Section 13.7.        RELATIONSHIP OF PARTIES. The relationship of Borrower,
Administrative Agent and Lenders under the Loan Documents and Other Related
Documents is, and shall at all times remain, solely that of borrower and lender,
and Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrower or to any third party with respect to the
Property or Improvements, except as expressly provided in this Agreement, the
other Loan Documents and the Other Related Documents.

 

Section 13.8.        DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative
Agent shall be liable in any way to Borrower or any third party for
Administrative Agent’s or such Lender’s failure to perform or delay in
performing under the Loan Documents (and Administrative Agent or any Lender may
suspend or terminate all or any portion of Administrative Agent’s or such
Lender’s obligations under the Loan Documents) if such failure to perform or
delay in performing results directly or indirectly from, or is based upon, the
action, inaction, or purported action, of any governmental or local authority,
or because of war, rebellion, insurrection, strike, lock-out, boycott or
blockade (whether presently in effect, announced or in the sole judgment of
Administrative Agent or such Lender deemed probable), or from any Act of God or
other cause or event beyond Administrative Agent’s or such Lender’s control.

 

Section 13.9.       ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney
is engaged by Administrative Agent or any Lender to enforce or defend any
provision of this Agreement, any of the other Loan Documents or Other Related
Documents, or as a consequence of any Default under the Loan Documents or Other
Related Documents, with or without the filing of any legal action or proceeding,
and including, without limitation, any fees and expenses incurred in any
bankruptcy proceeding of Borrower, then Borrower shall immediately pay to
Administrative Agent or such Lender, upon demand, the amount of all reasonable
attorneys’ fees and expenses and all costs incurred by Administrative Agent or
such Lender in connection therewith, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance of the Loan. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Borrower be responsible for
paying or reimbursing any Lender other than Administrative Agent for any
attorney’s fees or costs or other out of pocket third party expenses except
pursuant to this Section 13.9 and in connection with Borrower’s indemnity
obligations under Section 13.1.

 

Section 13.10.      IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly
provided for in this Agreement, all amounts payable by Borrower to
Administrative Agent or any Lender shall be payable only in United States
Dollars, in immediately available funds.

 

120

 

 

Section 13.11.      AMENDMENTS AND WAIVERS.

 

(a)          Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Notwithstanding the previous sentence, the Administrative Agent, shall
be authorized on behalf of all the Lenders, without the necessity of any notice
to, or further consent from, any Lender, to (i) waive the imposition of the late
fees provided in Section 2.7(c), up to a maximum of three (3) times per calendar
year, (ii) approve the distribution of any funds reserved in any accounts, (iii)
approve alterations that require consent hereunder, (iv) approve all matters
related to the Property that require consent hereunder other than those
expressly provided herein to require the consent of Requisite Lenders or
Unanimous Lenders, such as approvals of easements, zoning matters,
subordination, non-disturbance and attornment agreements with tenants,
reciprocal easement agreements, managers and property management agreements, (v)
approve any Annual Budget or other budget to the extent any such approval is
required hereunder, and (vi) approve insurance matters that require consent
hereunder, including, without limitation, the settlement of Casualty or
condemnation proceeds. Borrower may rely on any consent, approval or waiver
executed and delivered by Administrative Agent without any duty of inquiry as to
whether any additional required consents of Lenders have been obtained.
Administrative Agent shall not enter into any separate agreement with any Lender
that is inconsistent with the provisions of this Section 13.11 or otherwise
grants a Lender consent or approval rights not set forth herein.

 

(b)          Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:

 

(i)          subject the Lenders to any additional obligations or increase the
commitment of any Lender;

 

(ii)         reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, the Loan;

 

(iii)        reduce the amount of any fees payable to the Lenders hereunder;

 

(iv)         postpone any date fixed for any payment of principal of, or
interest on, the Loan (including, without limitation, the Maturity Date) or for
the payment of fees or any other monetary Obligations of Borrower or Guarantor;

 

(v)          modify or amend the organizational documents of Borrower in any
manner that could be reasonably expected to have a Material Adverse Effect;

 

(vi)         change the Pro Rata Shares;

 

(vii)        amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(viii)      modify the definition of the term “Requisite Lenders” or modify in
any other manner (including by modifying or removing any provision which
expressly requires the consent of the Requisite Lenders or all Lenders) the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof;

 

121

 

 

(ix)         release any Guarantor from its obligations under the Guaranty
except as permitted, and in accordance with, the Loan Documents;

 

(x)          waive a Default under Section 11.1(a) or (b);

 

(xi)         permit any Transfer that is not a Permitted Transfer;

 

(xii)        release or dispose of any Collateral unless released or disposed of
as permitted by, and in accordance with, the Loan Documents;

 

(xiii)      subordinate the lien of the Security Instrument other than to a
Permitted Easement. For the avoidance of doubt, the Administrative Agent shall
have the sole right to approve, in its reasonable discretion, the subordination
of the lien of any Security Instrument to any Permitted Easement;

 

(xiv)        permit any (mezzanine) indebtedness to be incurred by the Borrower
or any of its Affiliates in violation of the terms of this Agreement or to enter
into any intercreditor agreement with the holder of any such (mezzanine)
indebtedness; or

 

(xv)         change any of the payment waterfalls set forth in Section 8.5(b) or
11.2(g), which change would result in any Derivatives Termination Value in
respect of any Interest Rate Protection Agreement being paid prior to repayment
in full of any and all Obligations due Lenders.

 

(c)          In addition to the required consents or approvals referred to in
subsections (a) and (b) above, a decision to sell the Property post-foreclosure
or deed in lieu thereof for an amount less than ninety percent (90%) of the
outstanding principal balance of the Loan shall require the approval or consent
of the Super Majority Lenders.

 

(d)          Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement, any of
the other Loan Documents or Other Related Documents. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.

 

122

 

 

Section 13.12.      SUCCESSORS AND ASSIGNS.

 

(a)          Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

(b)          Participations. Any Lender may at any time grant to an affiliate of
such Lender, or one or more banks or financial institutions (each a
“Participant”) participating interests in its Commitments or the Obligations
owing to such Lender. Except as expressly stated herein, no Participant shall
have any rights or benefits under this Agreement or any other Loan Document. In
the event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that (A)
such Lender shall retain sole control and decision rights with respect to all
matters in respect of which such Lender has a consent and/or approval right
under the Loan Documents and (B) such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided, however, such Lender may agree
with the Participant that it will not, without the consent of the Participant,
agree to (i) increase such Lender’s Commitment, (ii) extend the date fixed for
the payment of principal on the Loan or portions thereof owing to such Lender,
(iii) reduce the rate at which interest is payable thereon, (iv) release any
Collateral (except as expressly provided in the Loan Documents) or (v) release
Guarantor from any liability under the Guaranty (except as expressly provided in
the Loan Documents). An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b). A Participant, through the applicable participating Lender,
shall be entitled to the benefits of Section 2.12 in the same manner as if it
were an Assignee so long as such Participant shall have complied with the
requirements of Section 2.12 (it being understood that the documentation
required under Section 2.12(g) shall be delivered to the participating Lender),
and, provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to Section 2.12 than the participating Lender would have
been entitled to receive with respect to the direct or indirect participation
sold to the Participant (and without duplication of amounts payable to such
participating Lender). Each Lender that sells a participation shall use
commercially reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 2.13(g) with respect to such Participant, Further, each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loan, Commitments or other obligations under any
Loan Document from time to time (the “Participant Register”). The obligations of
Borrower under the Loan Documents are intended to be in registered form within
the meaning of Section 5f.103-1(c) of the United States Treasury Regulations and
the right, title and interest of each Participant in and to such obligations
shall be transferable only upon notation of such transfer in the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loan, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

123

 

 

(c)          Assignments. Any Lender may (1) with the prior written consent of
the Administrative Agent (such approval not to be unreasonably withheld), but
without any consent of Borrower, at any time assign all or a portion of its
rights and obligations under this Agreement and the Notes to one or more
Eligible Assignees (each an “Assignee”), or (2) at any time assign all or a
portion of its rights and obligations under this Agreement and the Notes to one
or more Assignees that is not an Eligible Assignee (other than Borrower or an
Affiliate of Borrower), upon prior receipt of (x) Administrative Agent’s
approval of such Assignee, to be granted or withheld in its sole discretion, and
(y) provided no Default exists, Borrower’s approval of such Assignee under this
clause (2) which shall not be unreasonably withheld, conditioned or delayed;
provided, however, (i) any partial assignment shall be in an amount at least
equal to $15,000,000 including all such assignments to a Lender and its
Affiliates, and after giving effect to such assignment the assigning Lender
(together with any Affiliates) retains a Commitment, or if the Commitments have
been terminated, holds Notes having an aggregate outstanding principal balance,
of at least $15,000,000, (ii) if the assigning Lender holds and/or owns an
interest in any Interest Rate Protection Agreement or has any obligation with
respect thereto, and after giving effect to such assignment such Lender will
hold no further Commitment under this Agreement, such Lender shall undertake
such assignment only contemporaneously with an assignment by such Lender of its
interest in the Interest Rate Protection Agreement to the Assignee or another
Lender (or Affiliate thereof), provided that unless a Default shall have
occurred and is continuing, in no event shall the foregoing result in a change
of the counterparty under the Interest Rate Protection Agreement without the
Borrower’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed), (iii) each such assignment shall be effected
by means of an Assignment and Assumption Agreement and (iv) prior written
consent of the Administrative Agent or Borrower shall not be required in
connection with any such assignment that is to either an existing Lender (which
is not a Defaulting Lender) at the time of such assignment or to an Approved
Fund. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment and/or Loan, as the case may be, as
set forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangements so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate, and shall update Schedule I. In connection with any such
assignment by a Lender other than an assignment to an Affiliate of such Lender,
the transferor Lender shall pay to the Administrative Agent an administrative
fee for processing such assignment in the amount of $4,500.00 (or $7,500.00 in
the case of an assignment by a Defaulting Lender). Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to Borrower, or any of its respective
Affiliates or Subsidiaries. Administrative Agent, acting for this purpose as an
agent of Borrower, shall maintain at one of its offices in the United States of
America a copy of each assignment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender at any
time and from time to time upon reasonable prior notice. The obligations of
Borrower under the Loan Documents are intended to be in registered form within
the meaning of Section 5f.103-1(c) of the United States Treasury Regulations and
the right, title and interest of each Lender and its Assignees in and to such
obligations shall be transferable only upon notation of such transfer in the
Register. Borrower shall give such commercially reasonable assistance as
Administrative Agent may reasonably require in relation to the syndication of
the Loan, including giving of presentations by members of its management and
assisting in relation to the preparation of an information memorandum (except
that Borrower shall not be required to provide any additional legal opinions or
make any representations or warranties regarding the truth or accuracy of any
statements in such information memorandum or any related materials, other than a
reaffirmation of the representations and warranties expressly set forth in this
Agreement, which reaffirmation may include updates to such representations and
warranties arising as a result of changed circumstances and/or the passage of
time which do not arise from a breach of the Loan Documents, do not otherwise
constitute a Default and do not, individually and in the aggregate, have a
Material Adverse Effect). Borrower will be responsible for the Joint Lead
Arrangers’ actual out-of-pocket costs and expenses (including but not limited to
reasonable legal fees and costs associated with the use of Debtdomain and
similar websites) in connection with the initial syndication of the Loan,
provided that the obligation of Borrower to pay for such syndication expenses
(inclusive of legal fees) shall be capped at $15,000 in the aggregate.
Notwithstanding anything contained herein, provided that (a) there has been no
change in regulatory matters or Applicable Law since the Effective Date that, in
Helaba’s reasonable judgment, could have a material adverse impact on Helaba if
it were to continue to maintain its then current interest in the Loan, (b) there
is no order or decree of a Governmental Authority having jurisdiction over
Helaba which requires Helaba to sell all or a portion of its interest in the
Loan, (c) Helaba is regularly engaged in the business of originating or owning
direct interests in commercial real estate loans in the United States and (d) no
Default has occurred and is continuing, then Helaba (or any Affiliate thereof)
shall at all times while Helaba remains Administrative Agent retain a Commitment
in the Loan in a principal amount equal to no less than the lesser of (i)
$35,000,000 and (ii) the highest Commitment that is then held by any Lender
other than Helaba (or any Affiliate thereof), it being acknowledged and agreed,
that the foregoing requirement shall not apply if any of the conditions
described in clauses (a) through (d) are not satisfied.

 

124

 

 

(d)          Federal Reserve Bank Assignments. In addition to the assignments
and participations permitted under the foregoing provisions of Section 13.12,
and without the need to comply with any of the formal or procedural requirements
of this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank, any Federal Home Loan
Bank or the central reserve bank or similar authority of any country to secure
any obligation of such Lender to such bank or similar authority; provided that
no such pledge or assignment shall release such Lender from its obligation
thereunder.

 

(e)          Information to Assignee, Etc. Each of Administrative Agent and each
Lender agrees that it shall treat as confidential all confidential information
provided to Administrative Agent or such Lender by or on behalf of Borrower
hereunder; provided, however, a Lender may furnish any information concerning
the Borrower, any subsidiary or any other Loan Party in the possession of such
Lender from time to time to (i) Assignees and Participants (including
prospective Assignees and Participants); any pledgees permitted pursuant to
clause (d) above or (iii) its regulators, over governmental authorities, as
required by court order or other legal process, to its legal advisors, its
credit risk protection advisors (if applicable), rating agencies (if applicable)
or in connection with any proceedings to enforce Administrative Agent and/or any
Lender’s rights and remedies under the Loan Documents. Subject to the foregoing,
in connection with such negotiation, execution and delivery, Borrower authorizes
Administrative Agent and Lenders to communicate all information and
documentation related to the Loan (whether to Borrower or to any Participant,
Assignee, legal counsel, appraiser or other necessary party) directly by e-mail,
fax, or other electronic means used to transmit information. Without limiting
the generality of this Section 13.12(e) and notwithstanding anything to the
contrary contained in this Agreement, any Approved Fund related to Helaba, may
disclose information on Borrower, Guarantor and the Loan to its current and
prospective investors, which investors are all part of the German savings bank
group, provided that Helaba shall also deliver its standard confidentiality
statement indicating that the same are delivered on a confidential basis.

 

(f)          Interest Rate Protection Agreement. Notwithstanding anything to the
contrary herein contained, Administrative Agent and the Lenders shall not,
without Borrower’s prior written consent (unless a Default exists), terminate
the Interest Rate Protection Agreement other than in accordance with its terms.

 

125

 

 

(g)          Pfandbrief Pledge. Notwithstanding anything to the contrary
contained herein and subject to Section 2.13, each Lender may make a pledge if
its interest in this Agreement, the Note or any other Loan Document (a
“Pfandbrief Pledge”) to a trustee, administrator or receiver or their respective
nominees, collateral agents or collateral trustees (herein sometimes referred to
as a “Pfandbrief Trustee”) without obtaining the consent of Borrower,
Administrative Agent or any other Lender to the extent the collateral granted to
such Lender under the Loan Documents is intended to be used by such Lender as
“cover” for German covered mortgage bonds (Hypothekenpfandbriefe) issued under
the German Pfandbrief Act. A Lender that makes a Pfandbrief Pledge is referred
to herein as a “Pledging Lender.” Such Pfandbrief Trustee shall be permitted to
fully exercise its rights and remedies against the Pledging Lender (including,
but not limited to, foreclosing on the Pledging Lender’s Notes) and realize on
any and all collateral granted by such Pledging Lender to the Pfandbrief Trustee
in accordance with this Section. Any Pfandbrief Pledge or acquisition of the
interest of the Pledging Lender pursuant thereto is referred to herein as a
“Pfandbrief Transfer,” and the interest of the Pledging Lender that is subject
to such Pfandbrief Transfer is referred to herein as a “Pfandbrief-Transferred
Interest.” As a pre-condition to Pfandbrief Trustee taking title to the
Pfandbrief-Transferred Interest following such exercise of rights and remedies
under its Pfandbrief Pledge, the Pfandbrief Trustee shall enter into an
assignment and assumption agreement whereby the Pfandbrief Trustee assumes all
of the obligations of the Pledging Lender under this Agreement and the Loan
Documents with respect to the Pfandbrief-Transferred Interest from and after the
date of such assignment. Any further pledge or assignment following the
acquisition of a Pfandbrief-Transferred Interest by the Pfandbrief Trustee, or
any acquisition of such interest by any Person other than the Pfandbrief Trustee
(each, an “Additional Transfer”), shall be subject to all of the requirements
set forth in this Section 13.12 and shall require the prior written consent of
Administrative Agent and Borrower in accordance with this Agreement. Neither a
Pfandbrief Transfer nor any Additional Transfer (except, in the case of any such
Additional Transfer that complies with the terms and provisions of this
Agreement pursuant to which the Pledging Lender (or its successor in interest as
the case may be) would be released from its obligations accruing from and after
the Additional Transfer) shall result in the release of the Pledging Lender (or
its successor in interest as the case may be) from any of its obligations under
the Loan Documents. Notwithstanding the Pfandbrief Transfer or any Additional
Transfer, Administrative Agent, any Lender and Borrower shall each be entitled
to deal exclusively with the Pledging Lender as the “Lender” with respect to the
Pfandbrief-Transferred Interest (and, accordingly, Administrative Agent, each
Lender and Borrower shall be entitled to exclusively rely upon any
certification, notice, document, authorization, instruction or other
communication (including any thereof by telephone, telecopy, telegram or cable)
made or given by the Pledging Lender notwithstanding any contrary or conflicting
certification, notice, document, authorization, instruction or other
communication made or given by the Pfandbrief Trustee or any other transferee or
assignee pursuant to any Additional Transfer, unless such Additional Transfer or
assignment is in accordance with the Loan Documents), and the Pledging Lender
(and not the Pfandbrief Trustee or any other transferee or assignee) shall have
the sole and exclusive right and power to exercise any and all rights of a
Lender (whether contractual or otherwise) under, pursuant to or contemplated by
this Agreement with respect to the Pfandbrief-Transferred Interest (including,
without limitation, the right to grant any and all discretionary approvals,
consents and voting rights under this Agreement that relate to the
Pfandbrief-Transferred Interest), except (i) in the case of an Additional
Transfer that complies with the terms and provisions of this Agreement pursuant
to which the Pledging Lender would be released from its obligations accruing
from and after the Additional Transfer, the transferee or assignee shall succeed
to the rights and powers originally held by the Pledging Lender to exercise any
and all approval, consent and voting rights under this Agreement with respect to
the Pfandbrief-Transferred Interest; (ii) in case a Sachwalter is appointed for
the Pledging Lender by a German court at the request of the Federal Financial
Supervisory Authority, then Administrative Agent, any Lender and Borrower (x)
following a foreclosure or other exercise of rights under the Pfandbrief Pledge,
shall be entitled to deal exclusively with the Pfandbrief Trustee (acting at the
direction of such Sachwalter) with respect to any and all approval, consent and
voting rights under this Agreement with respect to the Pfandbrief-Transferred
Interest (provided that the Pfandbrief-Transferred Interest has not been
transferred or assigned pursuant to an Additional transfer which complies with
the terms and provisions of this Agreement pursuant to which the Pledging Lender
would be released from its obligations accruing from and after the Additional
Transfer) and (y) in all other cases (other than as provided in clause (iii)
below), shall be entitled to deal exclusively with the Pledging Lender with
respect to any and all approval, consent and voting rights under this Agreement
with respect to the Pfandbrief Transferred Interest (provided that the
Pfandbrief-Transferred Interest has not been transferred or assigned pursuant to
an Additional Transfer which complies with the terms and provisions of this
Agreement pursuant to which the Pledging Lender would be released from its
obligations accruing from and after the Additional Transfer); and (iii) in any
case where, following a foreclosure, for so long as the Pfandbrief Trustee holds
the Pfandbrief-Transferred Interest but no Sachwalter has yet been appointed,
Administrative Agent, any Lender and Borrower shall be entitled to deal
exclusively with the Pfandbrief Trustee with respect to the
Pfandbrief-Transferred Interest so foreclosed upon, in connection with any and
all approval, consent and voting rights under this Agreement with respect to the
Pfandbrief-Transferred Interest, but only to the extent that the Pledging Lender
had any such approval, consent or voting rights under the terms of this
Agreement. The pledgee or transferee of any interest pursuant to the Pfandbrief
Transfer, any foreclosure on the Pfandbrief-Transferred Interest or any
Additional Transfer shall be bound by the provisions of this Agreement and the
Loan Documents as if it were a “Lender” hereunder or thereunder. No Pfandbrief
Transfer, nor any foreclosure on the Pfandbrief-Transferred Interest, nor any
Additional Transfer, shall affect or change in any way any of the rights or
obligations with respect to the Pfandbrief-Transferred Interest, and the
interest acquired by the Pfandbrief Trustee pursuant to the Pfandbrief Transfer,
and the interest acquired by any other transferee or assignee pursuant to any
Additional Transfer, shall remain subject to all rights, defenses, offsets,
claims and counterclaims which Administrative Agent, any Lender or Borrower may
have against the Pledging Lender. Without limiting the foregoing, any rights or
claims of the Pfandbrief Trustee or any transferee or assignee of the
Pfandbrief-Transferred Interest pursuant to any Additional Transfer as against
Administrative Agent shall be subject to the same limitations and exculpations
as are set forth with respect to the rights and claims of a “Lender” as against
Administrative Agent contained in this Agreement. The Pledging Lender shall
promptly reimburse Administrative Agent for any and all out-of-pocket costs and
expenses incurred by Administrative Agent in connection with any Pfandbrief
Transfer or Additional Transfer.

 

126

 

 

(h)          Notwithstanding anything to the contrary in this Section 13.12, no
participation, syndication or other sale or transfer of all or any portion of
the Loan by Administrative Agent or any Lender shall result in (i) an increase
in the obligations of Borrower or (ii) a decrease in the rights of Borrower, in
each case except to a de minimis extent. Any loans, notes and/or components
resulting from any such participation, syndication or other sale or transfer, if
applicable, may be assigned different interest rates, but their weighted average
interest rate shall remain equal to the Effective Rate specified herein, except
for "rate creep" occurring as a result of sequential payments during the
continuance of a Default or by reason of a prepayment of the Loan with Net
Proceeds pursuant to Section 2.8(d) hereof.

 

Section 13.13.      Intentionally Omitted.

 

Section 13.14.      LENDER’S DISCRETION. Whenever pursuant to this Agreement,
Administrative Agent or any Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Administrative
Agent or any Lender, the decision of Administrative Agent or any Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Administrative Agent or any
Lender, and with respect to any determination that is in the sole discretion of
Administrative Agent or any Lender, shall be final and conclusive absent
manifest error, in the case of numerical calculations.

 

Section 13.15.      ADMINISTRATIVE AGENT. Without limiting the terms and
provisions of this Agreement and the other Loan Documents, Administrative Agent
(at its sole expense) may appoint a servicer to administer cashiering and
day-to-day loan administration (but not decision-making functions). Upon the
occurrence and during the continuance of a Default, Administrative Agent may
designate an agent or independent contractor to exercise any of Administrative
Agent’s rights under this Agreement, any of the other Loan Documents and Other
Related Documents (acknowledging that Administrative Agent shall not engage such
parties to perform ministerial services which Administrative Agent performs on a
routine basis). Any reference to Administrative Agent in any of the Loan
Documents or Other Related Documents shall include Administrative Agent’s and
Administrative Agent’s agents, employees or independent contractors. Borrower
shall pay the costs of such agent or independent contractor either directly to
such person or to Administrative Agent in reimbursement of such costs, as
applicable.

 

127

 

 

Section 13.16.     TAX SERVICE. Administrative Agent, on behalf of Lenders, is
authorized to secure, at Borrower’s expense, a tax service contract with a third
party vendor which shall provide tax information on the Property and
Improvements satisfactory to Administrative Agent.

 

Section 13.17.     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.

 

Section 13.18.      SEVERABILITY. If any provision or obligation under this
Agreement, the other Loan Documents or Other Related Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents
and the Other Related Documents and the validity, legality and enforceability of
the remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents or Other Related Documents.

 

Section 13.19.       TIME. Time is of the essence of each and every term of this
Agreement.

 

Section 13.20.      HEADINGS. All article, section or other headings appearing
in this Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

 

128

 

 

Section 13.21.      GOVERNING LAW.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
BORROWER AND ACCEPTED BY ADMINISTRATIVE AGENT AND LENDERS IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. BORROWER ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS AGREEMENT AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)          BORROWER HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. EACH BORROWER FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH
ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 13.4 HEREOF IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH HEREOF. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF
ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR LENDER TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION.

 

129

 

 

(c)          SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN THE
COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME COURT, THE PARTIES AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK
STATE SUPREME COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED
PROCEDURES PURSUANT TO RULE 9 OF SECTION 202.70(G) OF THE UNIFORM RULES FOR NEW
YORK STATE TRIAL COURTS.

 

(d)          PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO ABOVE.

 

Section 13.22.      USA PATRIOT ACT NOTICE; COMPLIANCE. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 13.23.      ELECTRONIC DOCUMENT DELIVERIES. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.Edgar.com <http://www.Edgar.com> or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article 3 and (B) the Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next Business
Day for the recipient. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 10.1 hereof to the Administrative Agent and
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 10.1 hereof, the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
Notwithstanding anything to the contrary contained above, no notice (including,
without limitation, any default notice) given to, or made by (including any
required deliveries by), Borrower or Guarantor under this Agreement or the other
Loan Documents shall be covered by this Section 13.23.

 

130

 

 

Section 13.24.      INTEGRATION; INTERPRETATION. The Loan Documents and Other
Related Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents and Other Related Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents or Other
Related Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent in writing.

 

Section 13.25.      JOINT AND SEVERAL LIABILITY. The liability of the Borrower
and all other persons and entities obligated in any manner under this Agreement,
any of the Loan Documents or Other Related Documents, other than Administrative
Agent and/or Lenders, shall be joint and several.

 

Section 13.26.      COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 13.27.     LIMITED RECOURSE. Borrower shall be personally liable for
amounts due under the Loan Documents. Guarantor and the members and other direct
or indirect owners of Borrower and Guarantor and their respective officers,
directors, partners, members, shareholders, principals, managers, trustees,
agents and affiliates (other than Borrower) (collectively, “Guarantor Related
Parties”) shall have no personal liability for and none of their assets shall be
subject to a claim arising out of the obligations of Borrower hereunder or under
any of the other Loan Documents or otherwise with respect to the Loan and the
Loan Documents (other than the Guaranty and the Hazardous Materials Indemnity
Agreement, in each case, to the extent that any such Guarantor Related Party is
a party thereto, and as more particularly set forth in such documents).

 

Section 13.28.      REMEDIES OF BORROWER. In the event that a claim or
adjudication is made that Administrative Agent, any Lender or their respective
agents have acted unreasonably or unreasonably delayed acting in any case where
by law or under this Agreement or the other Loan Documents, Administrative
Agent, any Lender or their respective agents, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither
Administrative Agent, any Lender or their or their respective agents shall be
liable for any monetary damages, and Borrower’s sole remedies shall be limited
to commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether
Administrative Agent or any Lender has acted reasonably shall be determined by
an action seeking declaratory judgment.

 

131

 

 

Section 13.29.      CONFLICTS. In the event of any conflict between the terms of
this Agreement and the terms of the other Loan Documents and the Other Related
Documents, the terms of this Agreement shall prevail.

 

Section 13.30.      CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge
that they were represented by competent counsel in connection with the
negotiation, drafting and execution of this Agreement and the other Loan
Documents and that this Agreement and the other Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same.

 

Section 13.31.      ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each Lender acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

132

 







 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have duly
executed and delivered this Agreement as of the date appearing on the first page
of this Agreement.

 

“ADMINISTRATIVE AGENT”   Administrative Agent’s Address:       LANDESBANK
HESSEN-THÜRINGEN
GIROZENTRALE, NEW YORK BRANCH,
as Administrative Agent  

Landesbank Hessen-Thüringen

Girozentrale, New York Branch

420 Fifth Avenue

    New York, NY 10018 By: /s/ Stephan van de Loecht   Attention:  Stephan van
de Loecht Name: Stephan van de Loecht     Its: Senior Vice President
Real Estate Finance           By: /s/ Ying H. Garcia Bory   with copies to:
Name: Ying H. Garcia Bory     Its: Senior Vice President
CRM-Real Estate   Landesbank Hessen-Thüringen     Girozentrale, New York Branch
   

420 Fifth Avenue

New York, NY 10018

Attention: General Counsel, New York Branch

 

and

 

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020-1089

Attention: Gary A. Goodman, Esq.

 

[signatures continue on the following page]

 

S-1

 

 

“BORROWER”   Borrower’s Address:      

MAGUIRE PROPERTIES-355 S. GRAND, LLC,

a Delaware limited liability company

 

c/o Brookfield Properties, Inc.

Brookfield Place

    250 Vesey Street, 15th Floor By: /s/ Jason Kirschner   New York, New York
10281   Name:  Jason Kirschner   Attention: Jason Kirschner   Title Senior Vice
President, Finance                      

with a copy to:

 

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: General Counsel

 

with a copy to:

 

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626-1925

Attention: Hilary A. Shalla, Esq.

 

[signatures continue on the following page]

 

S-2

 

 

“LENDER”   Lender’s Address:      

LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE, NEW YORK

BRANCH, as Lender

 

Landesbank Hessen-Thüringen Girozentrale,

New York Branch

420 Fifth Avenue

    New York, NY 10018 By: /s/ Stephan van de Loecht   Attention:  Stephan van
de Loecht Name: Stephan van de Loecht     Its: Senior Vice President
Real Estate Finance           By: /s/ Ying H. Garcia Bory   with copies to:
Name: Ying H. Garcia Bory     Its: Senior Vice President
CRM-Real Estate   Landesbank Hessen-Thüringen Girozentrale,     New York Branch
   

420 Fifth Avenue

New York, NY 10018

Attention: General Counsel, New York
Branch

 

and

 

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020-1089

Attention: Gary A. Goodman, Esq.

 

[signatures continue on the following page]

 

S-3

 

 

“LENDER”   Lender’s Address:       BARCLAYS BANK PLC, as Lender   Barclays Bank
PLC     745 Seventh Avenue     New York, New York 10019     Attention:  Sabrina
Khabie       By: /s/ Sabrina Khabie     Name:  Sabrina Khabie    
Its:  Authorized Signatory   with a copy to:           Dentons US LLP     1221
Avenue of the Americas     New York, New York 10020-1089     Attention:  David
Hall        

 [signatures continue on the following page]

 

S-4

 

 

“LENDER”   Lender’s Address:       NATIXIS, NEW YORK BRANCH,   Natixis, New York
Branch as Lender   1251 Avenue of the Americas     New York, New York 10020    
Attention: Real Estate Administration By: /s/ Bruce Habig       Name: Bruce
Habig       Title: Managing Director         with a copy to: By: /s/ Jonathan
Rechner       Name: Jonathan Rechner       Title: Executive Director        
Greenberg Traurig, LLP     2000 park Avenue     New York, New York 10166    
Attention:  Steven Sinatra, Esq.

 

S-5

 

 

Schedule I – Pro Rata Shares

 

Lender  Commitment   Pro Rata Share            LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE, NEW YORK BRANCH  $100,000,000    34.4827586207%            
BARCLAYS BANK PLC  $100,000,000    34.4827586207%             NATIXIS, NEW YORK
BRANCH  $90,000,000    31.0344827586%             TOTALS  $290,000,000.00  
 100%

 

Schedule II-1

 

 

 

Schedule II – Existing Leases/Rent Rolls

 

(See attached)

 

Schedule II-2

 

 

  

Schedule III – Litigation Disclosure

 

None.

 

Schedule III-1

 

 

 

Schedule IV – Environmental Reports

 

1.Phase I Environmental Site Assessment, dated September 20, 2018, prepared by
EBI Consulting as EBI Project No. 1118005130.

 

Schedule IV-1 

 

 

 

Schedule V – Existing Leases Leasing Costs

 

(see attached)

 

Schedule V-1

 

 

 

Schedule VI – Upgrade Work

 

(See attached)

 

Schedule VI-1

 

 

 

 

DESCRIPTION OF UPGRADE WORK

 

Brookfield is actively under construction in connection with the revitalization
of the retail offerings directly serving 333 South Grand and 355 South Grand.
Conceptually, Brookfield seeks to re-tenant the atrium in a manner which serves
the 6 million sf of directly adjacent office users. To that end, Brookfield will
seek amenity and food services which will activate the neighborhood and create a
vibrant and contemporary environment. Additional services may include a bike
room, a health and wellness center, and a tenant lounge replete with an outdoor
roof deck and F&B component available to the tenants of the building.

 

A budget for the proposed work described herein appears on the following page.

 



  

 

 



Schedule VII– Compliance with Laws Disclosures

 

None.

 

Schedule VII-1

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

PARCEL A:

 

LOT 5 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912 PAGES 39 TO 45 INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE. SEE SHEET 4 FOR TYPICAL
SECTION AND PROFILE OF PLANE”, ALL RIGHT, TITLE AND INTEREST CONVEYED AND/OR
DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP OF SAID TRACT NO. 30780,
AS RESERVED IN DEED FROM THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS
ANGELES, CALIFORNIA, A PUBLIC BODY CORPORATE AND POLITIC OF THE STATE OF
CALIFORNIA, RECORDED MARCH 31, 1981 AS INSTRUMENT NO. 81-320600 OFFICIAL
RECORDS.

 

ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAY OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 5, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.

 

ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERALS SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES,
PROVIDED THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREAS, AS RECORDED IN BOOK M335 PAGE 106 OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING
THE DEED RECORDED MAY 20, 1966 AS INSTRUMENT NO. 3925, IN BOOK D3311 PAGE 794,
OFFICIAL RECORDS.

 

PARCEL B:

 

THAT PORTION OF LOT 6 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912 PAGES 39 TO 45
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SAID LOT 6, THAT IS DISTANT
THEREON NORTH 37° 50’ 12” EAST 6.16 FEET FROM THE MOST SOUTHERLY CORNER OF SAID
LOT 6; THENCE ALONG SAID SOUTHEASTERLY LINE, SOUTH 37° 50’ 12” WEST 6.16 FEET TO
SAID MOST SOUTHERLY CORNER; THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 6,
NORTH 52° 09’ 40” WEST 317.76 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 6, NORTH 41° 32’ 59” EAST 6.17
FEET; THENCE LEAVING SAID NORTHWESTERLY LINE SOUTH 52° 09’ 48” EAST 30.94 FEET;
THENCE SOUTH 37° 50’ 12” WEST 2.00 FEET; THENCE SOUTH 52° 09’ 48” EAST 95.885
FEET; THENCE SOUTH 07° 09’ 48” EAST 2.45 FEET; THENCE SOUTH 52° 09’ 48” EAST
0.77 FEET; THENCE NORTH 82° 50’ 12” EAST 2.45 FEET; THENCE SOUTH 52° 09’ 48”
EAST 95.885 FEET; THENCE NORTH 37° 50’ 12” EAST 2.00 FEET; THENCE SOUTH 52° 09’
48” EAST 90.42 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE. SEE SHEET 4 FOR TYPICAL
SECTION AND PROFILE OF PLANE”, ALL RIGHT, TITLE AND INTEREST CONVEYED AND/OR
DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP OF SAID TRACT NO. 30780.

 

 A-1 

 



 

ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 6 ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES, BY
THE MAP OF SAID TRACT NO. 30780.

 

ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
MOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL
PROJECT AREAS, AS RECORDED IN BOOK M335 PAGE 106 OFFICIAL RECORDS, AND SHALL NOT
PENETRATE ANY PART OF PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE
SURFACE THEREOF, AS RESERVED IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE
DEED RECORDED MAY 20, 1966 AS INSTRUMENT NO. 3925, IN BOOK D3311 PAGE 794,
OFFICIAL RECORDS.

 

PARCEL C:

 

PARCEL B IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP L.A. NO. 4932, FILED IN BOOK 134, PAGE 71 OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THAT PORTION OF SAID PARCEL B INCLUDED WITHIN ALL SPACE LOCATED ABOVE
ELEVATION 330.00 OVER THAT PORTION OF LOT 2 OF TRACT NO. 30781, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN IN BOOK 897
PAGES 8 THROUGH 12 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 2; THENCE SOUTHEASTERLY, ALONG
THE SOUTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 10 FEET; THENCE NORTHEASTERLY
ALONG A LINE PARALLEL WITH THE NORTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 35
FEET; THENCE NORTHWESTERLY ALONG A LINE PARALLEL WITH THE SOUTHWESTERLY LINE OF
SAID LOT 2 TO THE NORTHWESTERLY LINE OF SAID LOT 2; THENCE SOUTHWESTERLY ALONG
THE NORTHWESTERLY LINE OF SAID LOT 2 TO THE POINT OF BEGINNING.

 

ABOVE MENTIONED ELEVATION IS BASED ON NATIONAL GEODOTIC VERTICAL DATUM OF 1929
PER ORDINANCE NO. 150.763 OF THE CITY OF LOS ANGELES, EFFECTIVE MAY 19, 1978.

 

ALSO EXCEPTING ALL OIL GAS AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF THE WELL, HOLE,
SHAFT, OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATION WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK
M335, PAGE 106 OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF
SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED BY VARIOUS
DEEDS OF RECORD AMONG THEM BEING THAT RECORDED IN DEED RECORDED MAY 15, 1962 IN
BOOK M1614 PAGE 654 OFFICIAL RECORDS, AS INSTRUMENT NO. 1762.

 

PARCEL D:

 

AN EXCLUSIVE EASEMENT, TO CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE,
RECONSTRUCT, OPERATE, ADD TO, ALTER, AND AS TO NON-STRUCTURAL ELEMENTS ONLY,
REMOVE AT ANY TIME AND FROM TIME TO TIME THE PORTION OF THE PROJECT AS SAID
PROJECT IS DEFINED IN THE RECIPROCAL GRANT OF EASEMENTS, RECORDED FEBRUARY 12,
1982 AS INSTRUMENT NO. 82-160076 OFFICIAL RECORDS, AS MODIFIED BY INSTRUMENT
RECORDED NOVEMBER 20, 1986 AS INSTRUMENT NO. 86-1609429, OF OFFICIAL RECORDS,
ON, UNDER AND ACROSS THE LAND DESCRIBED AS FOLLOWS:

 

 A-2 

 

 

A) THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2 (A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929 AND LOCATED SOUTHEASTERLY
OF A LINE THAT IS PARALLEL WITH AND DISTANT 3.00 FEET NORTHWESTERLY, MEASURED AT
RIGHT ANGLES FROM THAT CERTAIN COURSE, IN THE BOUNDARY OF SAID PARCEL, HAVING A
BEARING AND DISTANCE OF NORTH 37° 53’ 08” EAST 35.00 FEET AND ITS NORTHEASTERLY
PROLONGATION.

 

B) THAT PORTION OF LOT 4 OF SAID TRACT NO. 30781, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 897, PAGES
8 THROUGH 12 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET, BASED ON THE
NATIONAL GEODOTIC VERTICAL DATUM OF 1929, AND LOCATED SOUTHEASTERLY OF THE
PARALLEL LINE LAST MENTIONED IN PARAGRAPH (A) ABOVE AND NORTHEASTERLY OF THE
NORTHWESTERLY PROLONGATION OF THE MOST SOUTHWESTERLY LINE OF PARCEL B OF PARCEL
MAP L.A. NO. 4932 IN SAID CITY, COUNTY AND STATE AS PER MAP FILED IN BOOK 134
PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL E:

 

NON-EXCLUSIVE EASEMENTS FOR THE SUPPORT OF THE PROJECT INCLUDING THE
CONSTRUCTION, MAINTENANCE, INSPECTION AND USE, AT ANY TIME AND FROM TIME TO TIME
OF PERMANENT TIEBACKS, FOR THE SUPPORT OF THE RETAINING WALL ON THE WEST SIDE OF
THE PROJECT AS SAID PROJECT IS DEFINED IN THE RECIPROCAL GRANT EASEMENTS,
RECORDED FEBRUARY 12, 1982 AS INSTRUMENT NO. 82-160076, AS AMENDED BY THE FIRST
AMENDMENT TO THE RECIPROCAL GRANT EASEMENTS RECORDED NOVEMBER 20, 1986 AS
INSTRUMENT NO. 86-1609429 OFFICIAL RECORDS, OVER THE LAND DESCRIBED AS FOLLOWS:

 

THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929.

 

PARCEL F:

 

A NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF FURNISHING SURFACE DRAINAGE OF WATER
AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, AND TO
CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE, RECONSTRUCT, ADD TO AND ALTER AT ANY
TIME, AND FROM TIME TO TIME, SUBSURFACE PIPELINES, BEAMS, WALLS AND SLABS FOR
SUPPORT OF A RETAINING WALL, OVER THE LAND DESCRIBED AS FOLLOWS:

 

THAT PORTIONS OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING ABOVE AND BELOW A PLANE WHOSE ELEVATION IS
332.00 FEET, BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929, DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE MOST EASTERLY CORNER OF SAID PARCEL A; THENCE ALONG THE
SOUTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 37° 43’ 50” WEST 200.17 FEET,
SOUTH 52° 16’ 10” EAST 9.00 FEET AND SOUTH 37° 46’ 58” WEST ALONG SAID LINE AND
ITS SOUTHWESTERLY PROLONGATION TO THAT CERTAIN SOUTHWESTERLY LINE OF SAID PARCEL
HAVING A BEARING AND DISTANCE OF NORTH 52° 11’ 46” WEST, 158.28 FEET; THENCE
ALONG SAID SOUTHWESTERLY LINE TO A LINE PARALLEL WITH AND DISTANT 19.00 FEET
NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN SAID
SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH 37° 46’ 58”
EAST, 55.90 FEET; THENCE NORTH 37° 46’ 58” EAST, ALONG SAID PARALLEL LINE, 68.00
FEET, THENCE NORTH 52° 16’ 10” WEST 7.00 FEET TO A LINE PARALLEL WITH AND
DISTANCE 17.00 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN
COURSE IN SAID SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF
NORTH 37° 43’ 50” EAST, 200.17 FEET; THENCE NORTH 37° 43’ 50” EAST TO THE
NORTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 52° 11’ 33” EAST ALONG SAID
NORTHEASTERLY LINE TO THE POINT OF BEGINNING.

 

 A-3 

 

 

PARCEL G:

 

THAT PORTION OF THE SUBSURFACE OF FOURTH STREET, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, LYING BELOW A DATUM PLANE OF
ELEVATION 327.25 FEET, AS VACATED BY RESOLUTION NO. 81-01537, ADOPTED AUGUST 14,
1981, AND AS SHOWN IN VOLUME 23, PAGE 16 OF “STREET VACATION MAPS” ON FILE IN
THE OFFICE OF THE CITY CLERK OF THE CITY OF LOS ANGELES, CITY HALL, LOS ANGELES,
CALIFORNIA.

 

EXCEPTING THEREFROM ALL OIL, GAS, WATER AND MINERAL RIGHTS WITHOUT, HOWEVER, THE
RIGHT TO USE ANY PORTION OF SAID LAND TO A DEPTH OF 500 FEET BELOW SAID DATUM
FOR THE EXTRACTION OF SUCH OIL, GAS, WATER OR MINERALS, AS RESERVED IN THE DEED
RECORDED MARCH 23, 1982 AS INSTRUMENT NO. 82-307989 OFFICIAL RECORDS, WHICH
FURTHER PROVIDES THAT THE AREA CONVEYED IN THE DEED IS TO BE USED ONLY FOR THE
PURPOSE OF PROVIDING STRUCTURAL SUPPORT AND FACILITATING THE CONSTRUCTION OF
IMPROVEMENTS UPON THE ADJOINING REAL PROPERTY, AND FOR NO OTHER USE.

 

PARCEL H:

 

EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, INSTALLATION,
CONSTRUCTION, REPAIR, MAINTENANCE, RELOCATION, ENCROACHMENT AND REMOVAL OF
COMMON AREA IMPROVEMENTS AND FOOTINGS, ALL AS MORE PARTICULARLY DEFINED AND
DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED “AMENDED AND RESTATED RECIPROCAL
EASEMENT AND OPERATING AGREEMENT” EXECUTED BY AND BETWEEN NORTH TOWER, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, AND MAGUIRE PROPERTIES-355 S. GRAND, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, RECORDED ON SEPTEMBER 20, 2018 AS INSTRUMENT
NO. 2018-0965383 OF OFFICIAL RECORDS.

 

 A-4 

 

 

EXHIBIT B – DOCUMENTS

 

1.            Loan Documents. The documents listed below in this Section 1 and
amendments, modifications and supplements thereto which have received the prior
written consent of Administrative Agent, together with any documents executed in
the future that are approved by Administrative Agent and that recite that they
are “Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 

1.1           This Agreement.

 

1.2           The Promissory Notes dated of even date herewith in the aggregate
principal amount of $290,000,000 made by Borrower payable to each of the Lenders
in the amounts set forth on Schedule I.

 

1.3           Deed of Trust, Security Agreement and Assignment of Leases and
Rents of even date herewith executed by Borrower, as Mortgagor, and
Administrative Agent, for the benefit of Lenders, as Mortgagee, as hereafter
amended, supplemented, replaced or modified.

 

1.4           Assignment of Agreements with Manager’s Consent dated of even date
herewith executed by Borrower and Manager.

 

1.5           Collateral Assignment of Agreements dated of even date herewith
executed by Borrower.

 

1.6           Uniform Commercial Code - National Financing Statements - Form
UCC-1 and Fixture Filing for Borrower.

 

1.7           Limited Guaranty (Secured Loan) dated of even date herewith
executed by Guarantor, as Guarantor, in favor of Administrative Agent and
Lenders.

 

1.8           Hazardous Materials Indemnity Agreement (Unsecured) dated of even
date herewith made by and among Guarantor and Borrower, collectively, as
Indemnitor, and Administrative Agent, for the benefit of Lenders.

 

1.9           Cash Management Agreement dated of even date herewith executed by
Borrower and Administrative Agent.

 

1.10         Deposit Account Control Agreement dated of even date herewith
executed by Borrower, Administrative Agent and Property Account Bank.

 

1.11         Any Lender Interest Rate Protection Agreement, including any ISDA
Master Agreement, Schedule and/or Confirmation in connection therewith.

 

1.12         Completion Guaranty, to the extent executed pursuant to the terms
of this Agreement.

 

 B-1 

 

 

1.13         Optional Minimum Debt Yield Payment Guaranty, to the extent
executed pursuant to the terms of this Agreement.

 

2.            Other Related Documents (Which Are Not Loan Documents):

 

2.1           Notice of Borrowing executed by Borrower.

 

2.2           The Opinion Letters of Latham & Watkins, counsel to Borrower and
Guarantor, delivered in connection with the closing.

 

2.3           Officer’s Certificate and Certificates of Incumbency delivered by
Borrower and Guarantor in connection with the closing.

 

2.4           Corporate Resolutions authorizing execution of the Loan Documents,
the Guaranties and the Indemnities of even date herewith.

 

2.5           The organizational documents of Borrower and Guarantor, including,
without limitation, limited liability company agreements, partnership
agreements, certificates of incorporation, limited partnership certificates,
by-laws and other similar documents and instruments.

 

 B-2 

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
__________, ____, between __________________ (“Assignor”) and
_________________ (“Assignee”).

 

RECITALS:

 

A.           Assignor is a Lender under the Loan Agreement dated as of ________
(as from time to time amended, supplemented or restated, the “Loan Agreement”),
by and among Maguire Properties-355 S. Grand, LLC, as Borrower, the persons
named therein as Lenders and such other Persons as may become Lenders in
accordance with the terms of the Loan Agreement, and Landesbank Hessen-Thüringen
Girozentrale, New York Branch, as Administrative Agent (“Administrative Agent”).
(Capitalized terms used in this Agreement without definition have the same
meanings as in the Loan Agreement.)

 

B.           Currently, Assignor’s Pro Rata Share of the Loan is equal to
__________% and Assignee’s Pro Rata Share of the Loan is equal to _________%.

 

C.           Assignor desires to assign to Assignee, and Assignee desires to
accept and assume, [all/a portion of] the rights and obligations of Assignor
under the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.            Assignment.

 

(a)          Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of [all/a portion of] of Assignor’s rights, title, interest and
obligations under the Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Loan. The Assigned
Share of all such rights, title, interest and obligations is referred to
collectively as the “Assigned Rights and Obligations”.

 

(b)          The “Assigned Share” means the portion of Assignor’s Pro Rata Share
in the Loan being assigned hereby, such portion being equal to _______% of the
Loan (or $__________ of Commitment). The new Pro Rata Share of Loan being held
by Assignee (after giving effect to the assignment hereunder), and the Pro Rata
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement.

 

2.          Assumption. Effective on the Assignment Effective Date and subject
to Section 13.12(c) of the Loan Agreement, Assignee hereby accepts the foregoing
assignment of, and hereby assumes from Assignor, the Assigned Rights and
Obligations.

 

 C-1 

 

  

3.            Effectiveness. This Agreement shall become effective on a date
(the “Assignment Effective Date”) selected by Assignor, which shall be on or as
soon as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrower in writing of
the Assignment Effective Date.

 

4.            Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to Assignee, and the assumption by Assignee, of the
Assigned Rights and Obligations, on the Assignment Effective Date Assignee shall
pay to Assignor such amounts as are specified in any written agreement or
exchange of letters between them and additionally shall pay to Administrative
Agent an assignment processing fee of $________

 

5.            Allocation and Payment of Interest and Fees.

 

(a)          Administrative Agent shall pay to Assignee all interest and other
amounts (including fees, except as otherwise provided in the written agreement
referred to in Section 4 above) not constituting principal that are paid by or
on behalf of Borrower pursuant to the Loan Documents and are attributable to the
Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and after
the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

 

(b)          Administrative Agent shall pay to Assignor all Borrower Amounts
that accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

 

(c)          Unless specifically assumed by Assignee, Assignor shall be
responsible and liable for all reimbursable liabilities and costs and
indemnification obligations which accrue under Section 12.12 of the Loan
Agreement prior to the Assignment Effective Date, and such liability shall
survive the Assignment Effective Date.

 

6.          Administrative Agent Liability. Administrative Agent shall not be
liable for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.

 

7.           Representations and Warranties.

 

(a)          Each of Assignor and Assignee represents and warrants to the other
and to Administrative Agent as follows:

 

(i)          It has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;

 

 C-2 

 

 

(ii)         The making and performance of this Agreement and all documents
required to be executed and delivered by it hereunder do not and will not
violate any law or regulation applicable to it;

 

(iii)        This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and

 

(iv)        All approvals, authorizations or other actions by, or filings with,
any Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

 

(b)          Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.

 

(c)          Assignee represents and warrants to Assignor as follows:

 

(i)          Assignee is and shall continue to be an “Eligible Assignee” as
defined in the Loan Agreement;

 

(ii)         Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and

 

(iii)        Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

 

8.          No Assignor Responsibility. Assignor makes no representation or
warranty regarding, and assumes no responsibility to Assignee for:

 

(a)          the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

 

(b)          the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or

 

(c)          the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of any Loan Party.

 

 C-3 

 

 

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

 

9.           Assignee Bound by Loan Agreement. Effective on the Assignment
Effective Date, Assignee (a) shall be deemed to be a party to the Loan Agreement
and as such, shall be directly liable to Borrower for any failure by Assignee to
comply with Assignee’s assumed obligations thereunder, including, without
limitation, Assignee’s obligation to fund its Pro Rata Share of the Loan in
accordance with provisions of the Loan Agreement and be subject to Section
13.12(c) of the Loan Agreement, (b) agrees to be bound by the Loan Agreement to
the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

10.          Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

 

11.          New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by the Borrower, dated the Assignment
Effective Date and in the amount of the respective Pro Rata Shares of Assignor
and Assignee in the original Loan amount, after giving effect to this Agreement,
are issued to Assignor and Assignee, in exchange for the surrender by Assignor
and Assignee to Borrower of any applicable outstanding Notes, marked
“Exchanged”.

 

12.          General.

 

(a)          No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

 

(b)          This Agreement may be executed in one or more counterparts. Each
set of executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

 

(c)          If Assignor has not assigned its entire remaining Pro Rata Share of
the Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.

 

(d)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Neither Assignor
nor Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.

 

 C-4 

 

 

(e)          All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in United States
dollars, in immediately available funds, and to the address or account specified
on the signature pages of this Agreement. The address of Assignee for notice
purposes under the Loan Agreement shall be as specified on the signature pages
of this Agreement.

 

(f)          If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

 

(g)          Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

 

(h)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(i)          Foreign Tax Forms. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 2.12 of the Loan Agreement.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 C-5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:

 

        By:     Name:     Its:  

 

  Pro Rata Share:  __________ %   Share of Original Loan:  $_________

 

  Payment Instruction:                   ABA No.:   Account No.:   Reference:  
Loan No.:   Attn:   Telephone:   Facsimile:

 

ASSIGNEE:

 

        By:     Name:     Its:  

 

  Pro Rata Share:  __________ %   Share of Original Loan:  $_________

 

  Payment Instruction:

 

              ABA No.:   Account No.:   Reference:   Loan No.:   Attn:  
Telephone:   Facsimile:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

BORROWER:

 

  MAGUIRE PROPERTIES-355 S. GRAND,
LLC, a Delaware limited liability company

 

  By:     Name:     Its:  

 

ADMINISTRATIVE AGENT:

 

  Landesbank Hessen-Thüringen Girozentrale,   New York Branch

 

  By:     Name:     Its:  

 

  By:     Name:     Its:  

 

 

 

 

EXHIBIT D – FORM OF DRAW REQUEST

 

[BORROWER LETTERHEAD]

 

[____________]

[____________]

[____________]

[____________]

 

Re: Maguire Properties-355 S. Grand, LLC (“Borrower”)   Request for Disbursement

 

To Whom It May Concern:

 

Borrower hereby requests disbursement of a portion of the loan proceeds under
that certain Loan Agreement, dated as of November 5, 2018 (the “Loan Agreement”;
capitalized terms used and not defined herein shall have the meanings given to
such terms in the Loan Agreement) and hereby confirms as a condition to such
disbursement that the representations and warranties in the Loan Agreement and
other Loan Documents reaffirmed by this request for disbursement of loan
proceeds pursuant to the Loan Agreement are true and correct in all material
respects on and as of the date of this request, except as follows:
[________________].

 

Attached hereto as Schedule A is a true and correct statement of the Leasing
Costs incurred to date, the aggregate advances of the Future Funding Facility
previously disbursed to Borrower by Agent for such Leasing Costs, and the total
advance of the loan proceeds from the Future Funding Facility requested hereby.

 

Accordingly, Borrower requests disbursement of loan proceeds in the amount of
$[____________] from the Future Funding Facility to be wire transferred as
follows:

 

Bank Name: [_________] Bank Address: [_________] Bank ABA #: [_________] Bank
Account Name: [_________] Bank Account Number: [_________]

 

[Remainder of page intentionally left blank]

 

 D-1 

 

 

  Sincerely,       [BORROWER]

 

 D-2 

 

 

SCHEDULE A

 

 D-3 

 

 

EXHIBIT E – NOTICE OF BORROWING

 

(See attached)

 

 E-1 

 

 

NOTICE OF BORROWING

 

November 5, 2018

 

TO:Landesbank Hessen-Thüringen Girozentrale, New York Branch (“Agent”)

 

1.This notice of borrowing is being delivered to you pursuant to the terms of
the Loan Agreement, dated on or about the date hereof, among Maguire
Properties-355 S. Grand, LLC, a Delaware limited liability company, Agent, in
its capacity as administrative agent on behalf of itself as a lender and the
other lenders, and the other lenders party thereto.

 

2.We hereby request the requisition as follows:

 

(a)Requested Closing Date: November 5, 2018

 

(b)Amount of Requisition: $253,000,000.00

 

(c)Payment Instructions: As set forth on Exhibit A.

 

[remainder of page blank; signature page follows]

 

 E-2 

 

 

  Very truly yours,       BORROWER       MAGUIRE PROPERTIES-355 S. GRAND, LLC,
a Delaware limited liability company

 

  By:     Name:     Its:  

 

 E-3 

 

 

EXHIBIT A

 

Wiring Instructions

 

Bank:   ABA Number:   Swift Code:   Account Number:   Account Name:   FNT Title
# / Reference:   FNT Contact:  

 

 A-1 

 

 

EXHIBIT F – TENANT DIRECTION LETTER

 

[BORROWER LETTERHEAD]

 

[Date]

To:       [Tenant Name (“Tenant”)]

Re:       [Describe Lease (the “Lease”)]

 

Dear     [Tenant]:

 

__________________, a ________________ (“Landlord”), the owner of the property
commonly known as Wells Fargo South Tower located in Los Angeles, California
(the “Project”) has granted a security interest in the Project to Landesbank
Hessen-Thüringen Girozentrale, New York Branch (together with its successors and
assigns, “Administrative Agent”) as administrative agent for certain lenders.

 

Effective immediately, Landlord hereby unconditionally and irrevocably
authorizes, directs and instructs you to send all payments of rent due under the
Lease (including without limitation base rent, additional rent, any amounts due
for operating expenses and real estate taxes, and, if applicable, rent due as a
percentage of sales receipts) and all other sums payable by you under the Lease
directly to the following address:

 

[_________________

 

_________________]

 

OR BANK WIRE TRANSFER AS FOLLOWS:

 

Account # __________________



Wire Routing # _________________

[Bank Name]

[Account Name]

 

You are to continue making all payments due under the Lease as directed in this
letter until you receive written instructions to do otherwise from
Administrative Agent. These payment instructions are provided to you pursuant to
a deposit account arrangement between your Landlord and Administrative Agent.
Please note that the Landlord has granted a lien on the Property to
Administrative Agent pursuant to the Security Instrument and that all leases and
rents from the Property, including security deposits, have been collaterally
assigned to the Administrative Agent. Please note that Administrative Agent is
neither a mortgagee-in-possession nor a receiver of rents, and Administrative
Agent has not assumed any obligations of your Landlord under the Lease.
Therefore, you should continue to send all communications regarding the Lease or
landlord issues in the manner specified in your lease and not to Administrative
Agent. Administrative Agent has no obligation with respect to any such notice,
and notice to Administrative Agent will not be deemed effective notice to your
Landlord under the Lease.

 

 F-1 

 

 

The Mortgage contains a provision referring to Section 291-f of the Real
Property Law of New York, which section provides that if a recorded mortgage or
a recorded instrument relating to such mortgage restricts the right or power of
the owner of the mortgaged real property to cancel, abridge or otherwise modify
tenancies, subtenancies, leases or subleases of the mortgaged real property in
existence at the time of the agreement, or to accept prepayment of installments
of rent to become due, and notice of the making of the mortgage or recorded
instrument which contains a reference to Section 291-f is given to a tenant,
accompanied by a copy of the text of the agreement, any cancellation,
abridgment, modification or prepayment made by such tenant or subtenant under a
lease coming under the provisions of Section 291-f, without the consent of the
holder of such mortgage, shall be voidable as against the holder of the mortgage
at the option of such holder.

 

A copy of the provisions contained in the Mortgage referring to Section 291-f
and restricting the right or power of the owner of the mortgaged real property
to cancel, abridge or otherwise modify the Lease, or to accept prepayments of
installments of rent thereunder are attached hereto as Schedule 1.

 

This letter shall constitute a notice pursuant to Section 291-f of the Real
Property Law of New York, and shall also constitute a notice required by New
York General Obligations Law §7-105(1).

 

Very truly yours,

 

[Signature]

 

SCHEDULE 1

 

Capitalized terms used in this Schedule 1 and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Mortgage. All
references to sections in this Schedule 1 shall refer to those particular
sections of the Mortgage.

 

Section 8.4 LEASES. Mortgagee shall have all of the rights against lessees of
the Subject Property set forth in Section 291 f of the Real Property Law of New
York.

 

 F-2 

 

 

EXHIBIT G – ORGANIZATIONAL CHART OF BORROWER AND GUARANTOR

 

(See attached)

 

 G-1 

 

 

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

(See attached)

 

 H-1 

 

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020-1089

Attention: Gary A. Goodman, Esq.

 

 

 

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, NEW YORK BRANCH



(Agent for itself and certain co-lenders)

 

- and -

 

[_________________]

(Tenant)

 



 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 



 

 

  Dated: ___________________, 2018         Property: 355 South Grand Avenue    
    APN: 5151-015-013 and 5149-010-024         County: Los Angeles        
State: California

 

 

 

 

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _________________, 2018 and is by and among Landesbank
Hessen-Thüringen Girozentrale, New York Branch, a banking branch licensed by the
Banking Department of New York State, having an address at 420 Fifth Avenue, New
York, New York 10018, as administrative agent (collectively and together with
their successors and assigns, “Agent”) for itself and certain co-lenders which
are or may become party to the Loan (as defined below) (collectively, the
“Lenders”), Maguire Properties–355 S. Grand, LLC, Delaware limited liability
company (“Landlord”), and [_________________________________], a
[___________________________], having an office at 355 South Grand Avenue, Los
Angeles, California 90071 (“Tenant”).

 

WHEREAS, the Lenders have made or intend to make a loan to Landlord (the
“Loan”), which Loan shall be evidenced by one or more promissory notes (as the
same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, the “Promissory Note”) and secured
by, among other things, that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (as the same may be amended,
restated, replaced, severed, split, supplemented or otherwise modified from time
to time, the “Mortgage”) encumbering the real property located at 355 S. Grand
Avenue, Los Angeles, California, more particularly described on Exhibit A
annexed hereto and made a part hereof (the “Property”), and related agreements;

 

WHEREAS, by a lease agreement (the “Lease”) dated _________ ___, between
Landlord (or Landlord’s predecessor in title) and Tenant, as amended by
___________________________________________________________, Landlord leased to
Tenant a portion of the Property, as said portion is more particularly described
in the Lease (such portion of the Property hereinafter referred to as the
“Premises”);

 

WHEREAS, Tenant acknowledges that Lenders and Agent will rely on this Agreement
in making the Loan to Landlord; and

 

WHEREAS, Agent, Landlord and Tenant desire to evidence their understanding with
respect to the Mortgage and the Lease as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 

1.            The Lease and all of Tenant’s right, title, and interest in and to
the Property thereunder (including, but not limited to, any option to purchase,
right of first refusal to purchase, or right of first offer to purchase the
Property or any portion thereof) is and shall at all times continue to be
subordinated and made secondary and inferior in each and every respect to the
lien of the Mortgage, to all of the terms, conditions and provisions of the
Mortgage, and to any and all advances made or to be made under the Mortgage, so
that at all times the Mortgage shall be and remain a lien on the Property prior
to and superior to the Lease for all purposes, subject to the provisions set
forth in this Agreement. Such subordination shall have the same force and effect
as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions of the Mortgage had been executed, acknowledged,
delivered and recorded prior to the Lease, all amendments or modifications of
the Lease, and any notice of the Lease.

 

Subordination, Non-Disturbance And Attornment Agreement – Page 1

 

 

2.            If Agent exercises any of its rights under the Mortgage, including
entry or foreclosure of the Mortgage or exercise of a power of sale under the
Mortgage, then Agent will not disturb Tenant’s right to use, occupy and possess
the Premises under the terms of the Lease so long as (a) the Lease is in effect
and (b) Tenant is not in default beyond any applicable notice and grace period
under any term, covenant or condition of the Lease. Nothing contained herein
shall prevent Agent from naming Tenant in any foreclosure or other action or
proceeding initiated by Agent pursuant to the Mortgage to the extent necessary
under applicable law in order for Agent to avail itself of and complete the
foreclosure or other remedy.

 

3.            If at any time Agent (or any person who acquires the interest of
Landlord under the Lease through foreclosure of the Mortgage or otherwise, or
such person’s successors or assigns) shall succeed to the rights of Landlord
under the Lease as a result of a default of Landlord under the Mortgage, then
Tenant shall attorn to and recognize such person so succeeding to the rights of
Landlord under the Lease (herein sometimes called “Successor Landlord”) as
Tenant’s landlord under the Lease, and said attornment shall be effective and
self-operative without the execution of any further instruments. Although said
attornment shall be self-operative, Tenant agrees to execute and deliver to
Successor Landlord such other instrument or instruments as Successor Landlord
shall from time to time request in order to confirm said attornment.

 

4.            Landlord authorizes and directs Tenant to honor any written demand
or notice from Agent instructing Tenant to pay rent or other sums to Agent
rather than Landlord (a “Payment Demand”), regardless of any other, or contrary,
notice or instruction which Tenant may receive from Landlord before or after
Tenant’s receipt of such Payment Demand. Tenant may rely upon any notice,
instruction, Payment Demand, certificate, consent, or other document which is
from and signed by Agent, and Tenant shall have no duty to Landlord to
investigate the same or the circumstances under which the same was given by
Agent. Any payment made by Tenant to Agent in response to a Payment Demand shall
be deemed proper payment by Tenant of such sum pursuant to the Lease.

 

5.            If Successor Landlord shall become the owner of the Property or
the Property shall be sold by reason of foreclosure or other proceedings brought
to enforce the Mortgage or if the Property shall be transferred by deed in lieu
of foreclosure, then Successor Landlord shall not be:

 

(a)            except as provided to the contrary in subsection (b) of this
Section 5, liable for any act or omission of Landlord which occurs prior to the
date on which Successor Landlord succeeded to the interest of Landlord under the
Lease, or bound by any obligation to make any payment to Tenant which was
required to be made prior to the time Successor Landlord succeeded to the
interest of Landlord under the Lease; or

 

(b)            obligated to cure any defaults of Landlord which occurred prior
to the date on which Successor Landlord succeeded to the interest of Landlord
under the Lease unless such default continues from and after the date Successor
Landlord so succeeds to the interest of Landlord under the Lease, such default
is curable by Successor Landlord, and Successor Landlord fails to cure such
default after receiving written notice of such default from Tenant and is
provided a reasonable period of time to cure such default (but in no event less
than the amount of time provided under the Lease for Landlord to cure such
default); or

 

Subordination, Non-Disturbance And Attornment Agreement – Page 2

 

 

(c)            obligated to perform any construction obligations of Landlord
under the Lease or reimburse Tenant for any construction work done by Tenant
under the Lease, provided that the foregoing shall not limit any express
remedies of Tenant set forth in the Lease with respect to Landlord’s failure to
perform such construction obligations, except that in no event shall Tenant have
any direct recourse against Successor Landlord; or

 

(d)            subject to any offsets, defenses or counterclaims which Tenant
may be entitled to assert against Landlord, except for (i) any defenses which
Tenant might have to claims that accrued and that relate to a period prior to
the date on which Successor Landlord succeeded to the interest of Landlord under
the Lease, but only to the extent the related prior claim against Tenant is
pursued by Successor Landlord, or (ii) any right expressly set forth in the
Lease to an offset against rent for the full amount of any payment required to
be made by Landlord to Tenant with respect to any tenant improvement or work
allowance; or

 

(e)            bound by any payment of rent or additional rent by Tenant to
Landlord for more than one month in advance, unless such sums are required to be
paid in accordance with the terms of the Lease; or

 

(f)            bound by any amendment or modification of the Lease made without
the written consent of Agent, but only if the consent of Agent to such amendment
or modification was required pursuant to the terms of the Loan, other than an
amendment or modification which is (i) entered into to confirm the unilateral
exercise by Tenant of a specific right or option under the Lease in accordance
with all of the material terms of the Lease governing the exercise of such
specific right or option, (ii) non-material and expressly contemplated to be
entered into under the provisions of the Lease, such as to confirm the
commencement date, rent commencement date, or other dates or facts, or (iii) to
address an administrative matter (such as a change of a notice address); or

 

(g)            bound by any consensual or negotiated surrender or termination of
the Lease to which Landlord and Tenant agree, unless (i) such surrender or
termination is effected unilaterally by Tenant in accordance with the express
terms of the Lease, or (ii) such surrender or termination does not violate the
terms of the Loan; or

 

(h)            liable or responsible for, or with respect to, the retention,
application and/or return to Tenant of any security deposit paid to Landlord,
whether or not still held by Landlord, unless and until Successor Landlord has
actually received said security deposit for its own account as the landlord
under the Lease as security for the performance of Tenant’s obligation under the
Lease (which security deposit shall, nonetheless, be held subject to the
provisions of the Lease).

 

Subordination, Non-Disturbance And Attornment Agreement – Page 3

 

 

6.            Tenant shall deliver to Agent either by certified U.S. mail
(return receipt requested) or overnight courier service (i.e., FedEx), a
duplicate of each notice of default that is delivered by Tenant to Landlord at
the same time as such notice is given to Landlord, and no such notice of default
shall be deemed given by Tenant under the Lease unless and until a copy of such
notice shall have been so delivered to Agent. Agent shall have the right (but
shall not be obligated) to cure such default, and Tenant shall afford Agent a
period of thirty (30) days beyond any period afforded to Landlord under the
Lease for the curing of such default in which Agent may elect (but shall not be
obligated) to cure such default; provided, however, that if Tenant elects to
cure such default and such default cannot be cured within said additional thirty
(30) period, then Agent shall have such additional time as may be reasonably
necessary to cure such default (including, but not limited to, the time
reasonably necessary for Agent to commence foreclosure proceedings), and during
any such period Tenant shall not take any action to terminate the Lease. Tenant
shall accept performance by Agent of any term, covenant, condition, or agreement
to be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord. If the Lease is terminated for any reason other
than a termination which is effected unilaterally by Tenant in accordance with
the express terms of the Lease, then upon Agent’s written request given within
thirty (30) days after such termination, Tenant shall, within fifteen (15) days
after such request, execute and deliver to Agent a new lease of the Premises for
the remainder of the term of the Lease and such new lease to be upon all of the
same terms, covenants and conditions of the Lease applicable to the remainder of
the term of the Lease.

 

7.            Tenant represents and warrants that Tenant is the sole owner of
the leasehold estate created by the Lease.

 

8.            Tenant acknowledges that the interest of Landlord under the Lease
is assigned to Agent solely as security for the Promissory Note, and neither
Agent nor the Lenders shall have any duty, liability or obligation under the
Lease or any extension or renewal thereof, unless Agent either (i) specifically
undertakes such liability in writing, or (ii) subject to Section 5 of this
Agreement, Agent becomes the Successor Landlord.

 

9.            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (excluding the choice of law rules
thereof).

 

10.            This Agreement and each and every covenant, agreement and other
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought.

 

11.            All notices to be given under this Agreement shall be in writing
and shall be deemed served upon receipt by the addressee if served personally
or, if mailed, upon the first to occur of receipt or the refusal of delivery as
shown on a return receipt, after deposit in the United States Postal Service
certified mail, postage prepaid, addressed to the address of Landlord, Tenant or
Agent appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

Agent’s Address:         Landesbank Hessen-Thüringen Girozentrale,   New York
Branch   420 Fifth Avenue   New York, NY 10018   Attention: Stephan van de
Loecht

 

Subordination, Non-Disturbance And Attornment Agreement – Page 4

 

  

  with copies to:       Landesbank Hessen-Thüringen Girozentrale,   New York
Branch   420 Fifth Avenue   New York, NY 10018   Attention: General Counsel, New
York Branch       and       Dentons US LLP   1221 Avenue of the Americas   New
York, New York 10020-1089   Attention: Gary A. Goodman, Esq.

 

Tenant’s Address:                      

 

With a copy to:                

 

Landlord’s Address: Maguire Properties–355 S. Grand, LLC   c/o Brookfield
Properties Management (CA) Inc.   601 S. Figueroa Street, Suite 2200   Los
Angeles, California 90017   Attn: Legal Department

 

With a copy to: Maguire Properties–355 S. Grand, LLC   c/o Brookfield Properties
Management (CA) Inc.   250 Vesey Street, 15th Floor   New York, New York
10281-1023   Attention: Jason Kirschner, SVP, Finance

 

Subordination, Non-Disturbance And Attornment Agreement – Page 5

 

 

12.          If this Agreement conflicts with the Lease, then this Agreement
shall govern as between the parties and any Successor Landlord, including upon
any attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of non-disturbance agreements by
the holder of, the Mortgage.

 

13.          If Successor Landlord acquires Landlord’s interest in the Premises,
then Tenant shall look only to the estate and interest, if any, of Successor
Landlord in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Successor Landlord under the Lease or this
Agreement, and no other property or assets of Successor Landlord shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to the Lease, the relationship of the
landlord and tenant under the Lease, Tenant’s use or occupancy of the Premises,
or any claim arising under this Agreement. Notwithstanding anything contained in
this Agreement or the Lease to the contrary, upon Agent’s transfer or assignment
of Agent’s interests in the Loan, the Lease (or any new lease executed pursuant
to this Agreement), or the Property, Agent shall be deemed released and relieved
of any obligations under this Agreement, the Lease (or any new lease executed
pursuant to this Agreement), and with respect to the Property.

 

14.          If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Agent.

 

15.          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Subordination, Non-Disturbance And Attornment Agreement – Page 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  TENANT:

 

  [______________________________],   a [______________________________]

 

  By:     Name:     Title:  

 

A notary publicor other officer completing this certificate verifies only the
identity of

the individual who signed the document to which this certificate is attached,
and not the

truthfulness, accuracy, or validity of that document.

 

STATE OF _______________ )     ) ss COUNTY OF _____________ )  

 

On _____________ before me,
________________________________________________________, a Notary Public,
                                                                                                                                                                                             personally
appeared _______________________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ______________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

    SIGNATURE OF NOTARY PUBLIC  

 

Subordination, Non-Disturbance And Attornment Agreement – Tenant Signature Page

 

 

  LANDLORD:       Maguire Properties–355 S. Grand, LLC,
a Delaware limited liability company

 

  By:     Name:     Title:  

 

A notary public or other officer completing this certificate verifies only the
identity of
the individual who signed the document to which this certificate is attached,
and not the
truthfulness, accuracy, or validity of that document.

 

STATE OF _______________ )     ) ss COUNTY OF _____________ )  

 

On _____________ before me,
________________________________________________________, a Notary Public,
                                                                                                                                                                                             personally
appeared ______________________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ______________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

    SIGNATURE OF NOTARY PUBLIC  

 

Subordination, Non-Disturbance And Attornment Agreement – Landlord Signature
Page



 

 

  AGENT:       LANDESBANK HESSEN-THÜRINGEN   GIROZENTRALE, NEW YORK BRANCH

 

  By:       Name:       Title:  

 

  By:       Name:       Title:  

 

A notary public or other officer completing this certificate verifies only the
identity of
the individual who signed the document to which this certificate is attached,
and not the
truthfulness, accuracy, or validity of that document.

 

STATE OF _______________ )     ) ss COUNTY OF _____________ )  

 

On _____________ before me,
________________________________________________________, a Notary Public,
                                                                                                                                                                                             personally
appeared ______________________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ______________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

    SIGNATURE OF NOTARY PUBLIC  

 

Subordination, Non-Disturbance And Attornment Agreement – Lender Signature Page

 

 

Exhibit A

 

Legal Description of Property

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

LOT 5 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912 PAGES 39 TO 45 INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE. SEE SHEET 4 FOR TYPICAL
SECTION AND PROFILE OF PLANE”, ALL RIGHT, TITLE AND INTEREST CONVEYED AND/OR
DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP OF SAID TRACT NO. 30780,
AS RESERVED IN DEED FROM THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS
ANGELES, CALIFORNIA, A PUBLIC BODY CORPORATE AND POLITIC OF THE STATE OF
CALIFORNIA, RECORDED MARCH 31, 1981 AS INSTRUMENT NO. 81-320600 OFFICIAL
RECORDS.

 

ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAY OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 5, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.

 

ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERALS SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES,
PROVIDED THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREAS, AS RECORDED IN BOOK M335 PAGE 106 OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING
THE DEED RECORDED MAY 20, 1966 AS INSTRUMENT NO. 3925, IN BOOK D3311 PAGE 794,
OFFICIAL RECORDS.

 

PARCEL B:

 

THAT PORTION OF LOT 6 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912 PAGES 39 TO 45
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:

 

Subordination, Non-Disturbance And Attornment Agreement – Exhibit A – Page 1

 

 

BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SAID LOT 6, THAT IS DISTANT
THEREON NORTH 37° 50’ 12” EAST 6.16 FEET FROM THE MOST SOUTHERLY CORNER OF SAID
LOT 6; THENCE ALONG SAID SOUTHEASTERLY LINE, SOUTH 37° 50’ 12” WEST 6.16 FEET TO
SAID MOST SOUTHERLY CORNER; THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 6,
NORTH 52° 09’ 40” WEST 317.76 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 6, NORTH 41° 32’ 59” EAST 6.17
FEET; THENCE LEAVING SAID NORTHWESTERLY LINE SOUTH 52° 09’ 48” EAST 30.94 FEET;
THENCE SOUTH 37° 50’ 12” WEST 2.00 FEET; THENCE SOUTH 52° 09’ 48” EAST 95.885
FEET; THENCE SOUTH 07° 09’ 48” EAST 2.45 FEET; THENCE SOUTH 52° 09’ 48” EAST
0.77 FEET; THENCE NORTH 82° 50’ 12” EAST 2.45 FEET; THENCE SOUTH 52° 09’ 48”
EAST 95.885 FEET; THENCE NORTH 37° 50’ 12” EAST 2.00 FEET; THENCE SOUTH 52° 09’
48” EAST 90.42 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE. SEE SHEET 4 FOR TYPICAL
SECTION AND PROFILE OF PLANE”, ALL RIGHT, TITLE AND INTEREST CONVEYED AND/OR
DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP OF SAID TRACT NO. 30780.

 

ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 6 ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES, BY
THE MAP OF SAID TRACT NO. 30780.

 

ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
MOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL
PROJECT AREAS, AS RECORDED IN BOOK M335 PAGE 106 OFFICIAL RECORDS, AND SHALL NOT
PENETRATE ANY PART OF PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE
SURFACE THEREOF, AS RESERVED IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE
DEED RECORDED MAY 20, 1966 AS INSTRUMENT NO. 3925, IN BOOK D3311 PAGE 794,
OFFICIAL RECORDS.

 

PARCEL C:

 

PARCEL B IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP L.A. NO. 4932, FILED IN BOOK 134, PAGE 71 OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

Subordination, Non-Disturbance And Attornment Agreement – Exhibit A – Page 2

 

 

EXCEPT THAT PORTION OF SAID PARCEL B INCLUDED WITHIN ALL SPACE LOCATED ABOVE
ELEVATION 330.00 OVER THAT PORTION OF LOT 2 OF TRACT NO. 30781, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN IN BOOK 897
PAGES 8 THROUGH 12 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 2; THENCE SOUTHEASTERLY, ALONG
THE SOUTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 10 FEET; THENCE NORTHEASTERLY
ALONG A LINE PARALLEL WITH THE NORTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 35
FEET; THENCE NORTHWESTERLY ALONG A LINE PARALLEL WITH THE SOUTHWESTERLY LINE OF
SAID LOT 2 TO THE NORTHWESTERLY LINE OF SAID LOT 2; THENCE SOUTHWESTERLY ALONG
THE NORTHWESTERLY LINE OF SAID LOT 2 TO THE POINT OF BEGINNING.

 

ABOVE MENTIONED ELEVATION IS BASED ON NATIONAL GEODOTIC VERTICAL DATUM OF 1929
PER ORDINANCE NO. 150.763 OF THE CITY OF LOS ANGELES, EFFECTIVE MAY 19, 1978.

 

ALSO EXCEPTING ALL OIL GAS AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF THE WELL, HOLE,
SHAFT, OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATION WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK
M335, PAGE 106 OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF
SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED BY VARIOUS
DEEDS OF RECORD AMONG THEM BEING THAT RECORDED IN DEED RECORDED MAY 15, 1962 IN
BOOK M1614 PAGE 654 OFFICIAL RECORDS, AS INSTRUMENT NO. 1762.

 

PARCEL D:

 

AN EXCLUSIVE EASEMENT, TO CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE,
RECONSTRUCT, OPERATE, ADD TO, ALTER, AND AS TO NON-STRUCTURAL ELEMENTS ONLY,
REMOVE AT ANY TIME AND FROM TIME TO TIME THE PORTION OF THE PROJECT AS SAID
PROJECT IS DEFINED IN THE RECIPROCAL GRANT OF EASEMENTS, RECORDED FEBRUARY 12,
1982 AS INSTRUMENT NO. 82-160076 OFFICIAL RECORDS, AS MODIFIED BY INSTRUMENT
RECORDED NOVEMBER 20, 1986 AS INSTRUMENT NO. 86-1609429, OF OFFICIAL RECORDS,
ON, UNDER AND ACROSS THE LAND DESCRIBED AS FOLLOWS:

 

A) THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2 (A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929 AND LOCATED SOUTHEASTERLY
OF A LINE THAT IS PARALLEL WITH AND DISTANT 3.00 FEET NORTHWESTERLY, MEASURED AT
RIGHT ANGLES FROM THAT CERTAIN COURSE, IN THE BOUNDARY OF SAID PARCEL, HAVING A
BEARING AND DISTANCE OF NORTH 37° 53’ 08” EAST 35.00 FEET AND ITS NORTHEASTERLY
PROLONGATION.

 

Subordination, Non-Disturbance And Attornment Agreement – Exhibit A – Page 3

 

 

B) THAT PORTION OF LOT 4 OF SAID TRACT NO. 30781, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FLED IN BOOK 897, PAGES 8
THROUGH 12 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET, BASED ON THE
NATIONAL GEODOTIC VERTICAL DATUM OF 1929, AND LOCATED SOUTHEASTERLY OF THE
PARALLEL LINE LAST MENTIONED IN PARAGRAPH (A) ABOVE AND NORTHEASTERLY OF THE
NORTHWESTERLY PROLONGATION OF THE MOST SOUTHWESTERLY LINE OF PARCEL B OF PARCEL
MAP L.A. NO. 4932 IN SAID CITY, COUNTY AND STATE AS PER MAP FILED IN BOOK 134
PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL E:

 

A NON-EXCLUSIVE EASEMENTS FOR THE SUPPORT OF THE PROJECT INCLUDING THE
CONSTRUCTION, MAINTENANCE, INSPECTION AND USE, AT ANY TIME AND FROM TIME TO TIME
OF PERMANENT TIEBACKS, FOR THE SUPPORT OF THE RETAINING WALL ON THE WEST SIDE OF
THE PROJECT AS SAID PROJECT IS DEFINED IN THE RECIPROCAL GRANT EASEMENTS,
RECORDED FEBRUARY 12, 1982 AS INSTRUMENT NO. 82-160076 OFFICIAL RECORDS, OVER
THE LAND DESCRIBED AS FOLLOWS:

 

THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929.

 

PARCEL F:

 

A NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF FURNISHING SURFACE DRAINAGE OF WATER
AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, AND TO
CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE, RECONSTRUCT, ADD TO AND ALTER AT ANY
TIME, AND FROM TIME TO TIME, SUBSURFACE PIPELINES, BEAMS, WALLS AND SLABS FOR
SUPPORT OF A RETAINING WALL, OVER THE LAND DESCRIBED AS FOLLOWS:

 

THAT PORTIONS OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING ABOVE AND BELOW A PLANE WHOSE ELEVATION IS
332.00 FEET, BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929, DESCRIBED AS
FOLLOWS:

 

Subordination, Non-Disturbance And Attornment Agreement – Exhibit A – Page 4

 

 

BEGINNING AT THE MOST EASTERLY CORNER OF SAID PARCEL A; THENCE ALONG THE
SOUTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 37° 43’ 50” WEST 200.17 FEET,
SOUTH 52° 16’ 10” EAST 9.00 FEET AND SOUTH 37° 46’ 58” WEST ALONG SAID LINE AND
ITS SOUTHWESTERLY PROLONGATION TO THAT CERTAIN SOUTHWESTERLY LINE OF SAID PARCEL
HAVING A BEARING AND DISTANCE OF NORTH 52° 11’ 46” WEST, 158.28 FEET; THENCE
ALONG SAID SOUTHWESTERLY LINE TO A LINE PARALLEL WITH AND DISTANT 19.00 FEET
NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN SAID
SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH 37° 46’ 58”
EAST, 55.90 FEET; THENCE NORTH 37° 46’ 58” EAST, ALONG SAID PARALLEL LINE, 68.00
FEET, THENCE NORTH 52° 16’ 10” WEST 7.00 FEET TO A LINE PARALLEL WITH AND
DISTANCE 17.00 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN
COURSE IN SAID SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF
NORTH 37° 43’ 50” EAST, 200.17 FEET; THENCE NORTH 37° 43’ 50” EAST TO THE
NORTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 52° 11’ 33” EAST ALONG SAID
NORTHEASTERLY LINE TO THE POINT OF BEGINNING.

 

PARCEL G:

 

THAT PORTION OF THE SUBSURFACE OF FOURTH STREET, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, LYING BELOW A DATUM PLANE OF
ELEVATION 327.25 FEET, AS VACATED BY RESOLUTION VACATED NO. 81-01537, ADOPTED
AUGUST 14, 1981, AND AS SHOWN IN VOLUME 23, PAGE 16 OF “STREET VACATION MAPS” ON
FILE IN THE OFFICE OF THE CITY CLERK OF THE CITY OF LOS ANGELES, CITY HALL, LOS
ANGELES, CALIFORNIA.

 

EXCEPTING THEREFROM ALL OIL, GAS, WATER AND MINERAL RIGHTS WITHOUT, HOWEVER, THE
RIGHT TO USE ANY PORTION OF SAID LAND TO A DEPTH OF 500 FEET BELOW SAID DATUM
FOR THE EXTRACTION OF SUCH OIL, GAS, WATER OR MINERALS, AS RESERVED IN THE DEED
RECORDED MARCH 23, 1982 AS INSTRUMENT NO. 82-307989 OFFICIAL RECORDS, WHICH
FURTHER PROVIDES THAT THE AREA CONVEYED IN THE DEED IS TO BE USED ONLY FOR THE
PURPOSE OF PROVIDING STRUCTURAL SUPPORT AND FACILITATING THE CONSTRUCTION OF
IMPROVEMENTS UPON THE ADJOINING REAL PROPERTY, AND FOR NO OTHER USE.

 

PARCEL H:

 

EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, INSTALLATION,
CONSTRUCTION, REPAIR, MAINTENANCE, RELOCATION, ENCROACHMENT AND REMOVAL OF
COMMON AREA IMPROVEMENTS AND FOOTINGS, ALL AS MORE PARTICULARLY DEFINED AND
DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED “AMENDED AND RESTATED RECIPROCAL
EASEMENT AND OPERATING AGREEMENT” EXECUTED BY AND BETWEEN NORTH TOWER, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, AND MAGUIRE PROPERTIES-355 S. GRAND, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, RECORDED ON SEPTEMBER 20, 2018 AS INSTRUMENT
NO. 2018-0965383 OF OFFICIAL RECORDS.

 

APN: 5151-015-013 and 5149-010-024

 

Subordination, Non-Disturbance And Attornment Agreement – Exhibit A – Page 5

 

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of November 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Maguire Properties-355 S. Grand, LLC, Landesbank
Hessen-Thüringen Girozentrale, New York Branch, as administrative agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.12 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

I-1-1

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Person Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of November 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Maguire Properties-355 S. Grand, LLC, Landesbank
Hessen-Thüringen Girozentrale, New York Branch, as administrative agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.12 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “ten percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

I-2-1

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Person Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of November 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Maguire Properties-355 S. Grand, LLC, Landesbank
Hessen-Thüringen Girozentrale, New York Branch, as administrative agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.12 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

I-3-1

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of November 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Maguire Properties-355 S. Grand, LLC, Landesbank
Hessen-Thüringen Girozentrale, as administrative agent, and each lender from
time to time party thereto.

 

Pursuant to the provisions of Section 2.12 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a “ten percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

I-4-1

 

 

EXHIBIT J – FORM OF COMPLETION GUARANTY

 

(See attached)

 

I-4-2

 

 

COMPLETION GUARANTY

 

THIS COMPLETION GUARANTY (this “Guaranty”) is made as of                      ,
20        by Brookfield DTLA Holdings LLC, a Delaware limited liability company
(“Guarantor”) in favor of Landesbank Hessen-Thüringen Girozentrale, New York
Branch, as Administrative Agent on behalf of the Lenders (together with its
successors and assigns, “Administrative Agent”) and each of the Lenders party to
the Loan Agreement (as defined below).

 

RECITALS

 

A.Pursuant to the terms of that certain Loan Agreement, dated as of November 5,
2018, 2018, by and among Maguire Properties-355 S. Grand, LLC, a Delaware
limited liability company (“Borrower”), Administrative Agent, and the Lenders
party thereto (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”), the Lenders have made a loan to Borrower in the original
principal amount of Two Hundred Ninety Million and 00/100 Dollars
($290,000,000.00) (the “Loan”) for the purposes specified in the Loan Agreement,
said purposes relating to 355 S. Grand, Los Angeles, California, as more
particularly described therein (the “Property”). The Loan is evidenced by
certain promissory notes (as amended, restated or otherwise modified from time
to time, the “Notes”) executed by Borrower and payable to the Lenders party to
the Loan Agreement, in the aggregate principal amount of the Loan and is secured
by the Security Instrument and by other security instruments, if any, specified
in the Loan Agreement.

 

B.Guarantor owns an indirect interest in, and is an Affiliate of, Borrower, has
an indirect financial interest in the Property as a result thereof and has
benefitted from the Lenders making the Loan to Borrower.

 

C.Initially capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the Loan Agreement.

 

THEREFORE, in consideration of Administrative Agent and the Lenders having
entered into the Loan Agreement and having made the Loan, Guarantor
unconditionally guarantees and agrees as follows:

 

1.           COMPLETION GUARANTY. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Administrative Agent for the benefit of Lenders
the payment and/or performance, as applicable, of the following: (the
“Guaranteed Obligations”): (1) the performance and completion of the Restoration
of the Property, which such work shall be completed, in all material respects,
in accordance with (x) the applicable terms and conditions of the Loan
Agreement, (y) the plans, specifications and budget delivered to and, if
applicable, approved by, Administrative Agent (the “Plans and Specifications”)
and (z) applicable legal requirements (collectively, the “Work”); (2) the
payment of all costs associated with the Work, including, without limitation,
all building and project costs and other out-of-pocket expenses in connection
with the completion of the Work, as the same may become due and payable; and (3)
keeping the Property free and clear of all liens or claims of liens arising or
incurred in connection with the completion of the Work, and if any liens should
be filed, or should attach, with respect to the Property by reason of the
carrying out of the Work, within forty-five (45) days after obtaining notice
thereof (but in any event prior to the date on which the Property or any part
thereof or interest therein is or would be in imminent danger of being sold,
forfeited, foreclosed, terminated, cancelled or lost), either (A) causing the
removal of such liens (which removal may be effectuated by bonding) or (B)
procuring an endorsement to the Title Policy issued with respect to the Property
insuring the Lenders against the consequences of the foreclosure or enforcement
of such liens. Notwithstanding anything to the contrary contained herein,
Guarantor shall not be liable for (i) special, consequential or indirect or
punitive damages, (ii) any lien or claim of lien arising from any portion of the
Work that was commenced unless such lien or claim of lien arises from any
portion of the Improvements commenced at the direction of Borrower or its
Affiliates, (iii) unless necessary in order to comply with any applicable law,
any changes or modifications to the plans, specifications or budget for the
applicable Work, unless such change or modification is made by or at the
direction of Borrower or its Affiliates and/or (iv) any gross negligence or
willful misconduct of Administrative Agent or Lenders.

 

I-4-3

 

 

 

2.           PAYMENT OR PERFORMANCE BY GUARANTOR. If for any reason Borrower
fails to perform and complete the applicable Work substantially in accordance
with the terms and conditions of the Loan Agreement and the Plans and
Specifications, then, within thirty (30) Business Days after written notice from
Administrative Agent, Guarantor shall either (i) immediately assume all
responsibility for the full performance and completion of the Work and take such
other action(s) as Administrative Agent may reasonably require to remedy the
failure to complete such Work subject to the limitations set forth in the Loan
Documents or (ii) in lieu thereof, at the election of Guarantor, make a payment
to Administrative Agent in the amount of the Estimated Completion Costs. As used
herein, the term “Estimated Completion Costs” shall mean an amount, as
determined by Administrative Agent in good faith, equal to the cost to pay for
and/or perform, as applicable, the Guaranteed Obligations. Guarantor shall have
the right, at its sole cost and expense, within seven (7) Business Days of its
receipt of Administrative Agent’s determination of the Estimated Completion
Costs, to contest in good faith Administrative Agent’s determination of the
Estimated Completion Costs provided that each of the following are satisfied:
(1) Guarantor provides, from a Third Party Construction Expert (defined below),
its own good faith estimate of the cost to pay for and/or perform, as
applicable, the Guaranteed Obligations (the amount of such estimate, the
“Guarantor Estimated Amount”), (2) if required by Administrative Agent,
Guarantor pays to Administrative Agent (for the benefit of the Lenders) an
amount equal to the Guarantor Estimated Amount (which amount shall be credited
towards Guarantor’s obligations hereunder) and (3) Administrative Agent’s rights
to seek a future claim against Guarantor hereunder are not otherwise materially
and adversely impacted as a result thereof (provided that, to the extent that
(A) such material and adverse impact could be fully avoided in accordance with
applicable laws and in a manner reasonably satisfactory to Administrative Agent
by delivery of a waiver by Guarantor and (B) Guarantor duly provides such waiver
described in clause (A), then the condition under this subclause (3) shall be
deemed satisfied). If each of the foregoing conditions (1) through (3) are
satisfied in accordance with the immediately preceding sentence and any
disagreement remains between Administrative Agent and Guarantor as to the
Estimated Completion Costs, then Administrative Agent shall have the right to
challenge the Guarantor Estimated Amount by way of (x) determination by a Third
Party Construction Expert mutually agreed to in good faith by Administrative
Agent and Guarantor, (y) arbitration, or (z) judicial proceeding, such course of
action described in (x), (y) or (z) to be selected by Administrative Agent (the
“Dispute Resolution Method”) and upon final determination by the applicable
Dispute Resolution Method of the cost to pay for and/or perform, as applicable,
the Guaranteed Obligations (the “Dispute Resolution Amount”), (A) the Dispute
Resolution Amount shall be binding on the parties hereto and (B) Guarantor shall
pay any shortage (or, to the extent Administrative Agent did not previously
require Guarantor to pay Administrative Agent an amount equal to the Guarantor
Estimated Amount pursuant to clause (2) above, an amount equal to the Dispute
Resolution Amount) to Administrative Agent (on behalf of the Lenders). In the
event that the Guarantor Estimated Amount is greater than the Dispute Resolution
Amount, Administrative Agent shall reimburse Guarantor for the difference
between the Guarantor Estimated Amount and the Dispute Resolution Amount. As
used above, “Third Party Construction Expert” shall mean an independent
construction consultant that (A) is not an Affiliate of Borrower, Administrative
Agent or the Lenders and (B) is a reputable, nationally or regionally recognized
construction consultant having at least five (5) years’ experience in advising
on construction projects similar in scope, size and geographic location to the
applicable Work.

 

I-4-4

 

 

3.           REMEDIES. If Guarantor fails to promptly perform its obligations
under this Guaranty, Administrative Agent may from time to time, and without
first requiring performance by Borrower or exhausting any or all security for
the Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all out-of-pocket costs and expenses (including reasonable fees
of outside counsel) actually incurred by Administrative Agent in the enforcement
hereof or the preservation of the Lenders’ rights hereunder.

 

4.           RIGHTS OF ADMINISTRATIVE AGENT AND THE LENDERS. Administrative
Agent and the Lenders, without giving notice to Guarantor or obtaining
Guarantor’s consent and without affecting the liability of Guarantor, from time
to time, may: (a) renew or extend all or any portion of Borrower’s obligations
under the Notes or any of the other Loan Documents; (b) declare all sums owing
to Administrative Agent and the Lenders under the Notes and the other Loan
Documents due and payable upon the occurrence and during the continuance of a
Default; (c) make changes in the dates specified for payments of any sums
payable in periodic installments under the Notes or any of the other Loan
Documents; (d) otherwise enter into modifications of the terms of any of the
other Loan Documents (other than Loan Documents to which Guarantor is a party);
(e) take and hold security for the performance of Borrower’s obligations under
the Notes or the other Loan Documents and exchange, enforce, waive and release
any such security, or impair or fail to perfect any lien on or security interest
in any such security; (f) apply such security and direct the order or manner of
sale thereof as Administrative Agent in its discretion may determine; (g)
release, substitute or add any one or more endorsers of the Notes or guarantors
of Borrower’s obligations under the Notes or the other Loan Documents; (h) apply
payments received by Administrative Agent from Borrower to any obligations of
Borrower to Administrative Agent and/or the Lenders, in such order as
Administrative Agent shall determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; (i) subject to any restrictions
on assignment of the Loan set forth in the Loan Agreement, assign this Guaranty
in whole or in part, to the holder of the Notes (or any Note); and (j) subject
to any restrictions on assignment of the Loan set forth in the Loan Agreement,
assign, transfer or negotiate all or any part of the indebtedness guaranteed by
this Guaranty.

 

I-4-5

 

 

5.           GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon
any legal disability or other defense of Borrower, any other guarantor or any
other person, or by reason of the cessation or limitation of the liability of
Borrower from any cause other than full payment of all sums payable under the
Notes or any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners, members, managers or agents
acting or purporting to act on behalf of Borrower or any principal of Borrower
or any defect in the formation of Borrower or any principal of Borrower; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Administrative Agent
or the Lenders or intended or understood by Administrative Agent, the Lenders or
Guarantor; (d) any and all rights and defenses arising out of an election of
remedies by Administrative Agent or the Lenders, even though that election of
remedies, such as non-judicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by operation of any applicable law (state or
otherwise); (e) any defense based upon Administrative Agent’s or any Lender’s
failure to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay all
sums payable and perform its obligations under the Notes or any of the other
Loan Documents; (f) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal; (g) any defense
based upon Administrative Agent’s or any Lender’s election, in any proceeding
instituted under 11 U.S.C. §101 et seq., as the same may be amended from time to
time (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under the Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Administrative Agent
or any Lender may have against Borrower and any right to participate in, or
benefit from, any security for the Notes or the other Loan Documents now or
hereafter held by Administrative Agent or any Lender; (j) presentment, demand,
protest and notice of any kind other than as specifically required under this
Guaranty or the Loan Documents; (k) any right or claim of right to cause a
marshalling of Borrower’s assets or the assets of any other party now or
hereafter held as security for Borrower’s obligations; and (l) the benefit of
any statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. Guarantor further waives any and all rights and defenses
that Guarantor may have because any portion of Borrower’s debt is secured by
real property; this means, among other things, that: (1) Administrative Agent
may collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by Borrower; (2) if Administrative Agent forecloses
on any real property collaterally pledged by Borrower, then (A) the amount of
the debt may be reduced only by the price for which that collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price,
and (B) Administrative Agent may collect from Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrower’s debt is secured by real property. These rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon deficiency limitation or anti-deficiency, redemption or
other similar rights, if any. Without limiting the generality of the foregoing
or any other provision hereof, Guarantor further expressly waives to the extent
permitted by Applicable Law any and all rights and defenses, including without
limitation any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to Guarantor under applicable
law. Guarantor agrees that the performance of any act or any payment which tolls
any statute of limitations applicable to the Notes or any of the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor’s liability hereunder. Guarantor further covenants that this
Guaranty shall remain and continue in full force and effect as to any
modification, extension or renewal of any of the Loan Documents, that
Administrative Agent and the Lenders shall not be under a duty to protect,
secure or insure any security or lien provided by the Security Instrument or
other such collateral, and that other indulgences or forbearance may be granted
under any or all of such documents, all of which may be made, done or suffered
without notice to, or further consent of, Guarantor.

 

I-4-6

 

 

6.           GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that:
(a) Guarantor has reviewed all of the terms and provisions of the Loan Agreement
and the other Loan Documents; (b) there are no conditions precedent to the
effectiveness of this Guaranty; (c) Guarantor has established adequate means of
obtaining from sources other than Administrative Agent or the Lenders, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition, the Property and Borrower’s activities relating thereto and
the status of Borrower’s performance of its obligations under the Loan
Documents, and Guarantor agrees to keep adequately informed from such means of
any facts, events or circumstances which might in any way affect Guarantor’s
risks hereunder and neither Administrative Agent nor any Lender has made any
representation to Guarantor as to any such matters; (d) Guarantor has all
requisite power and authority to own or lease its property and to carry on its
own business as now conducted; (e) Guarantor has the full corporate power and
authority to execute and deliver this Guaranty and to perform its obligations
hereunder; the execution, delivery and performance of this Guaranty by Guarantor
has been duly and validly authorized; and all requisite corporate action has
been taken by Guarantor to make this Guaranty valid and binding upon Guarantor,
enforceable in accordance with its terms; (f) neither any Loan Party nor any of
its subsidiaries is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter or corporate
restriction that would be reasonably likely to have a Material Adverse Effect;
(g) Guarantor’s execution of, and compliance with, this Guaranty will not result
in the breach of any term or provision of the operating agreement or other
governing instrument of Guarantor, or result in the breach of any term or
provision of, or conflict with or constitute a default under, or, to Guarantor’s
knowledge result in the acceleration of any obligation under any material
agreement, indenture or loan or credit agreement or other instrument to which
Guarantor is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Guarantor is subject; (h) intentionally
deleted; (i) to Guarantor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, if decided adversely
against Guarantor, is reasonably likely to, either in any one instance or in the
aggregate, result in any material adverse change in the business, operations,
financial condition, properties or assets of Guarantor, or in any material
impairment of the right or ability of Guarantor to carry on its business
substantially as now conducted, or in any material liability on the part of
Guarantor, or which would draw into question the validity of this Guaranty or of
any action taken or to be taken in connection with the obligations of Guarantor
contemplated herein, or which would be likely to impair materially the ability
of Guarantor to perform under the terms of this Guaranty; (j) Guarantor does not
believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant contained in this Guaranty; (k) no approval,
authorization, order, license or consent of, or registration or filing with, any
governmental authority or other person, and no approval, authorization or
consent of any other party is required in connection with this Guaranty; (l)
this Guaranty constitutes a valid, legal and binding obligation of Guarantor,
enforceable against it in accordance with the terms hereof; (m) intentionally
deleted; (n) Guarantor is not and will not be, as a consequence of the execution
and delivery of this Guaranty, impaired or rendered “insolvent,” as that term is
defined in the Bankruptcy Code, or otherwise rendered unable to pay its debts as
the same mature and will not have thereby undertaken liabilities in excess of
the present fair value of its assets; and (o) the most recent financial
statements of Guarantor previously delivered to Administrative Agent are true
and correct in all material respects, have been prepared in accordance with GAAP
or International Financial Reporting Standards as of the date of the applicable
statement consistently applied (or other principles acceptable to Administrative
Agent) and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor since the respective dates thereof.
Notwithstanding the use of GAAP or International Financial Reporting Standards,
the calculation of liabilities shall NOT include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option For Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities. Therefore, the amount of liabilities
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount.
Guarantor acknowledges and agrees that the Lenders may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports.

 

I-4-7

 

 

7.           SUBORDINATION. Guarantor subordinates all present and future
indebtedness owing by Borrower to Guarantor to the obligations at any time owing
by Borrower to Administrative Agent and the Lenders under the Notes and the
other Loan Documents. Guarantor assigns all such indebtedness to Administrative
Agent as agent for the Lenders as security for this Guaranty, the Notes and the
other Loan Documents. Guarantor agrees to make no claim for such indebtedness
until all obligations of Borrower under the Notes and the other Loan Documents
have been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Guaranty (including, but not limited to, the assignment to Administrative Agent
as agent for the Lenders set forth herein). If Administrative Agent so requests,
(a) all instruments evidencing such indebtedness shall be duly endorsed and
delivered to Administrative Agent, (b) all security for such indebtedness shall
be duly assigned and delivered to Administrative Agent, (c) such indebtedness
shall be enforced, collected and held by Guarantor as trustee for Administrative
Agent and the Lenders and shall be paid over to Administrative Agent on account
of the Loan but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty, and (d) Guarantor shall
execute, file and record such documents and instruments and take such other
action as Administrative Agent deems necessary or appropriate to perfect,
preserve and enforce Administrative Agent’s and the Lenders’ rights in and to
such indebtedness and any security therefor. If Guarantor fails to take any such
action, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor. The foregoing power of attorney is
coupled with an interest and cannot be revoked.

 

I-4-8

 

 

8.           BANKRUPTCY OF BORROWER. The validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired by reason of the commencement of a case under the Bankruptcy Code by or
against any Person obligated under the Loan Documents. If Borrower shall have
taken advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Administrative Agent
or any Lender from taking any remedial action against the Borrower, including
the exercise of any option Administrative Agent or the Lenders have to declare
the obligations guaranteed hereunder to be due and payable on the happening of
any default or event by which, under the terms of the Loan Documents, such
obligations shall become due and payable, Administrative Agent may, as against
Guarantor, nevertheless, declare such obligations due and payable and enforce
any or all of its and the Lenders’ rights and remedies against Guarantor
provided for herein. In any bankruptcy or other proceeding in which the filing
of claims is required by law, Guarantor shall file all claims which Guarantor is
so required to file against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent, for the benefit of the
Lenders, all rights of Guarantor thereunder. If Guarantor does not file any such
claim, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor or, in Administrative Agent’s
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of Administrative Agent’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Administrative Agent
or its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Administrative Agent, to be credited first against all
obligations other than the Guaranteed Obligations, and then to the Guaranteed
Obligations, the amount payable on such claim and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Administrative Agent, for the
benefit of the Lenders, all of Guarantor’s rights to any such payments or
distributions; provided, however, Guarantor’s obligations hereunder shall not be
satisfied or credited except to the extent that Administrative Agent receives
cash by reason of any such payment or distribution. If Administrative Agent
receives anything hereunder other than cash, the same shall be held as
collateral for the Guaranteed Obligations. The liability of Guarantor hereunder
shall be reinstated and revised, and the rights of Administrative Agent and the
Lenders shall continue, with respect to any amount at any time paid by Borrower
on account of the Guaranteed Obligations which Administrative Agent or the
Lenders shall be legally required to restore or return upon the bankruptcy,
insolvency or reorganization of Borrower or for any other reasons, all as though
such amount had not been paid. If all or any portion of the obligations
guaranteed hereunder are paid or performed, the obligations of Guarantor
hereunder shall continue and shall remain in full force and effect in the event
that all or any part of such payment or performance is avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

 

I-4-9

 

 

9.           LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor
agrees that any Lender may elect, at any time, in accordance with the Loan
Documents, to sell, assign, or grant participations in all or any portion of its
rights and obligations under the Loan Documents and this Guaranty, and that
subject to the terms of the Loan Agreement, any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities, at such Lender’s sole discretion. Guarantor further
agrees that Administrative Agent or any Lender may disseminate to any such
actual or potential purchaser(s), assignee(s) or participant(s) all documents
and information (including, without limitation, all financial information) which
has been or is hereafter provided to or known to Administrative Agent or such
Lender with respect to: (a) the Property and its operations; (b) any party
connected with the Loan (including, without limitation, Guarantor, Borrower, any
partner, joint venturer or member of Borrower, any constituent partner, joint
venturer or member of Borrower, any other guarantor and any non-borrower
trustor); and/or (c) any lending relationship other than the Loan which
Administrative Agent or such Lender may have with any party connected with the
Loan. In connection with any such sale, assignment or participation, Guarantor
further agrees that this Guaranty shall be sufficient evidence of the
obligations of Guarantor to each purchaser or assignee and upon written request
by Administrative Agent, Guarantor shall, within thirty (30) days after request
by Administrative Agent (but not more frequently than twice in any calendar
year), (x) deliver to Administrative Agent an estoppel certificate, in form and
substance reasonably acceptable to Administrative Agent and Guarantor, verifying
for the benefit of Administrative Agent and any such other party the status,
terms and provisions of this Guaranty to the knowledge of the officer delivering
such certificate, and (y) at the sole cost and expense of the requesting party,
enter into such amendments or modifications to this Guaranty or the Loan
Documents as may be reasonably required in order to evidence any such sale or
assignment, provided such amendment or modification shall have no adverse impact
on Guarantor.

 

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign, or grant a security interest in, all or any portion of its rights
under all or any of the Loan Documents to a Federal Reserve Bank or as otherwise
set forth in the Loan Documents; provided that no such pledge or assignment, or
grant of a security interest, shall release such Lender from its obligations
thereunder.

 

10.           ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty
is a continuing guaranty of payment and not of collection and cannot be revoked
by Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Sections 1 and 2 hereof arising or created after any attempted
revocation hereof. The obligations of Guarantor hereunder shall be in addition
to and shall not limit or in any way affect the obligations of Guarantor under
any other existing or future guaranties or indemnities delivered to
Administrative Agent for the benefit of the Lenders in connection with the Loan
unless said other guaranties or indemnities are expressly modified or revoked in
writing. This Guaranty is independent of the obligations of the Borrower under
the Notes, the Security Instrument, the Hazardous Materials Indemnity Agreement
and the other Loan Documents to which Borrower is a party. Guarantor hereby
authorizes and empowers Administrative Agent to exercise, in its sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, since it is the intent and purpose of Guarantor that the
obligations hereunder shall be absolute, independent, irrevocable and
unconditional under any and all circumstances. Administrative Agent may bring a
separate action to enforce the provisions hereof against Guarantor without
taking action against Borrower or any other party or joining the Borrower or any
other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

I-4-10

 

 

11.         REPORTING REQUIREMENTS. At all times during which any indebtedness
remains outstanding pursuant to the Loan Documents, Guarantor shall comply with
the reporting requirements relating to Guarantor set forth in Sections 10.1(b)
and 10.1(c) of the Loan Agreement.

 

12.         INTEREST. Any amounts that become due and payable by Guarantor under
this Guaranty, if not paid within ten (10) Business Days after demand therefor,
shall bear interest at a rate per annum equal to the Alternate Rate from the
date of demand to the date that such sums are paid to Administrative Agent. The
foregoing shall be without any double-counting with interest paid on the
Guaranteed Obligations which interest is itself part of the Guaranteed
Obligations.

 

13.         ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by
Administrative Agent to enforce or defend any provision of this Guaranty or to
collect any sums owed by Guarantor under this Guaranty, with or without the
filing of any legal action or proceeding, Guarantor shall pay to Administrative
Agent, immediately upon demand all attorneys’ fees and costs incurred by
Administrative Agent in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Notes as specified therein.

 

14.         RULES OF CONSTRUCTION. The word “Borrower” as used herein shall
include both the named Borrower and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the obligations of
the named Borrower under the Notes and the other Loan Documents. The term
“person” as used herein shall include any individual, company, trust or other
legal entity of any kind whatsoever. If this Guaranty is executed by more than
one person, the term “Guarantor” shall include all such persons. When the
context and construction so require, all words used in the singular herein shall
be deemed to have been used in the plural and vice versa. All headings appearing
in this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.

 

15.         CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Guaranty and that this Guaranty shall not be
subject to the principle of construing their meaning against the party which
drafted same.

 

16.         GOVERNING LAW.

 

(a) THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED BY
GUARANTOR AND ACCEPTED BY ADMINISTRATIVE AGENT AND THE LENDERS IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. GUARANTOR ACKNOWLEDGES AND AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS GUARANTY AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

I-4-11

 

 

(b)       GUARANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTIES,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR FURTHER CONSENTS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH ANY OF THE
PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM
OR DISPUTE ARISING WITH RESPECT TO THE PROPERTY. GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY,
AT THE ADDRESSES SET FORTH IN SECTION 21 HEREOF IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO
COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY JURISDICTION.

 

(c)      PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO GUARANTOR AT ITS ADDRESS REFERRED TO BELOW.

 

I-4-12

 

 

17.         MISCELLANEOUS. Time is of the essence with respect to every
provision hereof. The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor, Administrative Agent and each Lender; provided that
Guarantor may not assign any of its rights or obligations hereunder or under any
other Loan Document without the prior written consent of all of the Lenders (and
any attempted such assignment without such consent shall be null and void). The
liability of all persons and entities who are in any manner obligated hereunder
shall be joint and several. If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from this Guaranty and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had never been part of this Guaranty. This Guaranty may be
executed in one or more counterparts by some or all of the parties hereto, each
of which counterparts shall be an original and all of which together shall
constitute a single agreement of Guaranty. The failure of any party hereto to
execute this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. This Guaranty shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Administrative Agent or any Lender under
the Security Instrument or any of the other Loan Documents, including without
limitation any foreclosure or deed in lieu thereof.

 

18.         JOINT AND SEVERAL LIABILITY. The liability of Guarantor hereunder
shall be joint and several with any other guarantors of the Borrower’s
obligations under the Notes and the other Loan Documents.

 

19.         ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the
obligations undertaken by Guarantor in this Guaranty are complex in nature, and
(b) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Administrative
Agent’s and each Lender’s consideration for entering into this transaction,
Administrative Agent and each Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all of the defenses specifically waived in
Section 5 hereof, and (d) Guarantor has had the opportunity to seek and receive
legal advice from skilled legal counsel in the area of financial transactions of
the type contemplated herein. Given all of the above, Guarantor does hereby
represent and confirm to Administrative Agent and each Lender that Guarantor is
fully informed regarding, and that Guarantor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Administrative Agent and each Lender, and that
Administrative Agent and each Lender is induced to enter into this transaction
in material reliance upon the presumed full enforceability thereof.

 

20.         WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR (AND, BY ITS ACCEPTANCE
OF THIS GUARANTY, ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AND THE LENDERS)
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
THERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH OR THEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY OTHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT BY GUARANTOR,
ADMINISTRATIVE AGENT AND/OR THE LENDERS, AS APPLICABLE, TO THE WAIVER OF SUCH
PARTY’S RIGHT TO TRIAL BY JURY.

 

I-4-13

 

 

21.         NOTICES. Notices to be given hereunder shall be given (and deemed
received) in accordance with the terms of Section 13.4 of the Loan Agreement,
addressed, if to Administrative Agent and the Lenders, as set forth in the Loan
Agreement, and, if to Guarantor, as follows:

 

Guarantor: Brookfield DTLA Holdings LLC   Brookfield Place   250 Vesey Street,
15th Floor   New York, New York 10281   Attention: Jason Kirschner     With a
copy to: c/o Brookfield Properties, Inc.   250 Vesey Street, 15th Floor   New
York, New York 10281   Attention: General Counsel     With a copy to: Latham &
Watkins LLP   650 Town Center Drive, 20th Floor   Costa Mesa, California
92626-1925   Attention: Hillary A. Shalla, Esq.

 

Guarantor shall forward to Administrative Agent, without delay, any notices,
letters or other communications delivered to the Property or to Guarantor naming
Administrative Agent or the “Lender” or any similar designation as addressee.

 

22.         ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to this Guaranty shall be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by Administrative Agent or Guarantor) provided that the
foregoing shall not be applicable to any Lender that has notified Administrative
Agent and Guarantor that it cannot or does not want to receive electronic
communications. Administrative Agent or Guarantor may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered one (1) Business Day after the date and time on which
Administrative Agent or Guarantor posts such documents or the documents become
available on a commercial website and Administrative Agent or Guarantor notifies
each Lender of said posting and provides a link thereto provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. on the opening of business on the next Business Day for the
recipient. Notwithstanding anything contained herein, in every instance
Guarantor shall be required to deliver paper copies of any documents to
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by Administrative
Agent or such Lender. Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by Guarantor with any such request for delivery. Each Lender shall be
solely responsible for requesting delivery to it of paper copies and maintaining
its paper or electronic documents. Notwithstanding anything to the contrary
contained above, no notice (including, without limitation, any default notice)
given to or by Guarantor under this Guaranty shall be covered by this Section
22.

 

I-4-14

 

 

23.         INTEGRATION. This Guaranty represents the final agreement between
the parties with respect to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties with respect to such subject matter. There are no oral
agreements between the parties. This instrument may be amended only in an
instrument in writing executed by the parties.

 

24.         LIMITED RECOURSE. The members and other direct or indirect owners of
Guarantor and its officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates shall have no personal
liability for and none of their assets shall be subject to a claim arising out
of the obligations of Guarantor hereunder or under any of the other Loan
Documents.

 

25.         FINANCIAL COVENANTS. Guarantor shall, at all times, comply with
Guarantor Financial Covenants set forth in Section 9.17 of the Loan Agreement.

 

26.         OUTSIDE SOURCES. Notwithstanding anything contained herein to the
contrary, no amounts paid on account of the Loan shall constitute a payment
under this Guaranty unless (a) payment is made after the occurrence of a Default
and Administrative Agent’s exercise of any remedies in connection therewith and
(b) Guarantor makes payment directly to Administrative Agent with funds from
Outside Sources (hereinafter defined). “Outside Sources” shall mean funds
belonging to Guarantor which are not derived directly or indirectly from the
ownership, operation, sale or liquidation of the Property (including, but not
limited to, insurance proceeds, condemnation awards, rents and any other
proceeds paid or payable with respect to the Property).

 

27.         DEFINED TERMS; USAGES. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Guaranty may be used interchangeably in singular or plural form, and the
word “Property” shall mean “the Property, including any individual parcel of
real property and improvements constituting a part thereof’. The terms
“include(s)” and “including” shall mean “include(s), without limitation” and
“including, without limitation”, respectively.

 

28.         TAXES. Taxes in respect of this Guaranty shall be paid by Guarantor
as required by Section 2.11 of the Loan Agreement (with the understanding and
agreement of Guarantor that, for purposes hereof, Guarantor shall have the same
payment and reimbursement obligations as the Borrower under such Section 2.11
even though Guarantor is not specifically referenced in such Section 2.11, and
by accepting the benefits hereof, Administrative Agent agrees that it will
comply with such Section 2.11).

 

I-4-15

 

 

29.         NO WAIVER. No previous waiver and no failure or delay by
Administrative Agent in acting with respect to the terms of the Notes, this
Guaranty or any Loan Document shall constitute a waiver of any breach, default,
or failure of condition under the Notes, this Guaranty or any Loan Document or
the obligations secured thereby. A waiver of any term of the Notes, this
Guaranty or any Loan Document or of any of the obligations secured thereby must
be made in writing and shall be limited to the express written terms of such
waiver.

 

30.         NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty
shall be deemed to waive, release, affect or impair the indebtedness evidenced
by the Loan Documents or the obligations of Borrower under the Loan Documents,
or the liens and security interests created by the Loan Documents, or
Administrative Agent’s rights to enforce its rights and remedies under the Loan
Documents and under this Guaranty or the indemnity provided herein, in the Loan
Documents or in connection with the Loan, or otherwise provided in equity or
under applicable law, including, without limitation, the right to pursue any
remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under the
Loan Agreement or in the other Loan Documents. The provisions of Sections 1 and
2 of this Guaranty shall prevail and control over any contrary provisions
elsewhere in this Guaranty or in the other Loan Documents.

 

31.         JURISDICTION. SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN
THE COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME COURT, GUARANTOR AGREES TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK
STATE SUPREME COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED
PROCEDURES PURSUANT TO RULE 9 OF SECTION 202.70(G) OF THE UNIFORM RULES FOR NEW
YORK STATE TRIAL COURTS.

 

[Signature page follows]

 

I-4-16

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

 

  “GUARANTOR”       BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company

 

  By: Brookfield DTLA GP LLC,     a Delaware limited liability company,     its
Managing Member

 

  By: BOP US Subsidiary LLC,     a Delaware limited liability company,     its
Managing Member

 

  By:       Name:       Title:  

 

[Signature Page to Completion Guaranty]

 



 